 
 
EXECUTION COPY


 
 
 
 
 
 
RECEIVABLES FINANCING AGREEMENT
 
Dated as of July 30, 2015
 
by and among
 
VOLT FUNDING CORP.,
as Borrower,
 
THE PERSONS FROM TIME TO TIME PARTY HERETO,
as Lenders and LC Participants,
 
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank,
 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
 
and
 
VOLT INFORMATION SCIENCES, INC.,
as initial Servicer.
 


PNC CAPITAL MARKETS LLC,
Structuring Agent
 


 
 
 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
ARTICLE I DEFINITIONS
1
 
SECTION 1.01. Certain Defined Terms
1
 
SECTION 1.02. Other Interpretative Matters
35
 
SECTION 1.03. Exchange Rates; Currency Equivalent
36
 
ARTICLE II TERMS OF THE LOANS
36
 
SECTION 2.01. Loan Facility
36
 
SECTION 2.02. Making Loans; Repayment of Loans
37
 
SECTION 2.03. Interest and Fees
40
 
SECTION 2.04. Records of Loans and Participation Advances
41
ARTICLE III LETTER OF CREDIT FACILITY
41
 
SECTION 3.01. Letters of Credit
41
 
SECTION 3.02. Issuance of Letters of Credit; Participations
41
 
SECTION 3.03. Requirements For Issuance of Letters of Credit
43
 
SECTION 3.04. Disbursements, Reimbursement
43
 
SECTION 3.05. Repayment of Participation Advances
44
 
SECTION 3.06. Documentation
44
 
SECTION 3.07. Determination to Honor Drawing Request
44
 
SECTION 3.08. Nature of Participation and Reimbursement Obligations
45
 
SECTION 3.09. Indemnity
46
 
SECTION 3.10. Liability for Acts and Omissions
46
ARTICLE IV SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
48
 
SECTION 4.01. Settlement Procedures
48
 
SECTION 4.02. Payments and Computations, Etc.
51
ARTICLE V INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY
INTEREST
52
 
SECTION 5.01. Increased Costs
52
 
SECTION 5.02. Funding Losses
53
 
SECTION 5.03. Taxes
54
 
SECTION 5.04. Inability to Determine Euro-Rate; Change in Legality
58
 
SECTION 5.05. Security Interest
59
ARTICLE VI CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
60

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)

Page
 
 

 
SECTION 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension
60
 
SECTION 6.02. Conditions Precedent to All Credit Extensions
60
 
SECTION 6.03. Conditions Precedent to All Releases
61
  ARTICLE VII REPRESENTATIONS AND WARRANTIES
62
 
SECTION 7.01. Representations and Warranties of the Borrower
62
 
SECTION 7.02. Representations and Warranties of the Servicer
67
ARTICLE VIII COVENANTS
71
 
SECTION 8.01. Covenants of the Borrower
71
 
SECTION 8.02. Covenants of the Servicer
79
 
SECTION 8.03. Separate Existence of the Borrower
85
 
SECTION 8.04. Financial Covenants
89
ARTICLE IX ADMINISTRATION AND COLLECTION OF RECEIVABLES
89
 
SECTION 9.01. Appointment of the Servicer
89
 
SECTION 9.02. Duties of the Servicer
90
 
SECTION 9.03. Lock-Box Account Arrangements
91
 
SECTION 9.04. Enforcement Rights
92
 
SECTION 9.05. Responsibilities of the Borrower
93
 
SECTION 9.06. Servicing Fee
94
ARTICLE X EVENTS OF DEFAULT
94
 
SECTION 10.01. Events of Default
94
ARTICLE XI THE ADMINISTRATIVE AGENT
98
 
SECTION 11.01. Authorization and Action
98
 
SECTION 11.02. Administrative Agent’s Reliance, Etc.
98
 
SECTION 11.03. Administrative Agent and Affiliates
99
 
SECTION 11.04. Indemnification of Administrative Agent
99
 
SECTION 11.05. Delegation of Duties
99
 
SECTION 11.06. Action or Inaction by Administrative Agent
99
 
SECTION 11.07. Notice of Events of Default; Action by Administrative Agent
100
 
SECTION 11.08. Non-Reliance on Administrative Agent and Other Parties
100
 
SECTION 11.09. Successor Administrative Agent
100

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)

Page
 
 
ARTICLE XII [reserved]
101
ARTICLE XIII INDEMNIFICATION
101
 
SECTION 13.01. Indemnities by the Borrower
101
 
SECTION 13.02. Indemnification by the Servicer
104
ARTICLE XIV MISCELLANEOUS
105
 
SECTION 14.01. Amendments, Etc.
105
 
SECTION 14.02. Notices, Etc.
106
 
SECTION 14.03. Assignability; Addition of Lenders
106
 
SECTION 14.04. Costs and Expenses
109
 
SECTION 14.05. No Proceedings
109
 
SECTION 14.06. Confidentiality
109
 
SECTION 14.07. GOVERNING LAW
111
 
SECTION 14.08. Execution in Counterparts
111
 
SECTION 14.09. Integration; Binding Effect; Survival of Termination
111
 
SECTION 14.10. CONSENT TO JURISDICTION
111
 
SECTION 14.11. WAIVER OF JURY TRIAL
112
 
SECTION 14.12. Ratable Payments
112
 
SECTION 14.13. Limitation of Liability
112
 
SECTION 14.14. Intent of the Parties
113
 
SECTION 14.15. USA Patriot Act
113
 
SECTION 14.16. Right of Setoff
113
 
SECTION 14.17. Severability
114
 
SECTION 14.18. Mutual Negotiations
114
 
SECTION 14.19. Captions and Cross References
114



 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS

 


EXHIBITS
 
EXHIBIT A
–
Form of [Loan Request] [LC Request]
EXHIBIT B
–
Form of Assignment and Acceptance Agreement
EXHIBIT C
–
Form of Assumption Agreement
EXHIBIT D
–
Form of Letter of Credit Application
EXHIBIT E
–
Credit and Collection Policy
EXHIBIT F
–
Form of Information Package
EXHIBIT G
–
Form of Interim Report
EXHIBIT H
–
Form of Compliance Certificate
EXHIBIT I
–
Closing Memorandum

 


 
SCHEDULES
 
SCHEDULE I
–
Commitments
SCHEDULE II
–
Lock-Boxes, Lock-Box Accounts and Lock-Box Banks
SCHEDULE III
–
Notice Addresses
SCHEDULE IV
–
Financial Covenants
SCHEDULE V
–
Managed Service Providers

 
 
 
 
 


 
-iv-

--------------------------------------------------------------------------------

 
 
This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
July 30, 2015 by and among the following parties:
 
(i)           VOLT FUNDING CORP., a Delaware corporation, as Borrower (together
with its successors and assigns, the “Borrower”);
 
(ii)           the Persons from time to time party hereto as Lenders and LC
Participants;
 
(iii)           PNC BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity,
together with its successors and assigns in such capacity, the “LC Bank”);
 
(iv)           PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;
and
 
(v)           VOLT INFORMATION SCIENCES, INC., a New York corporation (“Volt”),
as initial servicer (in such capacity, together with its successors and assigns
in such capacity, the “Servicer”).
 
PRELIMINARY STATEMENTS
 
The Borrower has acquired, and will acquire from time to time, Receivables
(other than the Pre-Existing Receivables) from the Originators pursuant to the
Sale Agreements; and has acquired the Pre-Existing Receivables under the
Pre-Existing Securitization.  The Borrower has requested (a) that the Lenders
make Loans from time to time to the Borrower and (b) the LC Bank to issue
Letters of Credit for the account of the Borrower from time to time, in each
case, on the terms, and subject to the conditions set forth herein, secured by,
among other things, the Receivables.
 
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Accounting Period” means, with respect to any Settlement Date, the period
beginning on the first Monday and ending on the last Sunday of the Fiscal Month
of the Servicer or the Borrower most recently ended prior to such Settlement
Date.
 
“Adjusted LC Participation Amount” means, at any time of determination, the
greater of (i) the LC Participation Amount less the amount of cash collateral
held in the LC Collateral Account at such time and (ii) zero ($0).
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by the Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the rate per annum for deposits in the relevant currency as reported by
Bloomberg Finance L.P. and shown on the relevant page as the composite offered
rate for London interbank deposits for such period (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates relevant to
relevant deposits in the London interbank market) at or about 11:00 a.m. (London
time) on the Business Day which is two (2) Business Days prior to the first day
of such Tranche Period for an amount comparable to the Portion of Capital to be
funded at the Adjusted LIBOR during such Tranche Period, by (ii) a number equal
to 1.00 minus the Euro-Rate Reserve Percentage.  The calculation of Adjusted
LIBOR may also be expressed by the following formula:
 
Composite of London interbank offered rates shown on
For the relevant currency on Bloomberg Finance L.P. relevant page
or appropriate successor
Adjusted LIBOR  =            
 ______________________________________________________
 
1.00 - Euro-Rate Reserve Percentage
 
Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of Adjusted LIBOR as determined or
adjusted in accordance herewith (which determination shall be presumed correct
absent manifest error).
 
“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(f).
 
“Administrative Agent’s Account” means the account from time to time designated
by the Administrative Agent to the Borrower and the Servicer for purposes of
receiving payments to or for the account of the Credit Parties hereunder.
 
“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any thereof in favor of, or assigned to, the Administrative Agent (for the
benefit of the Secured Parties) shall not constitute an Adverse Claim.
 
“Advisors” has the meaning set forth in Section 14.06(c).
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Affected Person” means each Credit Party and each of their respective
Affiliates.
 
“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a).  For purposes of this definition, control of
a Person shall mean the power, direct or indirect:  (x) to vote 25% or more of
the securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.
 
“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders and LC Participants at such time.
 
“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Alternative Currencies” means each of Canadian Dollars and GBP.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
 
“Alternative Currency Limit” means (a) for Loans denominated in Canadian Dollars
C$30,000,000 and (b) for Loans denominated in GBP £20,000,000.
 
“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Applicable Laws, all as amended, supplemented or replaced from
time to time.
 
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.  For the avoidance
of doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.
 
“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee, and the Administrative
Agent, and, if required, the Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit B
hereto.
 
“Assumption Agreement” has the meaning set forth in Section 14.03(h).
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of any law firm or other external counsel and all disbursements of
internal counsel.
 
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
 
“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the highest of:
 
(a)           the rate of interest in effect for such day as publicly announced
from time to time by such Lender or its Affiliate as its “reference rate” or
“prime rate”, as applicable.  Such “reference rate” or “prime rate” is set by
the applicable Lender or its Affiliate based upon various factors, including
such Person’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate, and is not necessarily the lowest
rate charged to any customer;
 
(b)           0.50% per annum above the latest Federal Funds Rate; and
 
(c)           0.50% per annum above the Euro-Rate applicable to the Interest
Period for which the Base Rate is then being determined.
 
“Borrower” has the meaning specified in the preamble to this Agreement.
 
“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).
 
“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).
 
“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, reimbursement for drawings under the Letters of Credit, all Fees and all
other amounts due or to become due under the Transaction Documents (whether in
respect of fees, costs, expenses, indemnifications or otherwise), including,
without limitation, interest, fees and other obligations that accrue after the
commencement of any Insolvency Proceeding with respect to the Borrower (in each
case whether or not allowed as a claim in such proceeding).
 
“Borrower’s Net Worth” means, at any time of determination,  an amount equal to
(a) the aggregate Outstanding Balance of all Pool Receivables at such time,
minus (b) the sum of (i) the Aggregate Capital at such time, plus (ii) the
Adjusted LC Participation Amount at such time, plus (iii) the Aggregate Interest
at such time, plus (iv) the aggregate accrued and unpaid Fees at such time, plus
(v) the aggregate outstanding principal balance of all Subordinated Notes and
the Pre-Existing Subordinated Note owed to Volt at such time, plus (vi) the
aggregate accrued and unpaid interest on all Subordinated Notes and the
Pre-Existing Subordinated Note owed to Volt at such time, plus (vii) without
duplication, the aggregate accrued and unpaid other Borrower Obligations at such
time plus (viii) the aggregate amount of fees and expenses relating to
maintaining the separate and independent legal entity status of the Borrower,
including but not limited to those costs relating to the Independent Director.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Borrowing Base” means, at any time of determination, the amount equal to (a)
the Net Receivables Pool Balance at such time, minus (b) the sum of (i) the
Canadian Currency Volatility Reserve, (ii) the GBP Currency Volatility Reserve
and (iii) the Total Reserves at such time.
 
“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital plus the Adjusted LC Participation
Amount at such time, exceeds (b) the Borrowing Base at such time.
 
“Breakage Fee” means (a) for any Tranche Period for which Interest is computed
by reference to Adjusted LIBOR and a reduction of Capital is made for any reason
on any day other than the last day of such Tranche Period or (b) to the extent
that the Borrower shall for any reason, fail to borrow on the date specified by
the Borrower in connection with any request for funding pursuant to Article II
of this Agreement, the amount, if any, by which (i) the additional Interest
(calculated without taking into account any Breakage Fee or any shortened
duration of such Tranche Period pursuant to the definition thereof) which would
have accrued during such Tranche Period on the reductions of Capital relating to
such Tranche Period had such reductions not been made (or, in the case of clause
(b) above, the amounts so failed to be borrowed or accepted in connection with
any such request for funding by the Borrower), exceeds (ii) the income, if any,
received by the applicable Lender from the investment of the proceeds of such
reductions of Capital (or such amounts failed to be borrowed by the
Borrower).  A certificate as to the amount of any Breakage Fee (including the
computation of such amount) shall be submitted by the affected Lender to the
Borrower and shall be presumed correct for all purposes absent manifest error.
 
“Business Day” means any day (other than a Saturday or Sunday) on which:  (a)
banks are not authorized or required to close in Pittsburgh, Pennsylvania, or
New York City, New York and (b) if this definition of “Business Day” is utilized
in connection with the Euro-Rate, dealings are carried out in the London
interbank market.
 
“Canadian Currency Volatility Reserve” means, at any time of determination, the
product of (i) the value at risk percentage calculated by PNC from time to time,
and which shall initially be 7.25%, multiplied by (ii) the aggregate Dollar
Equivalent of the aggregate Outstanding Balance of all Pool Receivables payable
in Canadian Dollars at such time.
 
“Canadian Dollars” and “C$” each mean the lawful currency of Canada.
 
“Canadian Originator” means each Person a party to the Canadian Purchase and
Sale Agreement as an Originator and that is organized under the laws of Quebec,
Canada.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Canadian Purchase and Sale Agreement” means the Purchase and Sale Agreement,
dated as of the date that such agreement is entered into (and the form of which
has been consented to by the Administrative Agent), among the Servicer (and/or
Sub-Servicer, as applicable), the Canadian Originators and the Borrower, as such
agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time.
 
“Canadian Receivable” means a Receivable originated by a Canadian Originator.
 
“Capital” means, with respect to any Lender, without duplication, the aggregate
Dollar Equivalent amounts (a) paid to, or on behalf of, the Borrower in
connection with all Loans made by such Lender pursuant to Article II, (b) paid
by such Lender, as an LC Participant, to the LC Bank in respect of a
Participation Advance made by such Lender to LC Bank pursuant to Section 3.04(b)
and (c) with respect to the Lender that is the LC Bank, paid by the LC Bank with
respect to all drawings under the Letter of Credit to the extent such drawings
have not been reimbursed by the Borrower or funded by Participation Advances, as
reduced from time to time by Collections distributed and applied on account of
such Capital pursuant to Section 4.01 and payments made by the Borrower pursuant
to Section 2.02(d); provided, that if such Capital shall have been reduced by
any distribution and thereafter all or a portion of such distribution is
rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.
 
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.
 
“Caterpillar” means Caterpillar Inc., or any of its Affiliates.
 
“Caterpillar Delinquent Receivable” means a Caterpillar Receivable as to which
any payment, or part thereof, remains unpaid for 61 days or more than the
original due date for such payment; provided, that such payment shall be
calculated without the netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.
 
“Caterpillar Receivable” means a Receivable the Obligor of which is Caterpillar.
 
“Change in Control” means the occurrence of any of the following: (a) the Parent
ceases to own, directly, 100% of the issued and outstanding Capital Stock and
other equity interests of Borrower free and clear of all Adverse Claims, (b) the
Parent ceases to own, directly or indirectly, 100% of the issued and outstanding
Capital Stock or other equity interests of any Originator free and clear of all
Adverse Claims, or (c) with respect to the Parent:
 
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act), in each case other than the Pre-Existing Holders,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of forty percent (40%) or more of the voting power
of the then outstanding Capital Stock of the Parent entitled to vote generally
in the election of the directors of the Parent;
 
(ii)           during any period of twelve (12) consecutive calendar months
beginning on or after the Closing Date, the board of directors of the Parent
shall cease to have as a majority of its members individuals who either:  (i)
were directors of the Parent on the first day of such period or (ii) were
elected or nominated for election to the board of directors of the Parent at the
recommendation of or other approval by at least a majority of the directors then
still in office at the time of such election or nomination who were directors of
the Parent on the first day of such period, or whose election or nomination for
election was so approved; or
 
(iii)           the Parent consolidates with or merges into another corporation
(other than a Subsidiary of the Parent) or conveys, transfers or leases all or
substantially all of its property to any person (other than a Subsidiary of the
Parent), or any corporation (other than a Subsidiary of the Parent) consolidates
with or merges into the Parent, in either event pursuant to a transaction in
which the outstanding Capital Stock of the Parent is reclassified or changed
into or exchanged for cash, securities or other property.
 
“Change in Law” means the occurrence, after the Closing Date (or with respect to
any Lender, if later, the date on which such Lender becomes a Lender), of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance:  Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
“Closing Date” means July 30, 2015.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral” has the meaning set forth in Section 5.05(a).
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Collections” means, with respect to any Pool Receivable:  (a) all funds that
are received by any Originator, any Paying Agent, the Borrower, any
Sub-Servicer, the Servicer or any other Person on their behalf in payment of any
amounts owed in respect of such Pool Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Pool Receivable (including insurance payments and net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other Person directly or indirectly
liable for the payment of such Pool Receivable and available to be applied
thereon), (b) all Deemed Collections, (c) all proceeds of all Related Security
with respect to such Pool Receivable, (d) all payments received by the Borrower
pursuant to any Hedge Agreement and (e) all other proceeds of such Pool
Receivable.
 
“Commitment” means, with respect to any Lender, LC Participant or LC Bank, as
applicable, the maximum aggregate amount which such Person is obligated to lend
or pay hereunder on account of all Loans and all drawings under all Letters of
Credit, on a combined basis, as set forth on Schedule I or in the Assumption
Agreement or other agreement pursuant to which it became a Lender and/or LC
Participant, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 14.03 or in connection with a reduction in the
Facility Limit pursuant to Section 2.02(e) or an increase in Commitments
pursuant to Section 2.02(h).  If the context so requires, “Commitment” also
refers to a Lender’s obligation to make Loans, make Participation Advances
and/or issue Letters of Credit hereunder in accordance with this Agreement.
 
“Concentration Percentage” means (a) for any Group AA Obligor, 16.00%, (b) for
any Group A Obligor, 14.00%, (c) for any Group B Obligor, 8.00%, (d) for any
Group C Obligor, 6.00% and (e) for any Group D Obligor, 3.50%.  Notwithstanding
the foregoing, (x) the Concentration Limit shall be 16.00% for Microsoft
Corporation (together with its subsidiaries and other Affiliates) whether or
Microsoft Corporation has rated debt and (y) the applicable Concentration
Percentage of any particular Obligor may be (a) increased in respect of such
particular Obligor with the prior written consent of the Administrative Agent or
(b) decreased in the sole discretion of the Administrative Agent upon five (5)
Business Days prior notice to the Borrower in respect of such particular
Obligor.
 
“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the three (3) largest Obligor Percentages of the
Group C Obligors, (c) the sum of the two (2) largest Obligor Percentage of the
Group B Obligors and (d) the largest Obligor Percentage of the Group A
Obligors.  For the avoidance of doubt (a) the Outstanding Balances of all
Eligible Receivables owing from Group AA Obligors shall not be included in the
calculation of the Concentration Reserve Percentage and (b) notwithstanding the
fact that the applicable Concentration Percentage for all the Eligible
Receivables owing from Microsoft Corporation (together with Eligible Receivables
owing from its subsidiaries and other Affiliates) is 16% (until such time as
such percentage is increased or decreased in accordance with the terms of the
definition of Concentration Percentage), if at any time Microsoft Corporation
(or its subsidiaries or other Affiliates) is less than a Group AA Obligor in
accordance with terms of definition of Concentration Percentage for determining
Obligor groups then the Outstanding Balances of all the Eligible Receivables
owing from Microsoft Corporation (together with Eligible Receivables owing from
its subsidiaries and other Affiliates) shall be subject to the terms of the
definition of Concentration Reserve Percentage.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated EBIT” has the meaning set forth in Schedule IV.
 
“Consolidated Interest Expense” has the meaning set forth in Schedule IV.
 
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings, pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
 
“Covered Entity” means (a) each of Borrower, the Servicer, each Sub-Servicer,
each Originator, each Paying Agent, the Parent and each of Parent’s Subsidiaries
and (b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above.  For purposes of this definition, control of a
Person means the direct or indirect (x) ownership of, or power to vote, 25% or
more of the issued and outstanding equity interests having ordinary voting power
for the election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.
 
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.
 
“Credit Extension” means the making of any Loan or the issuance of any Letter of
Credit or any modification, extension or renewal of any Letter of Credit.
 
“Credit Party” means each Lender, the LC Bank, each LC Participant, Hedge
Counterparty and the Administrative Agent.
 
“Days’ Sales Outstanding” means, for any Accounting Period, an amount computed
as of the last day of such Accounting Period equal to:  (a) the average of the
Outstanding Balance of all Pool Receivables (other than any Unbilled Receivable)
as of the last day of each of the three most recent Accounting Periods ended on
the last day of such Accounting Period, divided by (b) (i) the aggregate initial
Outstanding Balance of all Pool Receivables (other than any Unbilled Receivable)
originated by the Originators during the three most recent Accounting Periods
ended on the last day of such Accounting Period, divided by (ii) 90.
 
“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person (without duplication) for or in respect of:  (a)
borrowed money, (b) amounts raised under or liabilities in respect of any bonds,
debentures, notes, note purchase, acceptance or credit facility, or other
similar instruments or facilities, (c) reimbursement obligations (contingent or
otherwise) under any letter of credit, (d) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (e) all net obligations of such Person
in respect of interest rate or currency hedges or (f) any Guaranty of any such
Debt.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Deemed Collections” has the meaning set forth in Section 4.01(d).
 
“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Accounting Period by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables (other than any Unbilled Receivable) that became
Defaulted Receivables during such Accounting Period, by (b) the initial
Outstanding Balance of all Pool Receivables (other than any Unbilled Receivable)
generated by the Originators during the month that is five Fiscal Months before
such Accounting Period.
 
“Defaulted Receivable” means a Receivable:
 
(a)           as to which any payment, or part thereof, remains unpaid for more
than 90 days from the original due date for such payment; provided, that such
payment shall be calculated without the netting of credits that have not been
matched to a particular Receivable for the purposes of aged trial balance
reporting;
 
(b)           as to which any payment, or part thereof, remains unpaid for less
than 91 days from the original due date for such payment and consistent with the
Credit and Collection Policy, has been or should be written off the applicable
Originator’s or the Borrower’s books as uncollectible; or
 
(c)           as to which any payment, or part thereof, remains unpaid for less
than 91 days from the original due date for such payment and an Insolvency
Proceeding shall have occurred with respect to the Obligor thereof or any other
Person obligated thereon or owning any Related Security with respect thereto.
 
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Accounting Period by dividing:  (a) the aggregate Outstanding
Balance of all Pool Receivables (other than any Unbilled Receivable) that were
Delinquent Receivables on such day, by (b) the aggregate Outstanding Balance of
all Pool Receivables (other than any Unbilled Receivable) on such day.
 
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 91 days or more from the original due date for such
payment; provided, that such payment shall be calculated without the netting of
credits that have not been matched to a particular Receivable for the purposes
of aged trial balance reporting.
 
“Dilution Horizon Ratio” means, for any Accounting Period, the ratio (expressed
as a percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1%
rounded upward) computed as of the last day of such Accounting Period by
dividing:  (a) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the most recent Accounting Period, by (b)
the Net Receivables Pool Balance as of the last day of such Accounting Period.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“Dilution Ratio” means, for any Accounting Period, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward), computed as of the last day of each Accounting Period by dividing:  (a)
the aggregate amount of Deemed Collections during such Accounting Period (other
than any Deemed Collections with respect to any Receivables that were both (i)
generated by an Originator during such Accounting Period and (ii) written off
the applicable Originator’s or the Borrower’s books as uncollectible during such
Accounting Period), by (b) the aggregate initial Outstanding Balance of all Pool
Receivables (other than any Unbilled Receivable) generated by the Originators
during the Accounting Period that is one Fiscal Month prior to such Accounting
Period.
 
“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio, multiplied by (b) the sum of (i) 2.5 times the average of the
Dilution Ratios for the twelve most recent Accounting Periods, plus (ii) the
Dilution Volatility Component.
 
“Dilution Volatility Component” means, for any Accounting Period, (a) the
positive difference, if any, between: (i) the highest Dilution Ratio for any
Accounting Period during the twelve most recent Accounting Periods and (ii) the
arithmetic average of the Dilution Ratios for such twelve Accounting Periods
times (b) (i) the highest Dilution Ratio for any Accounting Period during the
twelve most recent Accounting Periods, divided by (ii) the arithmetic average of
the Dilution Ratios for such twelve Accounting Periods.
 
“Dollars” and “$” each mean the lawful currency of the United States of America.
 
“Dollar Equivalent” means at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in an Alternative Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
 
“Drawing Date” has the meaning set forth in Section 3.04(a).
 
“Eligible Assignee” means (a) any Lender or any of its Affiliates and (b) any
other financial institution approved by the Borrower, such approval not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if an Event of Default has occurred and is
continuing.
 
“Eligible Foreign Obligor” means with respect to a (a) Canadian Receivable, (i)
an Obligor the head office (domicile), registered office and chief executive
office of which is located in Quebec, Canada, Ontario, Canada, British Columbia,
Canada, or the United States of America and (ii) the Contract which gave rise to
such Receivable is governed by the laws of Quebec, Canada, Ontario, Canada,
British Columbia, Canada, or the United States of America, (b) GBP Receivable,
(i) an Obligor which is organized under the laws of England and Wales or the
United States of America and (ii) the Contract which gave rise to such
Receivable is governed by the laws of England and Wales or the United States of
America and (c) U.S. Receivable, (i) an Obligor the head office (domicile),
registered office and chief executive office of which is located in Quebec,
Canada, Ontario, Canada, or British Columbia, Canada and (ii) the Contract which
gave rise to such Receivable is governed by the laws of Quebec, Canada, Ontario,
Canada, British Columbia, Canada, or the United States of America.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Eligible Receivable” means, at any time of determination, a Pool Receivable:
 
(a)           the Obligor of which is: (i) either (A) a U.S. Obligor or (B) an
Eligible Foreign Obligor, (ii) not a Governmental Authority; (iii) not a
Sanctioned Person; (iv) not an Affiliate of the Borrower, the Parent, the
Servicer, any Sub-Servicer, any Paying Agent or any Originator; (v) has not been
deemed to be ineligible by the Administrative Agent, in its reasonable
discretion, upon ten (10) Business Days’ prior written notice to the Borrower,
(vi) not a natural person and (vii) not Caterpillar if the Caterpillar
Delinquent Receivables exceed 25% of the aggregate Outstanding Balance of
Caterpillar’s Pool Receivables;
 
(b)           for which (i) an Insolvency Proceeding shall not have occurred
with respect to the Obligor thereof or any other Person obligated thereon or
owning any Related Security with respect thereto and (ii) the Obligor of which
is not subject to any Insolvency Proceeding;
 
(c)           that is denominated and payable only in Dollars in the United
States of America or an Alternative Currency payable in the United States of
America, the Province of Ontario, Canada or England or Wales;
 
(d)           the Obligor (or Paying Agent or Managed Service Provider) of which
has been instructed to remit Collections in respect of that Receivable directly
to a Lock-Box or Lock-Box Account in the name of the Borrower;
 
(e)           the Lock-Box or Lock-Box Account is located in, with respect to a
(i) Canadian Receivable, the United States of America or the Province of
Ontario, Canada (ii) GBP Receivable, the United States of America, England or
Wales and (iii) U.S. Receivable, the United States of America;
 
(f)           that does not have a due date which is more than (or, in the case
of an Eligible Unbilled Receivable, which will be more than) 95 days after the
original invoice date of such Pool Receivable;
 
(g)           that arises under a Contract for the sale of goods or services in
the ordinary course of the applicable Originator’s business;
 
(h)           that arises under a duly authorized Contract that is in full force
and effect and that is a legal, valid, irrevocable and binding payment
obligation of the related Obligor (directly or through an applicable Paying
Agent or Managed Service Provider), enforceable against such Obligor (directly
or through an applicable Paying Agent or Managed Service Provider) in accordance
with its terms;
 
 
 
12

--------------------------------------------------------------------------------

 
 
(i)           that has been sold by an Originator to the Borrower pursuant to a
Sale Agreement, and with respect to which all conditions precedent under such
Sale Agreement have been met; or, in the case of a Pre-Existing Receivable, had
been acquired by the Borrower in accordance with the Pre-Existing
Securitization;
 
(j)           that, together with any Contract related thereto, conforms in all
material respects with all Applicable Laws (including any applicable laws
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);
 
(k)           with respect to which all consents, licenses, approvals or
authorizations of, or registrations or declarations with or notices to, any
Governmental Authority or other Person required to be obtained, effected or
given by an Originator in connection with the creation of such Receivable, the
execution, delivery and performance by such Originator of the related Contract
or the assignment thereof under the applicable Sale Agreement (or, in the case
of a Pre-Existing Receivable, under the corresponding documentation under the
Pre-Existing Securitization) have been duly obtained, effected or given and are
in full force and effect;
 
(l)           that is not subject to any existing dispute, right of rescission,
set-off, counterclaim, any other defense against the applicable Originator (or
any assignee of such Originator) or Adverse Claim (other than Permitted Liens),
and (in the case of the sale of goods or merchandise) the Obligor of which holds
no right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise, the sale of which shall have given rise to
such Receivable; provided, that only such portion of such Receivable that is
subject to any of the foregoing shall be deemed to be ineligible pursuant to
this clause (l);
 
(m)           that satisfies all applicable requirements of the Credit and
Collection Policy;
 
(n)           that, together with the Contract related thereto, has not been
modified, waived or restructured since its creation, except as permitted
pursuant to Section 9.02 of this Agreement;
 
(o)           in which the Borrower owns good and marketable title, free and
clear of any Adverse Claims (other than Permitted Liens), and that is freely
assignable (including without any further consent of the related Obligor or any
Governmental Authority) and that payments thereon are free and clear of any
withholding or other Tax;
 
(p)           for which the Administrative Agent (on behalf of the Secured
Parties) shall have a valid and enforceable first priority (or equivalent status
for a GBP Receivable and Canadian Receivable) perfected security interest
therein and in the Related Security and Collections with respect thereto, in
each case free and clear of any Adverse Claim (other than Permitted Liens);
 
(q)           that constitutes an “account” or a “general intangible” as defined
in the UCC, and that is not evidenced by instruments or chattel paper;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(r)           that is neither a Defaulted Receivable nor a Delinquent
Receivable;
 
(s)           for which none of any Originator, the Borrower, any Paying Agent,
any Managed Service Provider, the Parent, any Sub-Servicer or the Servicer has
established any offset or netting arrangements with the related Obligor in
connection with the ordinary course of payment of such Receivable;
 
(t)           that represents amounts earned and payable by the Obligor
(directly or through an applicable Paying Agent or Managed Service Provider)
that are not subject to the performance of additional services by the Originator
thereof or the Borrower, and the related goods or merchandise shall have been
shipped and/or services performed;
 
(u)           that arises from a Contract (the form of which, if not entered
into in the ordinary course of the Staffing Solutions and Video Game Business,
has been approved by the Administrative Agent) and has been billed, or is an
Eligible Unbilled Receivable, or in respect of which the related Obligor
(directly or through an applicable Paying Agent or Managed Service Provider) is
otherwise liable, in accordance with the terms of such Contract;
 
(v)           that does not constitute as extracted collateral, as such term is
used in the UCC;
 
(w)           which (i) does not arise from a sale of accounts made as part of a
sale of a business or constitute an assignment for the purpose of collection
only, (ii) is not a transfer of a single account made in whole or partial
satisfaction of a preexisting indebtedness or an assignment of a right to
payment under a contract to an assignee that is also obligated to perform under
the contract and (iii) is not a transfer of an interest in or an assignment of a
claim under a policy of insurance;
 
(x)           which does not relate to the sale of any consigned goods or
finished goods which have incorporated any consigned goods into such finished
goods; and
 
(y)           the Obligor of which has not been deemed to be ineligible by the
Administrative Agent, in its reasonable discretion, upon ten (10) Business Days’
prior written notice to the Borrower.
 
“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable if
(a) the related Originator has recognized the related revenue on its financial
books and records under GAAP, and (b) not more than 30 days have expired since
the date such Unbilled Receivable arose.  If that 30th day is not a Business
Day, clause (b) instead shall continue through the next succeeding Business Day.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations, a controlled group of trades or businesses or an affiliated
service group and would be deemed a “single employer” within the meaning of
Sections 414(b), (c), (m) of the Code or Section 4001(b) of ERISA.
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Euro-Rate” means, at any time of determination, with respect to any Lender: (a)
if a Loan is denominated in GBP then Adjusted LIBOR at such time, (b) if a Loan
is denominated in Dollars or Canadian Dollars and such Lender and the Borrower
have agreed in writing that the Euro-Rate for such Lender will be determined
based upon LMIR, then LMIR at such time; and (c) in all other cases, Adjusted
LIBOR at such time.  The Euro-Rate with respect to PNC and Loans denominated in
Dollars or Canadian Dollars shall be determined based upon LMIR unless otherwise
agreed by PNC and the Borrower in writing.  Notwithstanding the foregoing, if
the Euro-Rate as determined above would be less than zero (0.00), such Euro-Rate
shall be deemed to be zero (0.00) for the purposes of the Agreement.
 
“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
 
“Event of Default” has the meaning specified in Section 10.01.
 
“Excess Concentration” means, the sum, without duplication, of:
 
(a)           the sum of the amounts calculated for each of the Obligors equal
to the excess (if any) of (i) aggregate Outstanding Balance of the Eligible
Receivables of such Obligor, over (ii) the product of (x) such Obligor’s
Concentration Percentage, multiplied by (y) the aggregate Outstanding Balance of
all Eligible Receivables; plus
 
(b)           the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables that are Paying Agent Receivables, over (ii) the
product of (x) 5.0%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables; plus
 
(c)           the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables that are Managed Service Provider Receivables (other
than any such Receivables that also are Caterpillar Receivables), over (ii) the
product of (x) 10.0%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables; plus
 
(d)           the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables that are Eligible Unbilled Receivables, over (ii) the
product of (x) 15.0%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables; plus
 
(e)           the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables with payment terms greater than 60 days, but not more
than 95 days, after the original invoice date over (ii) the product of (x) 5.0%,
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables;
plus
 
 
 
15

--------------------------------------------------------------------------------

 
 
(f)           the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables that are Canadian Receivables, over (ii) the product of
(x) 10.0%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus
 
(g)           the excess (if any) of (i) the aggregate Outstanding Balance of
all Eligible Receivables that are GBP Receivables, over (ii) the product of (x)
20.0%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus
 
(h)           the excess (if any) of (i) the sum of the aggregate Outstanding
Balance of all Eligible Receivables the (x) Obligor of which is an Eligible
Foreign Obligor and which is denominated and payable in Dollars in the United
States of America, (y) the Originator of which is a Canadian Originator, and (z)
the Originator of which is a GBP Originator, over (ii) the product of (x) 30.0%,
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.
 
“Excluded Receivable” any Receivable originated outside of the Staffing
Solutions and Video Game Business.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office
and (c) any U.S. federal withholding Taxes imposed pursuant to FATCA.
 
“Exiting Lender” has the meaning set forth in Section 2.02(g).
 
“Facility Limit” means $150,000,000 as reduced or increased from time to time
pursuant to Section 2.02(e) or 2.02(h), as applicable.  References to the unused
portion of the Facility Limit shall mean, at any time of determination, an
amount equal to (x) the Facility Limit at such time, minus (y) the sum of the
Aggregate Capital plus the LC Participation Amount.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).”  If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.”  If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
“Fee Letter” has the meaning specified in Section 2.03(a).
 
“Fees” has the meaning specified in Section 2.03(a).
 
“Final Maturity Date” means the date that is one hundred eighty (180) days
following the Scheduled Termination Date (as such date may be extended pursuant
to Section 2.02(g)), or such earlier date on which the Loans become due and
payable pursuant to Section 10.01.
 
“Final Payout Date” means the date on or after the Termination Date when (a) the
Aggregate Capital and Aggregate Interest have been paid in full, (b) the LC
Participation Amount has been reduced to zero ($0) and no Letters of Credit
issued hereunder remain outstanding and undrawn, (c) all Borrower Obligations
(other than inchoate obligations) shall have been paid in full, (d) all other
amounts owing to the Credit Parties and any other Borrower Indemnified Party or
Affected Person hereunder and under the other Transaction Documents have been
paid in full and (e) all accrued Servicing Fees have been paid in full.
 
“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.
 
“Fiscal Month” means, with respect to the Parent or any of its Subsidiaries,
including the Borrower, each of the twelve (12) monthly Accounting Periods, each
of which Accounting Periods contains either four (4) or five (5) weeks, into
which the particular Fiscal Year of the Parent or such Subsidiary is divided.
 
“Fiscal Year” shall mean, with respect to the Parent or any of its Subsidiaries,
including the Borrower, the 52 week or 53 week period ending on the Sunday
nearest to October 31st of such year.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
 
“GBP Currency Volatility Reserve” means, at any time of determination, the
product of (a) the value at risk percentage calculated by PNC from time to time,
and which shall initially be 6.5%, multiplied by (b) the aggregate Dollar
Equivalent of the aggregate Outstanding Balance of all Pool Receivables payable
in GBP at such time.
 
“GBP” and “£” each mean the lawful currency of the United Kingdom.
 
“GBP Originator” means each Person a party to the GBP Purchase and Sale
Agreement as an Originator and that is organized under the laws of England and
Wales..
 
“GBP Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated
as of the date that such agreement is entered into (and the form of which has
been consented to by the Administrative Agent), among the Servicer, (and/or
Sub-Servicer, as applicable), the GBP Originators and the Borrower, as such
agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time.
 
“GBP Receivable” means a Receivable originated by a GBP Originator.
 
“Governmental Acts” has the meaning set forth in Section 3.09.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Group AA Obligor” means any Obligor with a rating of at least:  (a)  “AA” or
better by S&P on such Obligor’s long-term senior unsecured and uncredit-enhanced
debt securities, and (b) “Aa2” or better by Moody’s on such Obligor’s long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor receives a split rating from S&P and Moody’s and satisfies only one of
clause (a) or clause (b) above, then if such difference in ratings between S&P
and Moody’s is not more than one ratings level, such Obligor shall be deemed to
have satisfied each of clause (a) and clause (b) above; provided, further, that
if an Obligor is rated by only one such rating agency, then such Obligor’s
rating shall be deemed to be one ratings level lower than its rating from such
rating agency (but in any event the resulting Concentration Percentage shall not
be below 3.5%).  Notwithstanding the foregoing, (x) any Obligor that is an
Affiliate of an Obligor that satisfies the definition of “Group AA Obligor”
shall be deemed to be a Group AA Obligor and shall be aggregated with the
Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and the definition of “Excess Concentration”
for such Obligors, unless such deemed Obligor separately satisfies the
definition of “Group A Obligor”, “Group B Obligor”, “Group C Obligor” or “Group
D Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor, a Group C Obligor or a Group D Obligor, as the case
may be,
 
 
 
18

--------------------------------------------------------------------------------

 
 
and shall be aggregated and combined for such purposes with any of its
Affiliates that are Obligors or (y) any Obligor (1) that is wholly owned
(directly or indirectly) by a parent company that satisfies the definition of
“Group AA Obligor” or (2) whose Pool Receivables are guaranteed by an Affiliate
that satisfies the definition of “Group AA Obligor” in either case, shall be
deemed to be a “Group AA Obligor” and, shall be aggregated with such parent
company or Affiliate (as the case may be) and with each other Obligor that
satisfies such definition for the purposes of determining the “Concentration
Reserve Percentage” and the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor”, “Group B Obligor”, “Group C Obligor” or “Group D Obligor”, in
which case such Obligor shall be separately treated as a Group A Obligor, a
Group B Obligor, a Group C Obligor or a Group D Obligor, as the case may be, and
shall be aggregated and combined for such purposes with any of its Affiliates
that are Obligors.
 
“Group A Obligor” means any Obligor, that is not a Group AA Obligor, with a
short-term rating of at least:  (a) “A-1” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “A+” or better by S&P on such
Obligor’s long-term senior unsecured and uncredit-enhanced debt securities, and
(b) “P-1” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Al” or better by Moody’s on such Obligor’s long-term senior unsecured
and uncredit-enhanced debt securities; provided, that if an Obligor receives a
split rating from S&P and Moody’s and satisfies only one of clause (a) or clause
(b) above, then (i) if such difference in ratings between S&P and Moody’s is not
more than one ratings level, such Obligor shall be deemed to have satisfied each
of clause (a) and clause (b) above and (ii) if such difference in ratings
between S&P and Moody’s is two ratings level, such Obligor’s rating shall be
deemed to be one ratings level lower than its rating from the higher of S&P and
Moody’s and after giving effect to such adjustment in rating (but in any event
the resulting Concentration Percentage shall not be below 3.5%), such Obligor
shall be required to satisfy only one of clause (a) or clause (b) above;
provided, further, that if an Obligor is rated by only one such rating agency,
then such Obligor’s rating shall be deemed to be one ratings level lower than
its rating from such rating agency (but in any event the resulting Concentration
Percentage shall not be below 3.5%).  Notwithstanding the foregoing, (x) any
Obligor that is an Affiliate of an Obligor that satisfies the definition of
“Group A Obligor” shall be deemed to be a Group A Obligor and shall be
aggregated with the Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage” and the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group AA Obligor”, “Group B Obligor”, “Group C
Obligor” or “Group D Obligor”, in which case such Obligor shall be separately
treated as a Group AA Obligor, a Group B Obligor, a Group C Obligor or a Group D
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Affiliates that are Obligors or (y) any Obligor (1)
that is wholly owned (directly or indirectly) by a parent company that satisfies
the definition of “Group A Obligor” or (2) whose Pool Receivables are guaranteed
by an Affiliate that satisfies the definition of “Group A Obligor” in either
case, shall be deemed to be a “Group A Obligor” and, shall be aggregated with
such parent company or Affiliate (as the case may be) and with each other
Obligor that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and the definition of “Excess Concentration”
for such Obligors, unless such deemed Obligor separately satisfies the
definition of “Group AA Obligor”, “Group B Obligor”, “Group C Obligor” or “Group
D Obligor”, in which case such Obligor shall be separately treated as a Group AA
Obligor, a Group B Obligor, a Group C Obligor or a Group D Obligor, as the case
may be, and shall be aggregated and combined for such purposes with any of its
Affiliates that are Obligors.
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Group B Obligor” means an Obligor that is not a Group AA Obligor or a Group A
Obligor, with a short-term rating of at least:  (a) “A-2” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of “BBB+” to “A” by
S&P on such Obligor’s long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baal” to “A2” by Moody’s on such Obligor’s
long-term senior unsecured and uncredit-enhanced debt securities; provided, that
if an Obligor receives a split rating from S&P and Moody’s and satisfies only
one of clause (a) or clause (b) above, then (i) if such difference in ratings
between S&P and Moody’s is not more than one ratings level, such Obligor shall
be deemed to have satisfied each of clause (a) and clause (b) above and (ii) if
such difference in ratings between S&P and Moody’s is two ratings level, such
Obligor’s rating shall be deemed to be one ratings level lower than its rating
from the higher of S&P and Moody’s and after giving effect to such adjustment in
rating (but in any event the resulting Concentration Percentage shall not be
below 3.5%), such Obligor shall be required to satisfy only one of clause (a) or
clause (b) above; provided, further, that if an Obligor is rated by only one
such rating agency, then such Obligor’s rating shall be deemed to be one ratings
level lower than its rating from such rating agency (but in any event the
resulting Concentration Percentage shall not be below 3.5%).  Notwithstanding
the foregoing, (x) any Obligor that is an Affiliate of an Obligor that satisfies
the definition of “Group B Obligor” shall be deemed to be a Group B Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and the
definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group AA Obligor”, “Group A
Obligor”, “Group C Obligor” or “Group D Obligor”, in which case such Obligor
shall be separately treated as a Group AA Obligor, a Group A Obligor, a Group C
Obligor or a Group D Obligor, as the case may be, and shall be aggregated and
combined for such purposes with any of its Affiliates that are Obligors or (y)
any Obligor (1) that is wholly owned (directly or indirectly) by a parent
company that satisfies the definition of “Group B Obligor” or (2) whose Pool
Receivables are guaranteed by an Affiliate that satisfies the definition of
“Group B Obligor” in either case, shall be deemed to be a “Group B Obligor” and,
shall be aggregated with such parent company or Affiliate (as the case may be)
and with each other Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage” and the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group AA Obligor”, “Group A Obligor”, “Group C
Obligor” or “Group D Obligor”, in which case such Obligor shall be separately
treated as a Group AA Obligor, a Group A Obligor, a Group C Obligor or a Group D
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Affiliates that are Obligors.
 
“Group C Obligor” means an Obligor that is not a Group AA Obligor, a Group A
Obligor or a Group B Obligor, with a short-term rating of at least:  (a) “A-3”
by S&P, or if such Obligor does not have a short-term rating from S&P, a rating
of “BBB-” to “BBB” by S&P on such Obligor’s long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
such Obligor’s long-term senior unsecured and uncredit-enhanced debt securities;
 
 
 
20

--------------------------------------------------------------------------------

 
 
provided, that if an Obligor receives a split rating from S&P and Moody’s and
satisfies only one of clause (a) or clause (b) above, then (i) if such
difference in ratings between S&P and Moody’s is not more than one ratings
level, such Obligor shall be deemed to have satisfied each of clause (a) and
clause (b) above and (ii) if such difference in ratings between S&P and Moody’s
is two ratings level, such Obligor’s rating shall be deemed to be one ratings
level lower than its rating from the higher of S&P and Moody’s and after giving
effect to such adjustment in rating (but in any event the resulting
Concentration Percentage shall not be below 3.5%), such Obligor shall be
required to satisfy only one of clause (a) or clause (b) above; provided,
further, that if an Obligor is rated by only one such rating agency, then such
Obligor’s rating shall be deemed to be one ratings level lower than its rating
from such rating agency (but in any event the resulting Concentration Percentage
shall not be below 3.5%).  Notwithstanding the foregoing, (x) any Obligor that
is an Affiliate of an Obligor that satisfies the definition of “Group C Obligor”
shall be deemed to be a Group C Obligor and shall be aggregated with the Obligor
that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage” and the definition of “Excess Concentration”
for such Obligors, unless such deemed Obligor separately satisfies the
definition of “Group AA Obligor”, “Group A Obligor”, “Group B Obligor” or “Group
D Obligor”, in which case such Obligor shall be separately treated as a Group AA
Obligor, a Group A Obligor, a Group B Obligor or a Group D Obligor, as the case
may be, and shall be aggregated and combined for such purposes with any of its
Affiliates that are Obligors or (y) any Obligor (1) that is wholly owned
(directly or indirectly) by a parent company that satisfies the definition of
“Group C Obligor” or (2) whose Pool Receivables are guaranteed by an Affiliate
that satisfies the definition of “Group C Obligor” in either case, shall be
deemed to be a “Group C Obligor” and, shall be aggregated with such parent
company or Affiliate (as the case may be) and with each other Obligor that
satisfies such definition for the purposes of determining the “Concentration
Reserve Percentage” and the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group AA Obligor”, “Group A Obligor”, “Group B Obligor” or “Group D Obligor”,
in which case such Obligor shall be separately treated as a Group AA Obligor, a
Group A Obligor, a Group B Obligor or a Group D Obligor, as the case may be, and
shall be aggregated and combined for such purposes with any of its Affiliates
that are Obligors.
 
“Group D Obligor” means any Obligor that is not a Group AA Obligor, a Group A
Obligor, Group B Obligor or Group C Obligor; provided, that any Obligor that is
not rated by either Moody’s or S&P shall be a Group D Obligor.  Notwithstanding
the foregoing, (x) any Obligor that is an Affiliate of an Obligor that satisfies
the definition of “Group D Obligor” shall be deemed to be a Group D Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage” and the
definition of “Excess Concentration” for such Obligors, unless such deemed
Obligor separately satisfies the definition of “Group AA Obligor”, “Group A
Obligor”, “Group B Obligor” or “Group C Obligor”, in which case such Obligor
shall be separately treated as a Group AA Obligor, a Group A Obligor, a Group B
Obligor or a Group C Obligor, as the case may be, and shall be aggregated and
combined for such purposes with any of its Affiliates that are Obligors or (y)
any Obligor (1) that is wholly owned (directly or indirectly) by a parent
company that satisfies the definition of “Group D Obligor” or (2) whose Pool
Receivables are guaranteed by an Affiliate that satisfies the definition of
“Group D Obligor” in either case, shall be deemed to be a “Group D Obligor” and,
shall be aggregated with such parent company or Affiliate (as the case may be)
and with each other Obligor that satisfies such definition for the purposes of
determining the “Concentration Reserve Percentage” and the definition of “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group AA Obligor”, “Group A Obligor”, “Group B
Obligor” or “Group C Obligor”, in which case such Obligor shall be separately
treated as a Group AA Obligor, a Group A Obligor, a Group B Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Affiliates that are Obligors.
 
 
 
21

--------------------------------------------------------------------------------

 
 
“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
 
“Hedge Agreement” means each agreement between the Borrower and a Hedge
Counterparty which governs one or more interest rate swap transaction, interest
rate cap transactions or other interest rate derivative transaction entered into
in connection with this Agreement which agreement shall consist of a “Master
Agreement” in a form published by the International Swaps and Derivatives
Association, Inc., together with a “Schedule” and a “Confirmation” confirming
the specific terms of each such interest rate swap transaction, interest rate
cap transaction or other interest rate derivative transaction, each in such form
as the Administrative Agent shall approve in writing.
 
“Hedge Collateral” means all the rights of the Borrower, whether now existing
and hereafter acquired, in and to all Hedge Agreements and all present and
future amounts payable by all Hedge Counterparties to the Borrower under or in
connection with such Hedge Agreements and with such Hedge Counterparties.
 
“Hedge Counterparty” means PNC which (a) on the date of entering into any Hedge
Transaction has a short-term unsecured debt rating of at least “A-1” by S&P and
“P-1” by Moody’s (the “Short-Term Rating Requirement”) and a long-term unsecured
debt rating of at least “A” by S&P and “A2” by Moody’s and (b) in a Hedge
Agreement consents to the assignment of the Borrower’s rights under the Hedge
Agreement to the Administrative Agent.
 
“Hedge Breakage Costs” means any amount payable under a Hedge Agreement by the
Borrower for the early termination of the related interest rate swap, interest
rate cap or other derivative transaction or any portion thereof.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a), Other Taxes.
 
“Independent Director” has the meaning set forth in Section 8.03(c).
 
“Information Package” means a report, in substantially the form of Exhibit F.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.
 
“Intended Tax Treatment” has the meaning set forth in Section 14.14.
 
“Interest” means, for each Loan for any Interest Period (or portion thereof),
the amount of interest accrued on the Capital of such Loan during such Interest
Period (or portion thereof) in accordance with Section 2.03(b).
 
“Interest Coverage Ratio” has the meaning set forth in Schedule IV.
 
“Interest Period” means: (a) before the Termination Date:  (i) initially the
period commencing on the date of the initial Loan pursuant to Section 2.01 (or
in the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the next Monthly Settlement Date and (ii)
thereafter, each period commencing on such Monthly Settlement Date and ending on
(but not including) the next Monthly Settlement Date and (b) on and after the
Termination Date, such period (including a period of one day) as shall be
selected from time to time by the Administrative Agent (with the consent or at
the direction of the Majority Lenders) or, in the absence of any such selection,
each period of 30 days from the last day of the preceding Interest Period.
 
“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof) funded by a Lender, an interest rate per annum equal
to:
 
(a) the applicable Euro-Rate with respect to such Lender for such Interest
Period (or portion thereof) (provided that for such purpose, if such Euro-Rate
is being determined by reference to LMIR for such Lender, the Euro-Rate for such
day shall be LMIR in effect on such day); or
 
(b) if the Base Rate is applicable to such Lender pursuant to Section 5.04, the
Base Rate in effect on such day;
 
provided, however, that the “Interest Rate” for any day while an Event of
Default has occurred and is continuing shall be an interest rate per annum equal
to the sum of 2.00% per annum plus the greater of (i) the Base Rate in effect on
such day and (ii) the Adjusted LIBOR (determined under clause (a), above) with
respect to such Lender for such Interest Period; provided, further, that no
provision of this Agreement shall require the payment or permit the collection
of Interest in excess of the maximum permitted by Applicable Law; and provided,
further, however,  that Interest for any Loan shall not be considered paid by
any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.
 
 
 
23

--------------------------------------------------------------------------------

 
 
“Interim Report”  means a report, in substantially the form of Exhibit G.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.
 
“LC Bank” has the meaning set forth in the preamble to this Agreement.
 
“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrative Agent (for
the benefit of the LC Bank and the LC Participants), or such other account as
may be so designated as such by the Administrative Agent.
 
“LC Fee Expectation” has the meaning set forth in Section 3.05(c).
 
“LC Limit” means $50,000,000.  References to the unused portion of the LC Limit
shall mean, at any time of determination, an amount equal to (x) the LC Limit at
such time, minus (y) the LC Participation Amount.
 
“LC Participant” means each Lender.
 
“LC Participation Amount” means at any time of determination, the sum of the
amounts then available to be drawn under all outstanding Letters of Credit.
 
“LC Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent, the LC Bank
and the Lenders pursuant to Section 3.02(a).
 
“Lenders” means PNC, the LC Bank, and each other Person that becomes a party to
this Agreement in the capacity of a “Lender”.
 
“Lender Percentage” means, at any time of determination, with respect to any
Lender, a fraction (expressed as a percentage), (a) the numerator of which is
(i) prior to the termination of all Commitments hereunder, its Commitment at
such time or (ii) if all Commitments hereunder have been terminated, the
aggregate outstanding Capital of all Loans being funded by the Lenders at such
time and (b) the denominator of which is (i) prior to the termination of all
Commitments hereunder, the aggregate Commitments of all Lenders at such time or
(ii) if all Commitments hereunder have been terminated, the aggregate
outstanding Capital of all Loans at such time.
 
“Letter of Credit” means any standby letter of credit issued by the LC Bank at
the request of the Borrower pursuant to this Agreement.
 
“Letter of Credit Application” has the meaning set forth in Section 3.02(a).
 
“Liquidity Level” has the meaning set forth in Schedule IV.
 
 
 
24

--------------------------------------------------------------------------------

 
 
“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the Administrative Agent (which determination shall be conclusive
absent manifest error) by dividing (i) the one-month Eurodollar rate for the
relevant currency deposits as reported by Bloomberg Finance L.P. and shown on
relevant page or any other service or page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in the relevant currency, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes, by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day.  The calculation of LMIR may also be
expressed by the following formula:
 
One-month Eurodollar rate for the relevant currency
shown on Bloomberg relevant page
or appropriate successor


LMIR           =         __________________________________________________________
 
1.00 - Euro-Rate Reserve Percentage
 
LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.
 
“Loan” means any loan made by a Lender pursuant to Section 2.02.
 
“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and each
Lender pursuant to Section 2.02(a).
 
“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Schedule II (as such schedule may be
modified from time to time in connection with the addition or removal of any
Lock-Box in accordance with the terms hereof).
 
“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
in each case, in the name of the Borrower and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving Collections; provided, however, with respect to
Receivables the Originator of which is Volt Canada Inc. or the Obligor of which
is Aston Martin, such Receivables may be paid to an account pursuant to the
proviso in Section 9.03.
 
“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer (and/or Sub-Servicer,
as applicable), the Administrative Agent and a Lock-Box Bank, governing the
terms of the related Lock-Box Accounts, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
 
 
25

--------------------------------------------------------------------------------

 
 
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
 
“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing: (a) the aggregate initial Outstanding
Balance of all Pool Receivables generated by the Originators during the six (6)
most recent Accounting Periods, by (b) the Net Receivables Pool Balance as of
such Accounting Period.
 
“Loss Reserve Percentage” means, at any time of determination, the product of
(a) 2.5, times (b) the highest average of the Default Ratios for any three
consecutive Accounting Periods during the twelve most recent Accounting Periods,
times (c) the Loss Horizon Ratio.
 
“Majority Lenders” means Lenders representing more than 50% of the aggregate
Commitments of all Lenders (or, if the Commitments have been terminated, Lenders
representing more than 50% of the aggregate outstanding Capital held by all the
Lenders).
 
“Managed Service Provider” means any Person (other than the Parent or its
Affiliates) engaged in the ordinary course in the business of acting as an
intermediary to manage the provision of services by an Originator (or other
service provider) of an Obligor and the process whereby that Obligor pays the
Originator (or other servicer provider) for those services.  Not withstanding
the foregoing, only the providers identified in Schedule V (as such schedule may
be amended from time to time with the consent of the Administrative Agent) are
eligible to be Managed Service Providers.
 
“Managed Service Provider Receivable” means a Receivable in which a Managed
Service Provider acts as intermediary between an Obligor and the applicable
Originator.
 
“Marketable Securities” means any (a) equity securities that are (i) of
corporations incorporated in the United States of America or any State thereof,
(ii) readily tradable on either the New York Stock Exchange or the NASDAQ Stock
Market and (iii) consented to and approved by the Administrative Agent and (b)
debt securities that are (i) of corporations incorporated in the United States
of America or any State thereof and (ii) consented to and approved by the
Administrative Agent.
 
“Material Adverse Effect” means a material adverse effect on any of the
following:
 
(a)           the assets, operations, business or financial condition of the
Borrower, all Paying Agents, all Managed Service Providers, all Sub-Servicers,
the Servicer, the Performance Guarantor and all Originators, taken as a whole;
 
(b)           the ability of any of the Borrower, any Paying Agent, any
Sub-Servicer, the Servicer, the Performance Guarantor or any Originator to
perform its obligations, if any, under this Agreement or any other Transaction
Document to which it is a party;
 
(c)           the validity or enforceability of this Agreement or any other
Transaction Document, or the validity, enforceability, value or collectibility
of the Pool Receivables;
 
 
 
26

--------------------------------------------------------------------------------

 
 
(d)           the status, perfection, enforceability or priority of the
Administrative Agent’s security interest in the Collateral; or
 
(e)           the rights and remedies of any Credit Party under the Transaction
Documents or associated with its respective interest in the Collateral.
 
“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Accounting Periods,
multiplied by (b) the Dilution Horizon Ratio.
 
“Minimum Funding Exemption Period” has the meaning specified in Section 2.02(i).
 
“Minimum Funding Threshold” means an amount equal to or greater than the lesser
of (a) 60.00% of the Facility Limit and (b) the Borrowing Base.
 
 “Monthly Settlement Date” means the 18th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower, the Servicer, any Paying Agent, any
Originator, the Parent or any of their respective ERISA Affiliates is making or
accruing an obligation to make contributions, or has any continuing liability,
contingent or otherwise.
 
“Net Receivables Pool Balance” means, at any time of determination:  (a) the
Outstanding Balance of Eligible Receivables then in the Receivables Pool, minus
(b) the Excess Concentration.
 
“Notice Date” has the meaning set forth in Section 3.02(b).
 
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments (either directly or through a Paying Agent or Managed Service Provider)
pursuant to the Contract relating to such Receivable.
 
“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.
 
“Order” has the meaning set forth in Section 3.10.
 
“Originator” has the meaning set forth in the Sale Agreements, as the same may
be modified from time to time by adding new Originators or removing Originators,
in each case with the prior written consent of the Administrative Agent.
 
 
 
27

--------------------------------------------------------------------------------

 
 
“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).
 
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder.
 
“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then Dollar Equivalent of the outstanding principal balance
thereof.
 
“Parent” means Volt.
 
“Parent Group” has the meaning set forth in Section 8.03(c).
 
“Participant” has the meaning set forth in Section 14.03(d).
 
“Participant Register” has the meaning set forth in Section 14.03(e).
 
“Participation Advance” has the meaning set forth in Section 3.04(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“PATRIOT Act” has the meaning set forth in Section 14.15.
 
“Paying Agent” means any Subsidiary of the Parent engaged in the ordinary course
in the business of acting as an intermediary to manage the provision of services
by an Originator (or other service provider) of an Obligor and the process
whereby that Obligor pays the Originator (or other service provider) for those
services.  As of the Closing Date, Volt Consulting Group, Ltd., a Delaware
corporation and Volt Consulting Group Limited, are the only Paying Agents.
 
“Paying Agent Receivable” means a Receivable in which a Paying Agent acts as
intermediary between an Obligor and the applicable Originator.
 
“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which the Borrower, the Servicer,
any Paying Agent, any Originator, the Parent or their respective ERISA
Affiliates is making or accruing any obligation to make contributions or has any
continuing liability, contingent or otherwise.
 
“Performance Guarantor” means the Parent.
 
 
 
28

--------------------------------------------------------------------------------

 
 
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Permitted Liens” shall mean the following encumbrances but only to the extent
the holders of such encumbrances have not commenced a foreclosure or other
enforcement action with respect thereto: (a) Adverse Claims for taxes or
assessments or other governmental charges not yet due and payable (but only to
the extent that any Adverse Claim to secure payment of such taxes or assessments
or other governmental charges is an inchoate tax lien); (b) inchoate and
unperfected workers’, mechanics’, suppliers’ or similar Adverse Claims arising
in the ordinary course of business and not in connection with the borrowing of
money, provided in each case, the obligation secured is not overdue and
provided, further that the Collateral pledged hereunder is not in the opinion of
the Administrative Agent jeopardized thereby; (c) a balance retained by Bank of
America, N.A. as Lock-Box Bank pursuant to the terms of the Lock-Box Agreement
provided that such retained balance shall not exceed Fifty Thousand Dollars
($50,000); (d) a security interest of Bank of America, N.A. as Lock-Box Bank
pursuant to the terms of the Lock-Box Agreement; and (e) liens, charges or
encumbrances created pursuant to this Agreement or any other Transaction
Document.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“PNC” has the meaning set forth in the preamble to this Agreement.
 
“Pool Receivable” means a Receivable in the Receivables Pool.
 
“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.
 
“Pre-Existing Holder” means: (a) the each “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) who holds, as of the
Closing Date, five percent (5%) or more of the voting power of the
then-outstanding Capital Stock of the Parent entitled to vote generally in the
election of the directors of the Parent; and (b) any other “group” (within said
meaning) formed after the Closing Date which includes among its members any
“person” or any member of any “group” referenced in clause (a).
 
“Pre-Existing Receivable” means any right to payment of a monetary obligation,
whether or not earned by performance, owed to any originator under the
Pre-Existing Securitization or the Borrower (as the direct or indirect assignee,
under the Pre-Existing Securitization, of that originator), whether constituting
an account, chattel paper, payment intangible, instrument or general intangible,
in each instance arising in connection with the sale of goods that have been or
are to be sold or for services rendered or to be rendered, and includes, without
limitation, the obligation to pay any finance charges, fees and other charges
with respect thereto.  Any such right to payment arising from any one
transaction, including, without limitation, any such right to payment
represented by an individual invoice or agreement, shall constitute a
Pre-Existing Receivable separate from a Pre-Existing Receivable consisting of
any such right to payment arising from any other transaction.
 
 
 
29

--------------------------------------------------------------------------------

 
 
“Pre-Existing Receivables Purchase Agreement” has the meaning specified in
Section 2.02(j).
 
“Pre-Existing Securitization” means the securitization program administered
under the Pre-Existing Receivables Purchase Agreement.
 
“Pre-Existing Subordinated Notes” means each of (a) the “Buyer Note” issued by
the Borrower to Volt and (b) each “Volt Note” issued by Volt to P/S Partner
Solutions, Ltd., VMC Consulting Corporation and Volt Management Corp., in each
case issued pursuant to the terms of the Pre-Existing Securitization.
 
“Prepayment Notice” has the meaning specified in Section 2.02(d).
 
“Pro Rata Share” shall mean, as to any LC Participant, a fraction, the numerator
of which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.
 
“Rate of Collections” shall mean, for any Accounting Period, a fraction,
expressed as a percentage, the numerator of which is equal to the total
Collections in respect the aggregate Outstanding Balances of all Pool
Receivables during such Accounting Period and the denominator of which is equal
to the aggregate Outstanding Balances of all Pool Receivables (other than any
Unbilled Receivable) as of the close of business on the last day of the
immediately preceding Accounting Period.
 
“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods that have been or are to be sold or for services rendered or
to be rendered, and includes, without limitation, the obligation to pay any
finance charges, fees and other charges with respect thereto.  Any such right to
payment arising from any one transaction, including, without limitation, any
such right to payment represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of any such right
to payment arising from any other transaction.  Each Pre-Existing Receivable
also shall constitute a Receivable.  Notwithstanding the foregoing, “Receivable”
shall not include any Excluded Receivable.
 
“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Sale and Agreements prior to the Termination Date; and
also includes all of the then-outstanding Pre-Existing Receivables of the
Borrower as of the Closing Date.
 
“Register” has the meaning set forth in Section 14.03(b).
 
 
 
30

--------------------------------------------------------------------------------

 
 
“Reimbursement Obligation” has the meaning set forth in Section 3.04(a).
 
“Related Rights” has the meaning set forth in Section 1.1 of the applicable Sale
Agreement.
 
“Related Security” means, with respect to any Receivable:
 
(a)           all of the Borrower’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;
 
(b)           all instruments and chattel paper that may evidence such
Receivable;
 
(c)           all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto;
 
(d)           all of the Borrower’s and each Originator’s rights, interests and
claims under the related Contracts and all guaranties, indemnities, insurance
and other agreements (including the related Contract) or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise; and
 
(e)           all of the Borrower’s rights, interests and claims under the Sale
Agreements and the other Transaction Documents.
 
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
 
“Release” has the meaning set forth in Section 4.01(a).
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Pension Plan,
for which the 30-day notice requirement was not waived.
 
“Representatives” has the meaning set forth in Section 14.06(c).
 
“Required Capital Amount” means $15,000,000.
 
“Restricted Payments” has the meaning set forth in Section 8.01(r).
 
 
 
31

--------------------------------------------------------------------------------

 
 
“Responsible Officer” of any Person means, any Financial Officer, any vice
president, the secretary, the general counsel (or other chief legal officer), or
any other officer of such Person customarily performing functions similar to
those performed by any of the above-designated officers or responsible for the
administration of the obligations of such Person under the Transaction Documents
and also, with respect to a particular matter any other officer to whom such
matter is referred because of such officer’s knowledge of and familiarity with
the particular subject.
 
“Revaluation Date” means with respect to any Loan or Receivable denominated in
an Alternative Currency (a) the (i) date of such Loan (ii) each Settlement Date
related to such Loan and (iii) each date any amount is paid with respect to such
Loan and (b) each day on which an Information Package, Interim Report or other
report is delivered to the Administrative Agent or any Lender hereunder.
 
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.
 
“Sale Agreements” means the Canadian Purchase and Sale Agreement, the GBP
Purchase and Sale Agreement and the U.S. Purchase and Sale Agreement.
 
“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.
 
“Sanctioned Person”  means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
 
“Scheduled Termination Date” means July 28, 2016, as such date may be extended
from time to time pursuant to Section 2.02(g).
 
“SEC” shall mean the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.
 
“Secured Parties” means each Credit Party and each Borrower Indemnified Party.
 
“Servicer” has the meaning set forth in the preamble to this Agreement.
 
“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).
 
“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).
 
“Servicing Fee” shall mean the fee referred to in Section 9.06(a) of this
Agreement.
 
“Servicing Fee Rate” shall mean the rate referred to in Section 9.06(a) of this
Agreement.
 
 
 
32

--------------------------------------------------------------------------------

 
 
“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Fees, (a) prior to the Termination Date, the Monthly Settlement
Date or any day on which an Interim Report is delivered that reports a Borrowing
Base Deficit and (b) on and after the Termination Date, each day selected from
time to time by the Administrative Agent (with the consent or at the direction
of the Majority Lenders) (it being understood that the Administrative Agent
(with the consent or at the direction of the Majority Lenders) may select such
Settlement Date to occur as frequently as daily), or, in the absence of such
selection, the Monthly Settlement Date.
 
“Solvent” means, with respect to any Person and as of any particular date, (a)
the present fair market value of the assets of such Person is not less than the
total amount required to pay the probable liabilities of such Person on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured, (b) such Person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business, (c) such Person
is not incurring debts or liabilities beyond its ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in any business or
transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.
 
“Spot Rate” means for a currency the rate determined by the Administrative Agent
to be the rate quoted by the Administrative Agent as the spot rate for the
purchase by the Administrative Agent of the currency with another currency
through is principal foreign exchange trading office at approximately 11:00 a.m.
on the date two Business Days prior to the date as of the foreign exchange
computation is made; provided that Administrative Agent may obtain such spot
rate for another financial institution designated by the Administrative Agent if
the Administrative Agent does not have as of such date of determination a spot
buying rate for any such currency.
 
“Staffing Solutions and Video Game Business” means the primary engagement by
Originators, in the business of providing staffing solutions and/or video game
software and solutions to their customers (or in related businesses included
within that same business segment).
 
“Subordinated Note” means each Subordinated Note (as defined in the Sale
Agreements).
 
“Sub-Servicer” has the meaning set forth in Section 9.01(d).
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled:  (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
 
“Tax Benefit” has the meaning set forth in Section 5.03(k).
 
 
 
33

--------------------------------------------------------------------------------

 
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.
 
“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).
 
“Termination Event” means a “Termination Event” under any Sale Agreement.
 
“Total Reserves” means, at any time of determination, the product of (a) sum of:
(i) the Yield Reserve Percentage, plus (ii) the greater of (x) the greater of
(1) 10% and (2) the sum of the Concentration Reserve Percentage plus the Minimum
Dilution Reserve Percentage and (y) the sum of the Loss Reserve Percentage plus
the Dilution Reserve Percentage plus (iii) (x) if such date is more than ninety
(90) days prior to the Scheduled Termination Date (or, if the Lenders have
agreed to extend the current Scheduled Termination Date in accordance with
Section 2.02(g) the Scheduled Termination Date as it will be so extended), zero
($0), or (y) in any other case,  the LC Fee Expectation times (b) the Net
Receivable Pool Balance on such day.
 
“Tranche Period” means with respect to any Portion of Capital that bears
Interest at a rate based on Adjusted LIBOR, the period commencing on the date
such Portion of Capital is disbursed and ending on the date that is one, two,
three or six months thereafter as selected by the Borrower in its Loan Request.
 
“Transaction Documents” means this Agreement, the Sale Agreements, the Lock-Box
Agreements, the Fee Letter, each Subordinated Note, the Performance Guaranty,
the Hedge Agreement and all other certificates, instruments, UCC financing
statements, reports, notices, agreements and documents executed or delivered
under or in connection with this Agreement, in each case as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
 
“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor thereof.
 
“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.
 
“U.S. Obligor” means an Obligor which is a corporation or other business
organization and is organized under the laws of the United of America (or of a
United States of America territory, district, state, commonwealth or possession
(including, without limitation, Puerto Rico and the U.S. Virgin Islands)) or any
political subdivision thereof, or is a resident of the United of America (or of
a United States of America territory, district, state, commonwealth or
possession (including, without limitation, Puerto Rico and the U.S. Virgin
Islands)) or any political subdivision thereof.
 
 
 
34

--------------------------------------------------------------------------------

 
 
“U.S. Originator” means each Person a party to the U.S. Purchase and Sale
Agreement as an Originator and that is organized under the laws of United States
of America or a state in the United States of America.
 
“U.S. Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated
as of the Closing Date, among the Servicer, the U.S. Originators and the
Borrower, as such agreement may be amended, amended and restated, supplemented
or otherwise modified from time to time.
 
“U.S. Receivable” means a Receivable originated by a U.S. Originator.
 
“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).
 
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
 
“Volt” has the meaning set forth in the preamble to this Agreement.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yield Reserve Percentage” means, at any time of determination:
 
1.50 x DSO x (BR + SFR)
360
 
where:
 
 
BR
=
the Base Rate at such time;

 
 
DSO
=
Days’ Sales Outstanding for the Accounting Period most recently ended; and

 
 
SFR
=
the Servicing Fee Rate.

 
SECTION 1.02.  Other Interpretative Matters.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9.  For purposes of
this Agreement, the other Transaction Documents and all such certificates and
other documents, unless the context otherwise requires: (a) references to any
amount as on deposit or outstanding on any particular date means such amount at
the close of business on such day; (b) the words “hereof,” “herein” and
“hereunder” and words of similar import refer to such agreement (or the
certificate or other document in which they are used) as a whole and not to any
particular provision of such agreement (or such certificate or document);
 
 
 
35

--------------------------------------------------------------------------------

 
 
(c) references to any Article, Section, Schedule, Exhibit or Annex are
references to Articles, Sections, Schedules, Exhibits or Annexes in or to such
agreement (or the certificate or other document in which the reference is made),
and references to any paragraph, subsection, clause or other subdivision within
any Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (d) the term “including” means
“including without limitation” (whether or not so stated in the particular
instance); (e) references to any Applicable Law refer to that Applicable Law as
amended from time to time and include any successor Applicable Law (whether or
not so stated in the particular instance); (f) references to any agreement refer
to that agreement as from time to time amended, restated or supplemented or as
the terms of such agreement are waived or modified in accordance with its terms
(whether or not so stated in the particular instance); (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; and (k) the term “or” is not exclusive.
 
SECTION 1.03.  Exchange Rates; Currency Equivalent.  The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalents amounts of Loans and Capital denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rate employed in converting any amounts
between the applicable currencies until the next Revaluation Date to
occur.  Except for the purposes of financial statements delivered by the Parent,
the Servicer and Originators or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for the purposes of the Transaction Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent.  Whenever
in this Agreement in connection with a Loan, including the making or prepayment
of that Loan, an amount, such as the amount of such Loan or a required minimum
or multiple amount, is expressed in Dollars, but such Loan is denominated in an
Alternative Currency, such amount (unless the context requires otherwise) shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent.
 
ARTICLE II

 
TERMS OF THE LOANS
 
SECTION 2.01.  Loan Facility.  Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, each Lender, severally and not jointly, agrees to make Loans to the
Borrower in Dollars or in one or more Alternative Currencies on a revolving
basis, ratably in accordance with its Commitment from time to time during the
period from the Closing Date to the Termination Date.  Under no circumstances
shall any Lender be obligated to make any such Loan if, after giving effect to
such Loan:
 
 
 
36

--------------------------------------------------------------------------------

 
 
(i)           the Aggregate Capital plus the LC Participation Amount would
exceed the Facility Limit at such time;
 
(ii)           the sum of (A) the Capital of such Lender, plus (B) such Lender’s
(in its capacity as an LC Participant) Pro Rata Share of the LC Participation
Amount, would exceed the Commitment of such Lender at such time;
 
(iii)           the Aggregate Capital plus the Adjusted LC Participation Amount
would exceed the Borrowing Base at such time; or
 
(iv)           the Capital of all Loans denominated in Alternative Currencies
would exceed the applicable Alternative Currency Limits.
 
SECTION 2.02.  Making Loans; Repayment of Loans.  (a) Each Loan hereunder (x) to
be denominated in Dollars or Canadian Dollars and bearing Interest at a rate
based on LMIR shall be made on the day of a written request (or on any later
date specified in that request) from the Borrower to the Administrative Agent
and each Lender and (y) to be denominated in Dollars or Canadian Dollars and
bearing Interest at a rate based on Adjusted LIBOR or to be denominated in GBP
shall be made on at least two (2) Business Days’ prior written request from the
Borrower to the Administrative Agent and each Lender, in each case, in the form
of a Loan Request attached hereto as Exhibit A.  Each such request for a Loan
shall be made no later than 11:00 a.m. (New York City time) on a Business Day
(it being understood that any such request made after such time shall be deemed
to have been made on the following Business Day) and shall specify (i) the
amount of the Loan(s) requested (which, unless comprising the entire unused
portion of the Commitments, shall not be less than $1,000,000 and in an integral
multiple of $100,000), (ii) the allocation of such amount among the Lenders
(which shall be ratable based on the Commitments), (iii) the account to which
the proceeds of such Loan shall be distributed, (iv) the date such requested
Loan is to be made (which shall be a Business Day), (v) the currency of such
Loan, (vi) the type of Interest Rate requested for such Loan (subject to the
provisions of the definition Euro-Rate) and (vii) if applicable, the Tranche
Period of such Loan.  If the Borrower fails to specify a currency in a Loan
Request, then the Loan so requested shall be made in Dollars.
 
(b)           On the date of each Loan, the Lenders shall, upon satisfaction of
the applicable conditions set forth in Article VI and pursuant to the other
conditions set forth in this Article II, make available to the Borrower in same
day funds (in the currency requested) an aggregate amount equal to the amount of
such Loans requested, at the account set forth in the related Loan Request.
 
(c)           Each Lender’s obligation shall be several, such that the failure
of any Lender to make available to the Borrower any funds in connection with any
Loan shall not relieve any other Lender of its obligation, if any, hereunder to
make funds available on the date such Loans are requested (it being understood,
that no Lender shall be responsible for the failure of any other Lender to make
funds available to the Borrower in connection with any Loan hereunder).
 
 
 
37

--------------------------------------------------------------------------------

 
 
(d)           The Borrower shall repay in full the outstanding Capital of each
Lender on the Final Maturity Date.  Prior thereto, the Borrower shall, on each
Settlement Date, make a prepayment of the outstanding Capital of the Lenders to
the extent required under Section 4.01 and otherwise in accordance
therewith.  Notwithstanding the foregoing, the Borrower, in its discretion,
shall have the right to make a prepayment, in whole or in part, of the
outstanding Capital of the Lenders (together with any associated Breakage Fees
and any accrued Interest and Fees in respect of such prepaid Capital) on any
Business Day upon one (1) Business Day’s prior written notice thereof to the
Administrative Agent and each Lender (a “Prepayment Notice”); provided, however,
that each such prepayment shall be in a minimum aggregate amount of $100,000 and
shall be an integral multiple of $1,000,000 (or, if less, the outstanding
Capital, plus accrued but unpaid Interest and Fees together with any associated
Breakage Fees); provided, further, that (subject to Section 2.02(i)) the
Borrower shall not provide any such Prepayment Notice, and no such Prepayment
Notice shall be effective, if after giving effect thereto, the Aggregate Capital
at such time would be less than the Minimum Funding Threshold at such time.
 
(e)           The Borrower may, at any time upon at least fifteen (15) days’
prior written notice to the Administrative Agent and each Lender, terminate the
Facility Limit in whole or ratably reduce the Facility Limit in part.  Each
partial reduction in the Facility Limit shall be in a minimum aggregate amount
of $5,000,000 and shall be an integral multiple of $1,000,000, and no such
partial reduction shall reduce the Facility Limit to an amount less than
$50,000,000.  In connection with any partial reduction in the Facility Limit,
the Commitment of each Lender and LC Participant, as well as the LC Limit, shall
be ratably reduced.
 
(f)           In connection with any reduction of the Commitments, the Borrower
shall remit to the Administrative Agent (i) instructions regarding such
reduction and (ii) for payment to the Lenders, cash in an amount sufficient to
pay (A) Capital of each Lender in excess of its Commitment and (B) all other
outstanding Borrower Obligations with respect to such reduction (determined
based on the ratio of the reduction of the Commitments being effected to the
amount of the Commitments prior to such reduction or, if the Administrative
Agent reasonably determines that any portion of the outstanding Borrower
Obligations is allocable solely to that portion of the Commitments being reduced
or has arisen solely as a result of such reduction, all of such portion)
including, without duplication, any associated Breakage Fees.  Upon receipt of
any such amounts, the Administrative Agent shall apply such amounts first to the
reduction of the outstanding Capital, and second to the payment of the remaining
outstanding Borrower Obligations with respect to such reduction, including any
Breakage Fees, by paying such amounts to the Lenders.
 
(g)           Provided that no Event of Default or Unmatured Event of Default
has occurred and is continuing, the Borrower may from time to time advise the
Administrative Agent, the LC Bank and each Lender in writing of its desire to
extend the Scheduled Termination Date for an additional period, provided that
such request is made not less than ninety (90) days prior to, the then current
Scheduled Termination Date.  The Administrative Agent, the LC Bank and each
Lender shall notify the Borrower and the Administrative Agent in writing whether
or not such Person is agreeable to such extension (it being understood that the
Administrative Agent, the LC Bank and any Lender may accept or decline such a
request in their sole discretion and on such terms as they may elect) not more
than forty-five (45) days after the date which PNC receives such request;
 
 
 
38

--------------------------------------------------------------------------------

 
 
provided, however, that if the Administrative Agent, the LC Bank or any Lender
fails to so notify the Borrower and the Administrative Agent, the Administrative
Agent, the LC Bank or such Lender, as the case may be, shall be deemed to have
declined such extension.  In the event that the Administrative Agent, the LC
Bank and one or more Lenders have so notified the Borrower and the
Administrative Agent in writing that they are agreeable to such extension, the
Borrower, the Servicer, the Administrative Agent, the LC Bank and the applicable
Lenders shall enter into such documents as the Administrative Agent, the LC Bank
and the applicable Lenders may deem necessary or appropriate to effect such
extension, and all out-of-pocket costs and reasonable expenses incurred by the
Administrative Agent, the LC Bank and the applicable Lenders in connection
therewith (including Attorney Costs) shall be paid by the Borrower.  In the
event any Lender declines such request to extend the Scheduled Termination Date
or is deemed to have declined such extension, such Lender shall be an “Exiting
Lender” for all purposes of this Agreement.
 
(h)           Increases in Commitments.  So long as no Event of Default or
Unmatured Event of Default has occurred and is continuing, with the prior
written consent of the Administrative Agent and the LC Bank and upon prior
notice to the Lenders, the Borrower may from time to time request an increase in
the Commitment with respect to one or more Lenders or cause additional Persons
to become parties to this Agreement, as lenders, at any time following the
Closing Date and prior to the Termination Date; provided, that any such increase
in such Lenders’ Commitments and the Commitments of all such additional Lenders
may not exceed $100,000,000 in the aggregate during the life of this Agreement;
provided, that each request for an increase and addition shall be in a minimum
amount of $10,000,000; and provided, further, that the Borrower shall not have
the right to request increases exceeding $25,000,000 in the aggregate during the
life of this Agreement unless and until the Borrower and Volt have obtained
applicable board authorization therefor.  At the time of sending such notice
with respect to any Lender, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which such Lenders
and the Administrative Agent are requested to respond to the Borrower’s request
(which shall in no event be less than ten (10) Business Days from the date of
delivery of such notice to the Administrative Agent).  Each Lender being asked
to increase its Commitment, the LC Bank and the Administrative Agent shall
notify the Borrower within the applicable time period whether or not such Person
agrees, in its respective sole discretion, to the increase to such Lender’s
Commitment.  Any such Person not responding within such time period shall be
deemed to have declined to consent to an increase in such Lender’s
Commitment.  For the avoidance of doubt, only the consent of the Lender then
being asked to increase its Commitment (or an additional Lender), the
Administrative Agent and the LC Bank shall be required in order to approve any
such request.  If the Commitment of any Lender is increased (or a new Person is
added as Lender) in accordance with this clause (h), the Administrative Agent,
such Lender, the LC Bank and the Borrower shall determine the effective date
with respect to such increase and shall enter into such documents as agreed to
by such parties to document such increase; it being understood and agreed that
the Administrative Agent or any Lender increasing its Commitment pursuant to
this Section 2.01(h) may request any of (x) resolutions of the Board of
Directors of the Borrower approving or consenting to such Commitment increase
and authorizing the execution, delivery and performance of any amendment to this
Agreement, (y) a corporate and enforceability opinion of counsel of the Borrower
and (z) such other documents, agreements and opinions reasonably requested by
such Lender or the Administrative Agent.
 
 
 
39

--------------------------------------------------------------------------------

 
 
(i)           The Borrower hereby covenants and agrees from time to time to
request Loans pursuant to Section 2.02(a) in amounts and at such times such that
the Aggregate Capital at all times, other than during a Minimum Funding
Exemption Period, is no less than the Minimum Funding Threshold at such time; it
being understood and agreed that each Credit Extension pursuant to this
Agreement is subject to the applicable conditions set forth in Article VI and
the other conditions set forth in this Article II.  Provided that no Event of
Default or Unmatured Event of Default has occurred and is continuing, the
Borrower may, upon two (2) Business Days’ prior written notice to the
Administrative Agent, elect to be exempt from the Minimum Funding Threshold for
a single period of no more than thirty (30) continuous days (each such period, a
“Minimum Funding Exemption Period”) during each Fiscal Year.
 
(j)           Existing Facility Payoff, Termination and Release.  The Borrower
is a party to that certain Amended and Restated Receivables Purchase Agreement
dated as of June 3, 2008 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Pre-Existing Receivables Purchase
Agreement”), among the Borrower, as seller, Volt, as servicer and PNC, as buyer,
buyer agent and administrator.  On the Closing Date, the Borrower shall (i)
initiate a wire transfer in immediately available funds to the Administrative
Agent in an amount equal to the Cost of Funds, Program Fee Amount, Facility Fee
Amount (as each such term is defined in the Pre-Existing Receivables Purchase
Agreement) and any other amounts due and owing through the Closing Date pursuant
to the terms of the Pre-Existing Receivables Purchase Agreement and the
Administrative Agent shall apply such amounts to such Cost of Funds, Program Fee
Amount, Facility Fee Amount and such other amounts and (ii) request a Loan
pursuant to the terms hereof and the Lender shall make a Loan in amount equal to
the Aggregate Net Investment (as such term is defined in the Pre-Existing
Receivables Purchase Agreement) and the Administrative Agent shall apply the
proceeds of such Loan to reduce the Aggregate Net Investment and the Buyer’s Net
Investment (as such term is defined in the Receivables Purchase Agreement) to
zero.  Upon receipt of such amounts described above (i) the Pre-Existing
Receivables Purchase Agreement shall terminate except for any provisions that by
their terms survive termination, (ii) the sales of receivables and other
property from the Originators to Volt and subsequent sales by Volt to the Buyer
pursuant to the terms of the Existing Sale Agreements (as defined in the U.S.
Purchase and Sale Agreement) shall cease and (iii) PNC relinquishes any and all
security interest, liens or other right, title and interest it may have in and
to the Purchased Receivables (as such term is defined in the Pre-Existing
Receivables Purchase Agreement) and other collateral described in the
Pre-Existing Receivables Purchase Agreement; and, concurrently with such
release, the Borrower’s grant of the security interest to the Administrative
Agent in the Pool Receivables, Related Security, Collections and other
Collateral pursuant to Section 5.05(a) of this Agreement, as it relates to the
Pre-Existing Receivables, automatically shall apply.
 
SECTION 2.03.  Interest and Fees.
 
(a)           On each Settlement Date, the Borrower shall, in accordance with
the terms and priorities for payment set forth in Section 4.01, pay to each
Lender and the Administrative Agent certain fees (collectively, the “Fees”) in
the amounts set forth in the fee letter agreements from time to time entered
into, among the Borrower and one or more of the Lenders, the LC Bank and the
Administrative Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”).
 
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           The Capital of each Lender shall accrue interest on each day when
such Capital remains outstanding at the then applicable Interest Rate.  Unless
sooner paid, the Borrower shall pay all Interest, Fees and Breakage Fees accrued
during each Interest Period on the immediately following Settlement Date in
accordance with the terms and priorities for payment set forth in Section 4.01.
 
SECTION 2.04.  Records of Loans and Participation Advances.  Each Lender shall
record in its records, the date and amount of each Loan and Participation
Advance made by such Lender hereunder, the interest rate with respect thereto,
the Interest accrued thereon and each repayment and payment thereof.  Subject to
Section 14.03(b), such records shall be presumed correct absent manifest
error.  The failure to so record any such information or any error in so
recording any such information shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under the other Transaction Documents
to repay the Capital of each Lender, together with all Interest accruing thereon
and all other Borrower Obligations.
 
ARTICLE III

 
LETTER OF CREDIT FACILITY
 
SECTION 3.01.  Letters of Credit.
 
(a)           Subject to the terms and conditions hereof and the satisfaction of
the applicable conditions set forth in Article VI, the LC Bank shall issue or
cause the issuance of Letters of Credit denominated in Dollars on behalf of the
Borrower (and, if applicable, on behalf of, or for the account of, an Originator
in favor of such beneficiaries as such Originator may elect with the consent of
the Borrower); provided, however, that the LC Bank will not be required to issue
or cause to be issued any Letters of Credit to the extent that after giving
effect thereto:
 
(i)           the Aggregate Capital plus the LC Participation Amount would
exceed the Facility Limit at such time;
 
(ii)           the Aggregate Capital plus the Adjusted LC Participation Amount
would exceed the Borrowing Base at such time;
 
(iii)           the LC Participation Amount would exceed the LC Limit at such
time; or
 
(iv)           the LC Participation Amount would exceed the aggregate of the
Commitments of the LC Participants at such time.
 
(b)           Interest shall accrue on all amounts drawn under Letters of Credit
for each day on and after the applicable Drawing Date so long as such drawn
amounts shall have not been reimbursed to the LC Bank pursuant to the terms
hereof.
 
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 3.02.  Issuance of Letters of Credit; Participations.
 
(a)           The Borrower may request the LC Bank, upon two (2) Business Days’
prior written notice submitted on or before 1:00 p.m. (New York City time), to
issue a Letter of Credit by delivering to the Administrative Agent, each Lender
and the LC Bank, the LC Bank’s form of Letter of Credit Application (the “Letter
of Credit Application”), substantially in the form of Exhibit D attached hereto
and an LC Request, in each case completed to the reasonable satisfaction of the
Administrative Agent and the LC Bank; and such other certificates, documents and
other papers and information as the Administrative Agent or the LC Bank may
reasonably request.
 
(b)           Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts or other written demands for payment when presented
for honor thereunder in accordance with the terms thereof and when accompanied
by the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Scheduled Termination Date.  The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Scheduled Termination Date or (y)
the LC Bank determines that any condition precedent (including, without
limitation, those set forth in Sections 3.01 and Article VI) to issuing such
Letter of Credit hereunder are not satisfied (other than any such condition
requiring the Borrower to submit an LC Request or Letter of Credit Application
in respect thereof), then the LC Bank, in the case of clause (x) above, may (or,
at the written direction of any LC Participant, shall) or, in the case of clause
(y) above, shall, use reasonable efforts in accordance with (and to the extent
permitted by) the terms of such Letter of Credit to prevent the extension of
such expiry date (including notifying the Borrower and the beneficiary of such
Letter of Credit in writing prior to the Notice Date that such expiry date will
not be so extended).  Each Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.
 
(c)           Immediately upon the issuance by the LC Bank of any Letter of
Credit (or any amendment to a Letter of Credit increasing the amount thereof),
the LC Bank shall be deemed to have sold and transferred to each LC Participant,
and each LC Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the LC Bank, without recourse or warranty, an
undivided interest and participation, to the extent of such LC Participant’s Pro
Rata Share, in such Letter of Credit, each drawing made thereunder and the
obligations of the Borrower hereunder with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Pro Rata Shares of the LC Participants pursuant to this Agreement, it is hereby
agreed that, with respect to all outstanding Letters of Credit and unreimbursed
drawings thereunder, there shall be an automatic adjustment to the
participations pursuant to this clause (c) to reflect the new Pro Rata Shares of
the assignor and assignee LC Participant or of all LC Participants with
Commitments, as the case may be.  In the event that the LC Bank makes any
payment under any Letter of Credit and the Borrower shall not have reimbursed
such amount in full to the LC Bank pursuant to Section 3.04(a), each LC
Participant shall be obligated to make Participation Advances with respect to
such Letter of Credit in accordance with Section 3.04(b).
 
 
 
42

--------------------------------------------------------------------------------

 
 
SECTION 3.03.  Requirements For Issuance of Letters of Credit.  The Borrower
shall authorize and direct the LC Bank to name the Borrower or an Originator as
the “Applicant” or “Account Party” of each Letter of Credit; it being understood
and agreed that notwithstanding any such designation, and also notwithstanding
anything to the contrary in the applicable Letter of Credit Application or any
ancillary request documentation, such Originator shall have no obligation in
respect of any Reimbursement Obligation in respect of such Letter of
Credit.  Notwithstanding the foregoing, it being understood and agreed that the
foregoing shall not relieve, release or otherwise affect such Originator’s
obligations under any Transaction Document, including without limitation, such
Originator’s obligations pursuant to Section 3.4 of and the U.S. Purchase and
Sale Agreement or the corresponding sections in any other Sale Agreement.
 
SECTION 3.04.  Disbursements, Reimbursement.
 
(a)           In the event of any request for a drawing under a Letter of Credit
by the beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrative Agent and the Borrower of such request.  The Borrower shall
reimburse (such obligation to reimburse the LC Bank shall sometimes be referred
to as a “Reimbursement Obligation”) the LC Bank prior to noon (New York City
time), on each date that an amount is paid by the LC Bank under any Letter of
Credit (each such date, a “Drawing Date”) in an amount equal to the amount so
paid by the LC Bank.  In the event the Borrower fails to reimburse the LC Bank
for the full amount of any drawing under any Letter of Credit by noon (New York
City time) on the Drawing Date (including because the conditions precedent to a
Loan requested by the Borrower pursuant to Section 2.01 shall not have been
satisfied), the LC Bank will promptly notify each LC Participant thereof and the
Borrower shall have been deemed to requested a Loan from each LC Participant as
set forth in clause (b) below.  Any notice given by the LC Bank pursuant to this
Section may be oral if promptly confirmed in writing; provided that the lack of
such a prompt written confirmation shall not affect the conclusiveness or
binding effect of such oral notice.
 
(b)           Each LC Participant shall upon any notice pursuant to clause (a)
above make available to the LC Bank an amount in immediately available funds
equal to its Pro Rata Share of the amount of the drawing (a “Participation
Advance”), whereupon the LC Participants shall  each be deemed to have made a
Loan to the Borrower in that amount.  If any LC Participant so notified fails to
make available to the LC Bank the amount of such LC Participant’s Pro Rata Share
of such amount by 2:00 p.m. (New York City time) on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Rate during the first
three days following the Drawing Date and (ii) at a rate per annum equal to the
Base Rate on and after the fourth day following the Drawing Date.  The LC Bank
will promptly give notice to each LC Participant of the occurrence of the
Drawing Date, but failure of the LC Bank to give any such notice on the Drawing
Date or in sufficient time to enable any LC Participant to effect such payment
on such date shall not relieve such LC Participant from its obligation under
this clause (b).  Each LC Participant’s Commitment shall continue until the last
to occur of any of the following events:  (A) the LC Bank ceases to be obligated
to issue or cause to be issued Letters of Credit hereunder, (B) no Letter of
Credit issued hereunder remains outstanding and uncancelled or (C) all Credit
Parties have been fully reimbursed for all payments made under or relating to
Letters of Credit.
 
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 3.05.  Repayment of Participation Advances.
 
(a)           Upon (and only upon) receipt by the LC Bank for its account of
immediately available funds from or for the account of the Borrower (i) in
reimbursement of any payment made by the LC Bank under a Letter of Credit with
respect to which any LC Participant has made a Participation Advance to the LC
Bank or (ii) in payment of Interest on the Loans made or deemed to have been
made in connection with any such draw, the LC Bank will pay to each LC
Participant, ratably (based on the outstanding drawn amounts funded by each such
LC Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.
 
(b)           If the LC Bank is required at any time to return to the Borrower,
or to a trustee, receiver, liquidator, custodian, or any official in any
Insolvency Proceeding, any portion of the payments made by the Borrower to the
LC Bank pursuant to this Agreement in reimbursement of a payment made under a
Letter of Credit or interest or fee thereon, each LC Participant shall, on
demand of the LC Bank, forthwith return to the LC Bank the amount of its Pro
Rata Share of any amounts so returned by the LC Bank plus interest at the
Federal Funds Rate, from the date the payment was first made to such LC
Participant through, but not including, the date the payment is returned by such
LC Participant.
 
(c)           If any Letters of Credit are outstanding and undrawn on the
Termination Date, the LC Collateral Account shall be funded from Collections
(or, in the Borrower’s sole discretion, by other funds available to the
Borrower) in an amount equal to the aggregate undrawn face amount of such
Letters of Credit plus all related fees to accrue through the stated expiration
dates thereof (such fees to accrue, as reasonably estimated by the LC Bank, the
“LC Fee Expectation”).
 
SECTION 3.06.  Documentation.  The Borrower agrees to be bound by the terms of
the Letter of Credit Application and by the LC Bank’s interpretations of any
Letter of Credit issued for the Borrower and by the LC Bank’s written
regulations and customary practices relating to letters of credit, though the LC
Bank’s interpretation of such regulations and practices may be different from
the Borrower’s own.  In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern.  The LC Bank shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
 
 
 
44

--------------------------------------------------------------------------------

 
 
SECTION 3.07.  Determination to Honor Drawing Request.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
 
SECTION 3.08.  Nature of Participation and Reimbursement Obligations.  Each LC
Participant’s obligation in accordance with this Agreement to make Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of the Borrower to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and under all
circumstances, including the following circumstances:
 
(i)           any set-off, counterclaim, recoupment, defense or other right
which such LC Participant may have against the LC Bank, the other Credit
Parties, the Borrower, the Servicer, a Sub-Servicer, a Paying Agent, a Managed
Service Provider, an Originator, the Performance Guarantor or any other Person
for any reason whatsoever;
 
(ii)           the failure of the Borrower or any other Person to comply with
the conditions set forth in this Agreement for the making of a Loan, requests
for Letters of Credit or otherwise, it being acknowledged that such conditions
are not required for the making of Participation Advances hereunder;
 
(iii)           any lack of validity or enforceability of any Letter of Credit
or any set-off, counterclaim, recoupment, defense or other right which the
Borrower, the Performance Guarantor, a Paying Agent, a Managed Service Provider,
a Sub-Servicer, the Servicer, an Originator or any Affiliate thereof on behalf
of which a Letter of Credit has been issued may have against the LC Bank, or any
other Credit Party or any other Person for any reason whatsoever;
 
(iv)           any claim of breach of warranty that might be made by the
Borrower, an Originator, a Paying Agent, a Managed Service Provider, a
Sub-Servicer, the Servicer or any Affiliate thereof, the LC Bank, or any LC
Participant against the beneficiary of a Letter of Credit, or the existence of
any claim, set-off, defense or other right which the Borrower, the LC Bank or
any LC Participant may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or the proceeds thereof
(or any Persons for whom any such transferee may be acting), the LC Bank, any
other Credit Party or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any Affiliates of
the Borrower and the beneficiary for which any Letter of Credit was procured);
 
(v)           the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any such draft, demand, instrument, certificate or other document
proving to be forged, fraudulent, invalid, defective or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect, even
if the Administrative Agent or the LC Bank has been notified thereof;
 
 
 
45

--------------------------------------------------------------------------------

 
 
(vi)           payment by the LC Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;
 
(vii)           the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii)           any failure by the LC Bank or any of the LC Bank’s Affiliates
to issue any Letter of Credit in the form requested by the Borrower;
 
(ix)           any Material Adverse Effect;
 
(x)           any breach of this Agreement or any other Transaction Document by
any party thereto;
 
(xi)           the occurrence or continuance of an Insolvency Proceeding with
respect to the Borrower, the Performance Guarantor, any Paying Agent, a
Sub-Servicer, any Managed Service Provider, any Originator or any Affiliate
thereof;
 
(xii)           the fact that an Event of Default or an Unmatured Event of
Default shall have occurred and be continuing;
 
(xiii)           the fact that this Agreement or the obligations of the Borrower
or the Servicer hereunder shall have been terminated; and
 
(xiv)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
 
SECTION 3.09.  Indemnity.  In addition to other amounts payable hereunder, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the LC Bank, each LC Participant, each other Credit Party
and each of the LC Bank’s Affiliates that have issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including Attorney
Costs) which the Administrative Agent, the LC Bank, any LC Participant, any
other Credit Party or any of their respective Affiliates may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit, except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).
 
 
 
46

--------------------------------------------------------------------------------

 
 
SECTION 3.10.  Liability for Acts and Omissions.  As between the Borrower, on
the one hand, and the Administrative Agent, the LC Bank, the LC Participants,
and the other Credit Parties, on the other, the Borrower assumes all risks of
the acts and omissions of, or misuse of any Letter of Credit by, the respective
beneficiaries of such Letter of Credit. In furtherance and not in limitation of
the foregoing, none of the Administrative Agent, the LC Bank, the LC
Participants, or any other Credit Party shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the LC
Bank, any LC Participant or any other Credit Party shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of the
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
electronic mail, cable, telegraph, telex, facsimile or otherwise, whether or not
they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Administrative Agent, the LC Bank,
the LC Participants, and the other Credit Parties, including any Governmental
Acts, and none of the above shall affect or impair, or prevent the vesting of,
any of the LC Bank’s rights or powers hereunder.  In no event shall the
Administrative Agent, the LC Bank, the LC Participants, or the other Credit
Parties or their respective Affiliates, be liable to the Borrower or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation Attorney Costs), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.
 
Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the LC Participants, and the other Credit Parties and each of their
respective Affiliates (i) may rely on any written communication believed in good
faith by such Person to have been authorized or given by or on behalf of the
applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit;
 
 
 
 
47

--------------------------------------------------------------------------------

 
 
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and (vi)
may settle or adjust any claim or demand made on the Administrative Agent, the
LC Bank, the LC Participants, or the other Credit Parties or their respective
Affiliates, in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each, an “Order”) and may honor any drawing in connection with
any Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Borrower, any Credit Party or any other Person.
 
ARTICLE IV

 
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS
 
SECTION 4.01.  Settlement Procedures.
 
(a)           The Servicer shall set aside and hold in trust for the benefit of
the Secured Parties (or, if so requested by the Administrative Agent, segregate
in a separate account approved by the Administrative Agent), for application in
accordance with the priority of payments set forth below, all Collections on
Pool Receivables that are received by the Servicer or the Borrower or received
in any Lock-Box or Lock-Box Account; provided, however, that so long as each of
the conditions precedent set forth in Section 6.03 are satisfied on such date,
the Servicer may release to the Borrower from such Collections the amount (if
any) necessary to pay (i) the purchase price for Receivables purchased by the
Borrower on such date in accordance with the terms of the Sale Agreements or
(ii) amounts owing by the Borrower to the Originators under the Subordinated
Notes and the Pre-Existing Subordinated Note owed to Volt (each such release, a
“Release”).  On each Settlement Date, the Servicer (or, following its assumption
of control of the Lock-Box Accounts, the Administrative Agent) shall, distribute
such Collections in the following order of priority:
 
(i)           first, to the Servicer for the payment of the accrued Servicing
Fees payable for the immediately preceding Interest Period (plus, if applicable,
the amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Servicer);
 
(ii)           second, to each Lender, Hedge Counterparty and other Credit Party
(ratably, based on the amount then due and owing), all accrued and unpaid
Interest, Fees, Breakage Fees and any fixed payments owing due pursuant to the
terms of a Hedge Agreement due to such Lender,
 
 
 
 
48

--------------------------------------------------------------------------------

 
 
Hedge Counterparty and other Credit Party for the immediately preceding Interest
Period (including any additional amounts or indemnified amounts payable under
Sections 5.03 and 13.01 in respect of such payments), plus, if applicable, the
amount of any such Interest, Fees, Breakage Fees and any fixed payments owing
due pursuant to the terms of a Hedge Agreement (including any additional amounts
or indemnified amounts payable under Sections 5.03 and 13.01 in respect of such
payments) payable for any prior Interest Period to the extent such amount has
not been distributed to such Lender, Hedge Counterparty or Credit Party;
 
(iii)           third, as set forth in clause (x), (y) or (z) below, as
applicable:
 
(x)           prior to the occurrence of the Termination Date, to the extent
that a Borrowing Base Deficit exists on such date: (I) first, to the Lenders
(ratably, based on the aggregate outstanding Capital of each Lender at such
time) for the payment of a portion of the outstanding Aggregate Capital at such
time, in an aggregate amount equal to the amount necessary to reduce the
Borrowing Base Deficit to zero ($0) and (II) second, to the LC Collateral
Account, in reduction of the Adjusted LC Participation Amount, in an amount
equal to the amount necessary (after giving effect to clause (I) above) to
reduce the Borrowing Base Deficit to zero ($0);
 
(y)           on and after the occurrence of the Termination Date: (I) first, to
each Lender (ratably, based on the aggregate outstanding Capital of each Lender
at such time) for the payment in full of the aggregate outstanding Capital of
such Lender at such time and (II) second, to the LC Collateral Account (A) the
amount necessary to reduce the Adjusted LC Participation Amount to zero ($0) and
(B) an amount equal to the LC Fee Expectation at such time; or
 
(z)           prior to the occurrence of the Termination Date, at the election
of the Borrower and in accordance with Section 2.02(d), to the payment of all or
any portion of the outstanding Capital of the Lenders at such time (ratably,
based on the aggregate outstanding Capital of each Lender at such time);
 
(iv)           fourth,  to the Credit Parties that are then Exiting Lenders
(ratably, based on the amount due and owing at such time), for the payment of
all other Borrower Obligations then due and owing by the Borrower to such Credit
Parties;
 
(v)           fifth, to the Hedge Counterparty all accrued and unpaid Hedge
Breakage Costs due to such Hedge Counterparty for the immediately preceding
Interest Period, plus, if applicable, the amount of any such Hedge Breakage
Costs payable for any prior Interest Period to the extent such amount has not
been distributed to such Hedge Counterparty,
 
 
 
49

--------------------------------------------------------------------------------

 
 
(vi)           sixth, to the Credit Parties, the Affected Persons and the
Borrower Indemnified Parties (ratably, based on the amount due and owing at such
time), for the payment of all other Borrower Obligations then due and owing by
the Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and
 
(vii)           seventh, the balance, if any, to be paid to the Borrower for its
own account.
 
(b)           All payments or distributions to be made by the Servicer, the
Borrower and any other Person to the Lenders (or their respective related
Affected Persons and the Borrower Indemnified Parties), the LC Bank and the LC
Participants hereunder shall be paid or distributed to the Administrative
Agent’s Account.  The Administrative Agent, upon its receipt in the
Administrative Agent’s Account of any such payments or distributions, shall
distribute such amounts to the applicable Lenders, the LC Bank, LC Participants,
Affected Persons and the Borrower Indemnified Parties ratably; provided that if
the Administrative Agent shall have received insufficient funds to pay all of
the above amounts in full on any such date, the Administrative Agent shall pay
such amounts to the applicable Lenders, the LC Bank, the LC Participants,
Affected Persons and the Borrower Indemnified Parties in accordance with the
priority of payments set forth above, and with respect to any such category
above for which there are insufficient funds to pay all amounts owing on such
date, ratably (based on the amounts in such categories owing to each such
Person) among all such Persons entitled to payment thereof.
 
(c)           If and to the extent the Administrative Agent, any Credit Party,
any Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person any amount received on its behalf hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Borrower and, accordingly, the Administrative Agent, such Credit
Party, such Affected Person or such Borrower Indemnified Party, as the case may
be, shall have a claim against the Borrower for such amount.
 
(d)           For the purposes of this Section 4.01:
 
(i)           if on any day the Outstanding Balance of any Pool Receivable is
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, discount or other adjustment made by the Borrower, any
Originator, any Paying Agent, any Managed Service Provider, any Sub-Servicer,
the Servicer or any Affiliate of the Servicer, or any setoff or dispute between
the Borrower or any Affiliate of the Borrower, any Paying Agent or any Affiliate
of any Paying Agent, any Managed Service Provider or any Affiliate of a Managed
Service Provider, an Originator or any Affiliate of an Originator, any
Sub-Servicer or any Affiliate of any Sub-Servicer, or the Servicer or any
Affiliate of the Servicer, and an Obligor, the Borrower shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment and shall immediately pay any and all such amounts in
respect thereof to a Lock-Box Account (or as otherwise directed by the
Administrative Agent at such time) for the benefit of the Credit Parties for
application pursuant to Section 4.01(a);
 
 
 
50

--------------------------------------------------------------------------------

 
 
(ii)           if on any day any of the representations or warranties in
Section 7.01 is not true with respect to any Pool Receivable, the Borrower shall
be deemed to have received on such day a Collection of such Pool Receivable in
full and shall immediately pay the amount of such deemed Collection to a
Lock-Box Account (or as otherwise directed by the Administrative Agent at such
time) for the benefit of the Credit Parties for application pursuant to Section
4.01(a) (Collections deemed to have been received pursuant to Section 4.01(d)
are hereinafter sometimes referred to as “Deemed Collections”);
 
(iii)           except as provided in clauses (i) or (ii) above or otherwise
required by Applicable Law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables or the relevant Contract provides otherwise;
and
 
(iv)           if and to the extent the Administrative Agent, any Credit Party,
any Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.
 
If Borrower pays any Deemed Collections with respect to any Pool Receivable in
an amount equal to the full Outstanding Balance of such Receivable in accordance
with clause (d) above, then the Borrower may convey such Receivable to the
applicable Originator, without representation or warranty, free and clear of the
security interests created by the Transaction Documents.
 
SECTION 4.02.  Payments and Computations, Etc.  (a) Except with respect to
Capital and Interest on Loans denominated in an Alternative Currency, all
amounts to be paid by the Borrower or the Servicer to the Administrative Agent,
any Credit Party, any Affected Person or any Borrower Indemnified Party
hereunder shall be paid no later than 12:00 Noon (New York City time) on the day
when due in same day funds to the Administrative Agent’s Account in
Dollars.  All amounts to be paid by the Borrower or the Servicer to the
Administrative Agent, any Credit Party, any Affected Person or any Borrower
Indemnified Party hereunder with respect to Capital and Interest on Loans
denominated in an Alternative Currency shall be paid no later than 12:00 Noon
(New York City time) on the day when due in same day funds to the Administrative
Agent’s Account in such Alternative Currency; provided, however, that on and
after an occurrence of the Termination Date such payments of Capital and
Interest on Loans denominated in an Alternative Currency shall be made in either
Dollars or such Alternative Currency.  If, for any reason, the Borrower is
prohibited by any Applicable Law from making any required payment hereunder in
an Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.
 
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           Each of the Borrower and the Servicer shall, to the extent
permitted by Applicable Law, pay interest on any amount (excluding any amount
otherwise bearing interest under the applicable Transaction Document) not paid
or deposited by it when due hereunder, at an interest rate per annum equal to
2.00% per annum above the Base Rate, payable on demand.
 
(c)           All computations of interest under subsection (b) above and all
computations of Interest, Fees and other amounts hereunder shall be made on the
basis of a year of 360 days (or, in the case of amounts determined by reference
to the Base Rate, 365 or 366 days, as applicable) for the actual number of days
(including the first but excluding the last day) elapsed.  Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.
 
ARTICLE V

 
INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST
 
SECTION 5.01.  Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Credit Party;
 
(ii)           subject any Credit Party to any Taxes (except to the extent such
Taxes are Indemnified Taxes for which relief is sought under Section 5.03 or
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
 
(iii)           impose on any Credit Party any other condition, cost or expense
(other than Taxes) (A) affecting the Collateral, this Agreement, any other
Transaction Document, any Loan or any Letter of Credit or participation therein
or (B) affecting its obligations or rights to make Loans or issue or participate
in Letters of Credit;
 
and the result of any of the foregoing shall be to increase the cost to such
Credit Party of (A) acting as the Administrative Agent or a Credit Party
hereunder, (B) funding or maintaining any Loan or issuing or participating in,
any Letter of Credit (or interests therein) or (C) maintaining its obligation to
fund or maintain any Loan or issuing or participating in, any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Credit Party
hereunder, then, upon request of such Credit Party, the Borrower shall pay to
such Credit Party such additional amount or amounts as will compensate such
Credit Party for such additional costs incurred or reduction suffered.
 
 
 
52

--------------------------------------------------------------------------------

 
 
(b)           Capital Requirements.  If any Credit Party determines that any
Change in Law affecting such Credit Party or any lending office of such Credit
Party or such Credit Party’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of (A) this Agreement or any other
Transaction Document, (B) the commitments of such Credit Party hereunder or
under any other Transaction Document, (C) the Loans, Letters of Credit or
participations in Letters of Credit, made or issued by such Credit Party or (D)
any Capital, to a level below that which such Credit Party or such Credit
Party’s holding company could have achieved but for such Change in Law (taking
into consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to capital adequacy and liquidity), then
from time to time, upon request of such Credit Party, the Borrower will pay to
such Credit Party such additional amount or amounts as will compensate such
Credit Party or such Credit Party’s holding company for any such reduction
suffered.
 
(c)           Adoption of Changes in Law.  The Borrower acknowledges that any
Credit Party may institute measures in anticipation of a Change in Law
(including, without limitation, the imposition of internal charges on such
Credit Party’s interests or obligations under any Transaction Document), and may
commence allocating charges to or seeking compensation from the Borrower under
this Section 5.01 in connection with such measures, in advance of the effective
date of such Change in Law, and the Borrower agrees to pay such charges or
compensation to such Credit Party, following demand therefor in accordance with
the terms of this Section 5.01, following such effective date.
 
(d)           Certificates for Reimbursement.  A certificate of a Credit Party
setting forth the amount or amounts necessary to compensate such Credit Party or
its holding company, as the case may be, as specified in clause (a), or (b) of
this Section and delivered to the Borrower, shall be conclusive absent manifest
error; provided, however, that in connection with making any such request for
reimbursement by the Borrower hereunder pursuant to clause (a) or (b) of this
Section, the applicable Credit Party shall certify to the Borrower that it or
its Affiliates are also generally seeking reimbursement of similar costs from
similarly situated customers, which certification shall be conclusive absent
manifest error.  The Borrower shall, subject to the priorities of payment set
forth in Section 4.01, pay such Credit Party the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.
 
(e)           Delay in Requests.  Failure or delay on the part of any Credit
Party to demand compensation pursuant to this Section shall not constitute a
waiver of such Credit Party’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Credit Party pursuant to this
Section for any increased costs or reductions incurred more than nine-months
prior to the date that such Credit Party notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Credit Party’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof.
 
SECTION 5.02.  Funding Losses.
 
 
 
53

--------------------------------------------------------------------------------

 
 
(a)           The Borrower will pay each Lender all Breakage Fees.
 
(b)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender, as specified in clause (a) above and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall, subject to the priorities of payment set forth in Section 4.01,
pay such Lender the amount shown as due on any such certificate on the first
Settlement Date occurring after the Borrower’s receipt of such certificate.
 
SECTION 5.03.  Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Transaction Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of the
applicable Credit Party, Affected Person or Borrower Indemnified Party) requires
the deduction or withholding of any Tax from any such payment to a Credit Party,
Affected Person or Borrower Indemnified Party , then the applicable Credit
Party, Affected Person or Borrower Indemnified Party shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Credit Party,
Affected Person or Borrower Indemnified Party receives an amount equal to the
sum it would have received had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law,
or, at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes.
 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify
each Affected Person, within ten days after demand therefor, for the full amount
of any (I) Indemnified Taxes (including Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and (II) Taxes that arise because a Loan is not treated for U.S. federal, state,
local or franchise tax purposes as intended under Section 5.03(j) (such
indemnification will include any U.S. federal, state or local income and
franchise taxes necessary to make such Affected Person whole on an after-tax
basis taking into account the taxability of receipt of payments under this
clause (II) and any reasonable expenses (other than Taxes) arising out of,
relating to, or resulting from the foregoing).  Promptly upon having knowledge
that any such Indemnified Taxes have been levied, imposed or assessed, and
promptly upon notice by the Administrative Agent or any Affected Person, the
Borrower shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority or to the applicable Affected Person, as
requested; provided that neither the Administrative Agent nor any Affected
Person shall be under any obligation to provide any such notice to the
Borrower.  A certificate as to the amount of such payment or liability delivered
to the Borrower by an Affected Person (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of an Affected
Person, shall be conclusive absent manifest error.
 
 
 
54

--------------------------------------------------------------------------------

 
 
(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender or any of its respective
Affiliates that are Affected Persons (but only to the extent that the Borrower
and its Affiliates have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender or any of its respective Affiliates that are Affected
Persons to comply with Section 14.03(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender or
any of their respective Affiliates that are Affected Persons, in each case, that
are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or any of its respective Affiliates that are Affected Persons
under any Transaction Document or otherwise payable by the Administrative Agent
to such Lender or any of its respective Affiliates that are Affected Persons
from any other source against any amount due to the Administrative Agent under
this clause (d).
 
(e)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 5.03,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(f)           Status of Affected Person.  (i) Any Affected Person that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Transaction Document shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Affected Person, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Affected Person is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g)) shall not be required if, in the
Affected Person’s reasonable judgment, such completion, execution or submission
would subject such Affected Person to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Affected
Person.
 
 
 
55

--------------------------------------------------------------------------------

 
 
(ii)           Without limiting the generality of the foregoing:
 
(A)           any Affected Person that is a “United States Person” within the
meaning of Section 7701(a)(30) of the Code, and not an exempt recipient
described in Section 6049(b)(4) of the Code, shall deliver to the Borrower and
the Administrative Agent from time to time upon the reasonable request of the
Borrower or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
Applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Affected Person is a United States Person
and whether such Affected Person is subject to backup withholding or information
reporting requirements;
 
(B)           any Affected Person that is organized under the laws of a
jurisdiction other than the United States (including each State thereof and the
District of Columbia) (a “Foreign Affected Person”) that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the Borrower or the Administrative Agent) on or prior to the date on which
such Foreign Affected Person becomes an Affected Person with respect to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Affected Person
is legally entitled to do so), whichever of the following is applicable:
 
(1)           in the case of such an Affected Person claiming the benefits of an
income tax treaty to which the United States is a party, executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E,
as applicable;
 
(2)           executed originals of Internal Revenue Service Form W-8ECI;
 
(3)           in the case of a Foreign Affected Person claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Affected Person is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
Internal Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E;
or
 
 
 
56

--------------------------------------------------------------------------------

 
 
(4)           to the extent such Affected Person is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN,
Internal Revenue Service Form W-8BEN-E, a U.S. Tax Compliance Certificate,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that, if such Affected Person is
a partnership and one or more direct or indirect partners of such Affected
Person are claiming the portfolio interest exemption, such Affected Person may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner; and
 
(C)           any Foreign Affected Person, to the extent it is legally entitled
to do so, shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient), from time to time upon
the reasonable request of the Borrower or the Administrative Agent, executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.
 
(g)           Documentation Required by FATCA.  If a payment made to an Affected
Person under any Transaction Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Affected Person were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Affected Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Affected Person has complied with such Affected Person’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with FATCA.
 
(h)           Survival.  Each party’s obligations under this Section 5.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Credit Party or any other
Affected Person, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Borrower Obligations and the Servicer’s
obligations hereunder.
 
 
 
57

--------------------------------------------------------------------------------

 
 
(i)           Updates.  Each Affected Person agrees that if any form or
certification it previously delivered pursuant to this Section 5.03 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
 
(j)           Intended Tax Treatment.  Notwithstanding anything to the contrary
herein or in any other Transaction Document, all parties to this Agreement
covenant and agree to treat each Loan under this Agreement as debt (and all
Interest as interest) for all federal, state, local and franchise tax purposes
and agree not to take any position on any tax return inconsistent with the
foregoing.
 
(k)           Tax Benefit.  If any Affected Person determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03 (any such
refund, a “Tax Benefit”), it shall pay to the indemnifying party an amount equal
to such Tax Benefit (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such Tax Benefit), net of
all out-of-pocket expenses (including Taxes) of such Affected Person and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such Tax Benefit). Such indemnifying party, upon the request of
such Affected Person, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (k) in the event that such Affected Person is
required to repay such Tax Benefit to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph, in no event will the
Affected Person be required to pay any amount to the indemnifying party pursuant
to this paragraph the payment of which would place Affected Person in a less
favorable net after-Tax position than the Affected Person would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Affected Person to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any Person.
 
SECTION 5.04.  Inability to Determine Euro-Rate; Change in Legality.
 
(a)           If any Lender shall have determined (which determination shall be
conclusive and binding upon the parties hereto) before the first day of any
Interest Period (with respect to the Euro-Rate determined by reference to
Adjusted LIBOR) or on any day (with respect to the Euro-Rate determined by
reference to LMIR), by reason of circumstances affecting the interbank
Eurodollar market, either that: (i) dollar deposits in the relevant amounts and
for the relevant Interest Period or day, as applicable, are not available, (ii)
adequate and reasonable means do not exist for ascertaining the Euro-Rate for
such Interest Period or day, as applicable, or (iii) the Euro-Rate determined
pursuant hereto does not accurately reflect the cost to the applicable Lender
(as conclusively determined by such Lender) of maintaining any Portion of
Capital during such Interest Period or day, as applicable, such Lender shall
promptly give telephonic notice of such determination, confirmed in writing, to
the Administrative Agent and the Borrower before the first day of any Interest
Period (with respect to the Euro-Rate determined by reference to Adjusted LIBOR)
or on such day (with respect to the Euro-Rate determined by reference to
LMIR).  
 
 
 
58

--------------------------------------------------------------------------------

 
 
Upon delivery of such notice: (i) no Portion of Capital shall be funded
thereafter at the Euro-Rate unless and until such Lender shall have given notice
to the Administrative Agent and the Borrower that the circumstances giving rise
to such determination no longer exist and (ii) with respect to any outstanding
Portion of Capital then funded at the Euro-Rate, the Interest Rate with respect
to such Portion of Capital shall automatically be converted to the Base Rate on
the last day of the then-current Interest Period (with respect to the Euro-Rate
determined by reference to Adjusted LIBOR) or immediately (with respect to the
Euro-Rate determined by reference to LMIR).
 
(b)           If, on or before the first day of any Interest Period (with
respect to the Euro-Rate determined by reference to Adjusted LIBOR) or on any
day (with respect to the Euro-Rate determined by reference to LMIR), any Lender
shall have been notified by any Lender that such Lender has determined (which
determination shall be final and conclusive) that any Change in Law, or
compliance by such Lender with any Change in Law, shall make it unlawful or
impossible for such Lender to fund or maintain any Portion of Capital at or by
reference to the Euro-Rate, such Lender shall notify the Borrower and the
Administrative Agent thereof.  Upon receipt of such notice, until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such determination no longer apply, (i) no Portion of Capital shall be
funded at or by reference to the Euro-Rate and (ii) the Interest Rate for any
outstanding Portions of Capital then funded at the Euro-Rate shall be
automatically converted to the Base Rate either (x) on the last day of the
then-current Interest Period (with respect to the Euro-Rate determined by
reference to Adjusted LIBOR) or immediately (with respect to the Euro-Rate
determined by reference to LMIR), in either case, only if such Lender may
lawfully continue to maintain such Portion of Capital at or by reference to the
Euro-Rate prior to such conversion or (y) immediately, if such Lender may not
lawfully continue to maintain such Portion of Capital at or by reference to the
Euro-Rate during such period.
 
SECTION 5.05.  Security Interest.
 
(a)           As security for the performance by the Borrower of all the terms,
covenants and agreements on the part of the Borrower to be performed under this
Agreement or any other Transaction Document, whether now existing or hereafter
arising, and including the punctual payment when due of the Aggregate Capital
and all Interest in respect of the Loans and all other Borrower Obligations, the
Borrower hereby grants to the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties, a continuing security interest in, all
of the Borrower’s right, title and interest in, to and under all of the
following, whether now or hereafter owned, existing or arising (collectively,
the “Collateral”): (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables, (iv) the Lock-Boxes and Lock-Box Accounts and all amounts on
deposit therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Boxes and Lock-Box Accounts and amounts on deposit therein,
(v) all rights (but none of the obligations) of the Borrower under the Sale
Agreements, (vi) all Hedge Collateral, and (vii) all proceeds of, and all
amounts received or receivable under any or all of, the foregoing.
 
 
 
59

--------------------------------------------------------------------------------

 
 
The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC.  The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.
 
Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall deliver to
the Borrower written authorization for the Borrower to file UCC-3 termination
statements and such other documents as the Borrower shall reasonably request to
evidence such termination, including documents evidencing the termination of any
Lock-Box Agreements and instructions to Obligors, Paying Agents or Managed
Service Providers.
 
ARTICLE VI

 
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
 
SECTION 6.01.  Conditions Precedent to Effectiveness and the Initial Credit
Extension.  This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit I hereto, in each case, in form and substance
acceptable to the Administrative Agent; provided, however, that each of the
documents, agreements (in fully executed form), opinions of counsel, lien search
results, perfection filings, certificates and other deliverables listed on the
closing memorandum attached as Exhibit I hereto under “Section II Canada” and
“Section III U.K.” need not be received on the Closing Date and shall be
received and become effective as of the date mutually agreed to by the
Administrative Agent and the Borrower and (b) all fees and expenses payable by
the Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents.
 
SECTION 6.02.  Conditions Precedent to All Credit Extensions.  Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:
 
(a)           in the case of a Loan (other than a deemed Loan pursuant to
Section 3.04(b)), the Borrower shall have delivered to the Administrative Agent
and each Lender a Loan Request for such Loan, and in the case of a Letter of
Credit, the Borrower shall have delivered to the Administrative Agent, each
Lender and the LC Bank, a Letter of Credit Application and an LC Request, in
each case, in accordance with Section 2.02(a) or Section 3.02(a), as applicable;
 
 
 
60

--------------------------------------------------------------------------------

 
 
(b)           the Servicer shall have delivered to the Administrative Agent and
each Lender all Information Packages and/or Interim Reports required to be
delivered hereunder;
 
(c)           the conditions precedent to such Credit Extension specified in
Section 2.01(i) through (iv) and Section 3.01(a), as applicable, shall be
satisfied; and
 
(d)           on the date of such Credit Extension the following statements
shall be true and correct (and upon the occurrence of such Credit Extension, the
Borrower and the Servicer shall be deemed to have represented and warranted that
such statements are then true and correct):
 
(i)           the representations and warranties of the Borrower and the
Servicer contained in Sections 7.01 and 7.02 are true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) on and as of the date of such Credit Extension as though
made on and as of such date unless such representations and warranties by their
terms refer to an earlier date, in which case they shall be true and correct in
all material respects (unless such representation or warranty contains a
materiality qualification and, in such case, such representation and warranty
shall be true and correct as made) on and as of such earlier date;
 
(ii)           no Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;
 
(iii)           no Borrowing Base Deficit exists or would exist after giving
effect to such Credit Extension; and
 
(iv)           the Termination Date has not occurred.
 
SECTION 6.03.  Conditions Precedent to All Releases.  Each Release hereunder on
or after the Closing Date shall be subject to the conditions precedent that:
 
(a)           after giving effect to such Release, the Servicer shall be holding
in trust for the benefit of the Secured Parties an amount of Collections
sufficient to pay the sum of (x) all accrued and unpaid Servicing Fees,
Interest, Fees and Breakage Fees, in each case, through the date of such
Release, (y) the amount of any Borrowing Base Deficit and (z) the amount of all
other accrued and unpaid Borrower Obligations through the date of such Release;
 
(b)           on the date of such Release the following statements shall be true
and correct (and upon the occurrence of such Release, the Borrower and the
Servicer shall be deemed to have represented and warranted that such statements
are then true and correct):
 
(i)           the representations and warranties of the Borrower and the
Servicer contained in Sections 7.01 and 7.02 are true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) on and as of the date of such Release as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) on and as of such earlier date;
 
 
 
61

--------------------------------------------------------------------------------

 
 
(ii)            no Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Event of Default or Unmatured Event of Default would
result from such Release;
 
(iii)           no Borrowing Base Deficit exists or would exist after giving
effect to such Release; and
 
(iv)           the Termination Date has not occurred.
 
ARTICLE VII

 
REPRESENTATIONS AND WARRANTIES
 
SECTION 7.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:
 
(a)           Organization and Good Standing.  The Borrower is a corporation and
validly existing in good standing under the laws of the State of Delaware and
has full power and authority to own its properties and to conduct its business
as such properties are currently owned and such business is presently conducted.
 
(b)           Due Qualification.  The Borrower is duly qualified to do business,
is in good standing as a foreign entity and has obtained all necessary licenses
and approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals.
 
(c)           Power and Authority; Due Authorization.  The Borrower (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Collateral to the Administrative Agent
on the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.
 
(d)           Binding Obligations.  This Agreement and each of the other
Transaction Documents to which the Borrower is a party constitutes  legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
 
 
 
62

--------------------------------------------------------------------------------

 
 
(e)           No Conflict or Violation.  The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which it is a party, and the fulfillment of
the terms hereof and thereof, will not (i) conflict with, result in any breach
of any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under its organizational documents or any
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust, or other agreement or instrument to which the Borrower
is a party or by which it or any of its properties is bound, (ii) result in the
creation or imposition of any Adverse Claim upon any of the Collateral pursuant
to the terms of any such indenture, credit agreement, loan agreement, security
agreement, mortgage, deed of trust, or other agreement or instrument other than
this Agreement and the other Transaction Documents or (iii) conflict with or
violate any Applicable Law.
 
(f)           Litigation and Other Proceedings.  (i)  There is no action, suit,
proceeding or investigation pending or, to the best knowledge of the Borrower,
threatened, against the Borrower before any Governmental Authority and (ii) the
Borrower is not subject to any order, judgment, decree, injunction, stipulation
or consent order of or with any Governmental Authority.
 
(g)           Governmental Approvals.  Except where the failure to obtain or
make such authorization, consent, order, approval or action could not reasonably
be expected to have a Material Adverse Effect, all authorizations, consents,
orders and approvals of, or other actions by, any Governmental Authority that
are required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.
 
(h)           Margin Regulations.  The Borrower is not engaged, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System)
and no Credit Extension will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.
 
(i)           Taxes.  The Borrower has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, if any, other
than taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP.
 
(j)           Solvency.  After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, the Borrower is Solvent.
 
 
 
63

--------------------------------------------------------------------------------

 
 
(k)           Offices; Legal Name.  The Borrower’s sole jurisdiction of
organization is the State of Delaware and such jurisdiction has not changed
within four months prior to the date of this Agreement.  The office of the
Borrower is located at the applicable address specified on Schedule III hereto,
as such address may be updated with thirty (30) days prior written notice to the
Administrative Agent.  The legal name of the Borrower is Volt Funding Corp.
 
(l)           Investment Company Act.  The Borrower (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act and (ii) is not a “covered fund” under the
Volcker Rule.  In determining that the Borrower is not a “covered fund”, the
Borrower is entitled to rely on the exemption from the definition of “investment
company” set forth in Section 3(c)(5) of the Investment Company Act.
 
(m)           No Material Adverse Effect.  Since the date of formation of the
Borrower there has been no Material Adverse Effect with respect to the Borrower.
 
(n)           Accuracy of Information.  Excluding financial projections, all
Information Packages, Interim Reports, Loan Requests, LC Requests, Letter of
Credit Applications, certificates, reports, statements, documents and other
information furnished to the Administrative Agent or any other Credit Party by
or on behalf of the Borrower pursuant to any provision of this Agreement or any
other Transaction Document, or in connection with or pursuant to any amendment
or modification of, or waiver under, this Agreement or any other Transaction
Document, are, at the time the same are so furnished, complete and correct in
all material respects on the date the same are furnished to the Administrative
Agent or such other Credit Party, and, taken as a whole, do not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.  All
financial projections furnished to the Administrative Agent or another Credit
Party were prepared in good faith and based upon assumptions believed to be
reasonable at the time such financial statements were prepared.
 
(o)           Anti-Money Laundering/International Trade Law Compliance.  To the
Borrower’s knowledge no Obligor was a Sanctioned Person at the time of the
origination of any Pool receivables owing by such Obligor.  No Covered Entity is
a Sanctioned Person.  No Covered Entity, either in its own right or through any
third party, (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.
 
(p)           Perfection Representations.
 
(i)           This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Borrower’s right, title and interest
in, to and under the Collateral which (A) security interest has been perfected
and is enforceable against creditors of and purchasers from the Borrower and (B)
will be free of all Adverse Claims (other than Permitted Liens) in such
Collateral.
 
 
 
64

--------------------------------------------------------------------------------

 
 
(ii)           The Receivables constitute “accounts” or “general intangibles”
within the meaning of Section 9-102 of the UCC.
 
(iii)           The Borrower owns and has good and marketable title to the
Collateral free and clear of any Adverse Claim (other than Permitted Liens) of
any Person.
 
(iv)           All appropriate financing statements, financing statement
amendments, continuation statements, assignment of universality of claims and
any other applicable statements, filings or certificates have been filed in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect (and continue the perfection of) the sale of the Receivables
and Related Security from each Originator to the Borrower pursuant to the Sale
Agreements and the grant by the Borrower of a security interest in the
Collateral to the Administrative Agent pursuant to this Agreement.
 
(v)           Other than the security interest granted to the Administrative
Agent pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents.  The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated.  The Borrower is not
aware of any judgment lien, ERISA lien or tax lien filings against the Borrower.
 
(vi)           Notwithstanding any other provision of this Agreement or any
other Transaction Document, the representations contained in this
Section 7.01(p) shall be continuing and remain in full force and effect until
the Final Payout Date.
 
(q)           The Lock-Boxes and Lock-Box Accounts.
 
(i)           Nature of Lock-Box Accounts.  Each Lock-Box Account constitutes a
bank, deposit or similar account in which cash proceeds are deposited or held
and each Lock-Box Account located in the United States of America constitutes a
“deposit account” within the meaning of the applicable UCC.
 
(ii)           Ownership.  Each Lock-Box and Lock-Box Account is in the name of
the Borrower and the Borrower owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim (other than Permitted
Liens).
 
(iii)           Perfection.  The Borrower has delivered to the Administrative
Agent a fully executed Lock-Box Agreement relating to each Lock-Box and Lock-Box
Account, pursuant to which each applicable Lock-Box Bank has agreed to comply
with the instructions originated by the Administrative Agent directing the
disposition of funds in such Lock-Box and Lock-Box Account without further
consent by the Borrower, the Servicer or any other Person.  The Administrative
Agent has “control” (as defined in Section 9-104 of the UCC and as such term has
been interpreted under the laws of England and Wales or Canada, as applicable)
over each Lock-Box Account to which the UCC applies or the laws of England and
Wales applies.
 
 
 
65

--------------------------------------------------------------------------------

 
 
(iv)           Instructions.  Neither the Lock-Boxes nor the Lock-Box Accounts
are in the name of any Person other than the Borrower.  None of the Borrower,
any Originator, any Paying Agent, any Managed Service Provider, any Sub-Servicer
or the Servicer has consented to the applicable Lock-Box Bank complying with
instructions of any Person other than (i) the Administrative Agent or (ii) prior
to the exercise of exclusive control over the applicable Lock-Box Accounts by
the Administrative Agent, the Borrower or Servicer.
 
(r)           Ordinary Course of Business.  Each remittance of Collections by or
on behalf of the Borrower to the Credit Parties under this Agreement will have
been (i) in payment of a debt incurred by the Borrower in the ordinary course of
business or financial affairs of the Borrower and (ii) made in the ordinary
course of business or financial affairs of the Borrower.
 
(s)           Compliance with Law.  The Borrower has complied with all
Applicable Laws to which it may be subject.
 
(t)           Bulk Sales Act.  No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.
 
(u)           Eligible Receivables.  Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance as of any date
is an Eligible Receivable as of such date.
 
(v)           Opinions.  The facts regarding the Borrower, the Receivables, the
Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.
 
(w)           Other Transaction Documents.  Each representation and warranty
made by the Borrower under each other Transaction Document to which it is a
party was true and correct in all material respects (unless such representation
or warranty contained a materiality qualification and, in such case, such
representation and warranty was true and correct as made) as of the date when
made.
 
(x)           Liquidity Level.  The Parent and its Subsidiaries on a
consolidated basis are in compliance with Liquidity Level as set forth in
Section 8.04(b).
 
(y)           Reaffirmation of Representations and Warranties.  On the date of
each Credit Extension, on the date of each Release, on each Settlement Date and
on the date each Information Package and each Interim Report or other report is
delivered to the Administrative Agent or any Lender hereunder, the Borrower
shall be deemed to have certified that (i) all representations and warranties of
the Borrower hereunder are true and correct in all material respects (unless
such representation or warranty contains a materiality qualification and, in
such case,
 
 
66

--------------------------------------------------------------------------------

 
 
such representation and warranty shall be true and correct as made) on and as of
such day as though made on and as of such day, except for representations and
warranties which apply as to an earlier date (in which case such representations
and warranties shall be true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) as of
such date) and (ii) no Event of Default or an Unmatured Event of Default has
occurred and is continuing or will result from such Credit Extension or Release.
 
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.
 
SECTION 7.02.  Representations and Warranties of the Servicer.  The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:
 
(a)           Organization and Good Standing.  The Servicer is a corporation and
validly is existing in good standing under the laws of the State of New York,
with the power and authority under its organizational documents and under the
laws of the State of New York to own its properties and to conduct its business
as such properties are currently owned and such business is presently conducted.
 
(b)           Due Qualification.  The Servicer is duly qualified to do business,
is in good standing as a foreign entity and has obtained all necessary licenses
and approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
 
(c)           Power and Authority; Due Authorization.  The Servicer has all
necessary power and authority to (i) execute and deliver this Agreement and the
other Transaction Documents to which it is a party and (ii) perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and the execution, delivery and performance of, and the consummation
of the transactions provided for in, this Agreement and the other Transaction
Documents to which it is a party have been duly authorized by the Servicer by
all necessary action.
 
(d)           Binding Obligations.  This Agreement and each of the other
Transaction Documents to which it is a party constitutes legal, valid and
binding obligations of the Servicer, enforceable against the Servicer in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
 
 
 
67

--------------------------------------------------------------------------------

 
 
(e)           No Conflict or Violation.  The execution and delivery of this
Agreement and each other Transaction Document to which the Servicer is a party,
the performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the organizational
documents of the Servicer or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument to which the Servicer is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
credit agreement, loan agreement, agreement, mortgage, deed of trust or other
agreement or instrument, other than this Agreement and the other Transaction
Documents or (iii) conflict with or violate any Applicable Law, except to the
extent that any such conflict, breach, default, Adverse Claim or violation could
not reasonably be expected to have a Material Adverse Effect.
 
(f)           Litigation and Other Proceedings.  There is no action, suit,
proceeding or investigation pending, or to the Servicer’s knowledge threatened,
against the Servicer before any Governmental Authority: (i) asserting the
invalidity of this Agreement or any of the other Transaction Documents; (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any other Transaction Document; or (iii) seeking any
determination or ruling that could materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any of the other Transaction Documents.
 
(g)           No Consents.  The Servicer is not required to obtain the consent
of any other party or any consent, license, approval, registration,
authorization or declaration of or with any Governmental Authority in connection
with the execution, delivery, or performance of this Agreement or any other
Transaction Document to which it is a party that has not already been obtained
or the failure of which to obtain could not reasonably be expected to have a
Material Adverse Effect.
 
(h)           Compliance with Applicable Law.  The Servicer (i) has duly
satisfied in all material respects all obligations on its part to be fulfilled
under or in connection with the Pool Receivables and the related Contracts, (ii)
has maintained in effect all qualifications required under Applicable Law in
order to properly service the Pool Receivables and (iii) has complied in all
material respects with all Applicable Law in connection with servicing the Pool
Receivables.
 
(i)           Accuracy of Information.  Excluding financial projections, all
Information Packages, Interim Reports, Loan Requests, LC Requests, Letter of
Credit Applications, certificates, reports, statements, documents and other
information furnished to the Administrative Agent or any other Credit Party by
the Servicer pursuant to any provision of this Agreement or any other
Transaction Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, this Agreement or any other Transaction
Document, are, at the time the same are so furnished, complete and correct in
all material respects on the date the same are furnished to the Administrative
Agent or such other Credit Party, and, taken as a whole, do not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.  All
financial projections furnished to the Administrative Agent or another Credit
Party were prepared in good faith and based upon assumptions believed to be
reasonable at the time such financial statements were prepared.
 
 
 
68

--------------------------------------------------------------------------------

 
 
(j)           Location of Records.  The offices where the initial Servicer keeps
all of its records relating to the servicing of the Pool Receivables are located
at 1065 Avenue of the Americas, 20th Floor, New York, New York 10018 (or such
other locations within the United States, and solely with respect to Pool
Receivables the Originator of which is a Canadian Originator, Quebec or Ontario,
Canada or a GBP Originator, England or Wales, that have been notified by the
Servicer to the Administrative Agent in writing and consented to in writing by
the Administrative Agent, such consent not to be unreasonably withheld or
delayed).
 
(k)           Credit and Collection Policy.  The Servicer has complied in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.
 
(l)           Eligible Receivables.  Each Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance as of any date
is an Eligible Receivable as of such date.
 
(m)           Servicing Programs.  No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Sub-Servicer, any Paying Agent, any Originator or any Sub-Servicer
in the servicing of the Pool Receivables, other than those which have been
obtained and are in full force and effect  or those the failure of which to
obtain would not reasonably be expected to have a Material Adverse Effect.
 
(n)           Servicing of Pool Receivables.  Since the Closing Date there has
been no material adverse change in the ability of the Servicer or any
Sub-Servicer to service and collect the Pool Receivables and the Related
Security.
 
(o)           No Material Adverse Effect.  Since May 3, 2015 there has been no
Material Adverse Effect on the Servicer.
 
(p)           Investment Company Act.  The Servicer (i) is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act and (ii) is not a “covered fund” under the
Volcker Rule.
 
(q)           Anti-Money Laundering/International Trade Law Compliance.  To the
Servicer’s knowledge no Obligor was a Sanctioned Person at the time of the
origination of any Pool Receivables owing by such Obligor.  No Covered Entity is
a Sanctioned Person.  No Covered Entity, either in its own right or through any
third party, (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law.
 
(r)           Financial Condition.  The consolidated balance sheets of the
Servicer and its consolidated Subsidiaries as of May 3, 2015 and the related
statements of income and shareholders’ equity of the Servicer and its
consolidated Subsidiaries for the fiscal quarter then ended, copies of which
have been furnished to the Administrative Agent and the Lenders, present fairly
in all material respects the consolidated financial position of the Servicer and
its consolidated Subsidiaries for the period ended on such date, all in
accordance with GAAP, subject to (x) adjustments of the type which would occur
as a result of a year-end audit and (y) the absence of notes.
 
 
 
69

--------------------------------------------------------------------------------

 
 
(s)           Bulk Sales Act.  No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.
 
(t)           Taxes.  The Servicer has (i) timely filed all tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all taxes, assessments and other governmental charges, if any, other
than taxes, assessments and other governmental charges being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
provided in accordance with GAAP, except where the failure to file or pay could
not reasonably be expected to result in a Material Adverse Effect on Servicer.
 
(u)           Opinions.  The facts regarding the Borrower, the Servicer, each
Originator, the Performance Guarantor, the Receivables, the Related Security and
the related matters set forth or assumed in each of the opinions of counsel
delivered in connection with this Agreement and the Transaction Documents are
true and correct in all material respects.
 
(v)           Other Transaction Documents.  Each representation and warranty
made by the Servicer under each other Transaction Document to which it is a
party was true and correct in all material respects (unless such representation
or warranty contained a materiality qualification and, in such case, such
representation and warranty was true and correct as made) as of the date when
made.
 
(w)           Liquidity Level. The Parent and its Subsidiaries on a consolidated
basis are in compliance with Liquidity Level as set forth in Section 8.04(b).
 
(x)           Reaffirmation of Representations and Warranties.  On the date of
each Credit Extension, on the date of each Release, on each Settlement Date and
on the date each Information Package and each Interim Report or other report is
delivered to the Administrative Agent or any Lender hereunder, the Servicer
shall be deemed to have certified that (i) all representations and warranties of
the Servicer hereunder are true and correct in all material respects (unless
such representation or warranty contains a materiality qualification and, in
such case, such representation and warranty shall be true and correct as made)
on and as of such day as though made on and as of such day, except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such date) and (ii) no Event of Default or an
Unmatured Event of Default has occurred and is continuing or will result from
such Credit Extension or Release.
 
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.
 
 
 
 
70

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
COVENANTS
 
SECTION 8.01.  Covenants of the Borrower.  At all times from the Closing Date
until the Final Payout Date:
 
(a)           Payment of Principal and Interest.  The Borrower shall duly and
punctually pay Capital, Interest, Fees and all other amounts payable by the
Borrower hereunder in accordance with the terms of this Agreement.
 
(b)           Existence.  The Borrower shall keep in full force and effect its
existence and rights as corporation under the laws of the State of Delaware, and
shall obtain and preserve its qualification to do business in each jurisdiction
in which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and the
Collateral.
 
(c)           Financial Reporting.  The Borrower will maintain a system of
accounting established and administered in accordance with GAAP, and the
Borrower (or the Servicer on its behalf) shall furnish to the Administrative
Agent, the LC Bank and each Lender:
 
(i)           Annual Financial Statements of the Borrower.  Promptly upon
completion and in no event later than 100 days after the close of each fiscal
year of the Borrower, annual unaudited financial statements of the Borrower
certified by a Financial Officer of the Borrower that they fairly present in all
material respects, in accordance with GAAP, the financial condition of the
Borrower as of the date indicated and the results of its operations for the
periods indicated.
 
(ii)           Quarterly Financial Statements of the Borrower.  Promptly upon
completion and in no event later than 60 days following the end of each of the
first three fiscal quarters in each of the Borrower’s fiscal years, quarterly
unaudited financial statements of the Borrower certified by a Financial Officer
of the Borrower that they fairly present in all material respects, in accordance
with GAAP, the financial condition of the Borrower as of the date indicated and
the results of its operations for the periods indicated, subject to (x)
adjustments of the type which would occur as a result of a year-end audit and
(y) the absence of notes.
 
(iii)           Information Packages.  (A) As soon as available and in any event
not later than two (2) Business Days prior to each Settlement Date, an
Information Package as of the most recently completed Fiscal Month and (B) on
the date that each Loan Request, LC Request or Prepayment Notice is delivered.
 
(iv)           Interim Reports.  Upon two (2) Business Days’ notice from the
Administrative Agent, a written report in the form attached hereto as Exhibit G
(any such report, an “Interim Report”), signed by a Responsible Officer,
containing such information as the Administrative Agent may reasonably request
(in such form as the Administrative Agent may reasonably request), which shall
include, without limitation,
 
 
 
71

--------------------------------------------------------------------------------

 
 
with respect to the Credit Extensions (A) the Outstanding Balances of all Pool
Receivables, together with all Collections, Deemed Collections, and other
adjustments to such Pool Receivables since the date of the last written report
furnished to such parties, and an aging of all Pool Receivables as of a date no
later than the date of such notice; and (B) an analysis and explanation of
significant variances, if any, between actual Collections of Pool Receivables
during the Interest Period and historical collections experience; provided that
the Administrative Agent may specific in such notice that such Interim Report,
be furnished to the Administrative Agent and Lenders on a more frequent basis
until the Administrative Agent or Lenders give notice otherwise.
 
(v)           Other Information.  Such other information (including
non-financial information) as the Administrative Agent, the LC Bank or any
Lender may from time to time reasonably request.
 
(vi)           Quarterly Financial Statements of Parent.  As soon as available
and in no event later than 45 days following the end of each of the first three
fiscal quarters in each of Parent’s fiscal years, (A) a consolidated balance
sheet of the Parent and its Subsidiaries as of the end of such quarter and a
consolidated statement of income and a consolidated statement of cash flows of
the Parent and its Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such fiscal quarter and a
consolidated statement of income and a consolidated statement of cash flows of
the Parent and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
date or period of the preceding fiscal year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by a Financial Officer
of the Parent  as having been prepared in accordance with GAAP.
 
(vii)           Annual Financial Statements of Parent.  Within 90 days after the
close of each of Parent’s fiscal years, a copy of the annual audit report for
such year for the Parent and its Subsidiaries, including therein a consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such fiscal
year and a consolidated statement of income and a consolidated statement of cash
flows of the Parent and its Subsidiaries for such fiscal year, in each case
accompanied by an opinion of Ernst & Young or other independent public
accountants of recognized standing (without a “going concern” or like
qualification or exception) to the effect that such consolidated financial
statements present fairly in all material respects, in accordance with GAAP, the
financial condition of Parent and its consolidated Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated.
 
(viii)           Other Reports and Filings.  Promptly (but in any event within
ten days) after the filing or delivery thereof, copies of all financial
information, proxy materials and reports, if any, which Parent or any of its
consolidated Subsidiaries shall publicly file with the SEC or deliver to holders
(or any trustee, agent or other representative therefor) of any of its material
Debt pursuant to the terms of the documentation governing the same.
 
 
 
72

--------------------------------------------------------------------------------

 
 
(ix)           Notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (c) shall be deemed to have been furnished to each of
the Administrative Agent, the LC Bank and each Lender on the date that such
report, proxy statement or other material is posted on the SEC’s EDGAR website.
 
(d)           Notices.  The Borrower (or the Servicer on its behalf; and, for
this purpose, a notice from the Servicer under Section 8.02(c) shall be
sufficient in lieu of the corresponding notice otherwise required under this
subsection)) will notify the Administrative Agent, the LC Bank and each Lender
in writing of any of the following events promptly upon (but, unless otherwise
noted below, in no event later than three (3) Business Days after) a Financial
Officer or other Responsible Officer learning of the occurrence thereof, with
such notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:
 
(i)           Notice of Events of Default or Unmatured Events of Default.  A
statement of a Financial Officer of the Borrower setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Borrower proposes to take with respect
thereto.
 
(ii)           Representations and Warranties.  The failure of any
representation or warranty made or deemed to be made by the Borrower under this
Agreement or any other Transaction Document to be true and correct in any
material respect when made.
 
(iii)           Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding against or involving the Borrower, the
Servicer, any Sub-Servicer, the Performance Guarantor, any Paying Agent, any
Managed Service Provider or any Originator, which with respect to any Person
other than the Borrower, could reasonably be expected to have a Material Adverse
Effect.
 
(iv)           Adverse Claim.  (A) Any Person shall obtain an Adverse Claim
(other than Permitted Liens) upon the Collateral or any portion thereof, (B) any
Person other than the Borrower, the Servicer, a Sub-Servicer or the
Administrative Agent shall obtain any rights or direct any action with respect
to any Lock-Box Account (or related Lock-Box) or (C) any Obligor shall receive
any change in payment instructions with respect to Pool Receivable(s) from a
Person other than the Servicer, a Sub-Servicer or the Administrative Agent.
 
(v)           Name Changes.  At least thirty (30) days (or such shorter period
of time as may be agreed by the Administrative Agent in its sole discretion)
before any change in any Originator’s, or the Borrower’s name, jurisdiction of
organization or any other change requiring the amendment of UCC financing
statements a notice setting forth such changes and the effective date thereof.
 
(vi)           Change in Accountants or Accounting Policy.  Any change in (i)
the external accountants of the Borrower, the Servicer, any Sub-Servicer, any
Originator, any Paying Agent or the Parent, (ii) any accounting policy of the
Borrower or (iii) any material accounting policy of any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose).
 
 
 
73

--------------------------------------------------------------------------------

 
 
(vii)           Termination Event.  The occurrence of a Termination Event under
any Sale Agreement.
 
(viii)           Material Adverse Change.  Any material adverse change in the
business, operations, property or financial or other condition of the Borrower,
any Originator, the Servicer, any Sub-Servicer, the Performance Guarantor, any
Paying Agent any Managed Service Provider.
 
(e)           Conduct of Business.  The Borrower will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
 
(f)           Compliance with Laws.  The Borrower will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.
 
(g)           Furnishing of Information and Inspection of Receivables.  The
Borrower will furnish or cause to be furnished to the Administrative Agent, the
LC Bank and each Lender from time to time such information with respect to the
Pool Receivables and the other Collateral as the Administrative Agent, the LC
Bank or any Lender may reasonably request.  The Borrower will, at the Borrower’s
expense, during regular business hours with prior written notice (i) permit the
Administrative Agent, the LC Bank and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Borrower for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Borrower’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Borrower (provided
that a representative of the Servicer is present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Borrower’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral; provided, that the Borrower shall be required to reimburse the
Administrative Agent for only one (1) such review pursuant to clause (ii) above
in any twelve-month period, unless an Event of Default has occurred and is
continuing; and provided, further, that any site visit or review pursuant to
Section 8.02(f) shall be deemed a site visit or review under this subsection.
 
 
 
74

--------------------------------------------------------------------------------

 
 
(h)           Payments on Receivables, Lock-Box Accounts.  The Borrower (or the
Servicer on its behalf) will, and will cause each Originator to, at all times,
instruct all Obligors (or their Paying Agents or Managed Service Providers) to
deliver payments on the Pool Receivables to a Lock-Box Account or a
Lock-Box.  The Borrower (or the Servicer on its behalf) will, and will cause
each Originator to, at all times, maintain such books and records necessary to
identify Collections received from time to time on Pool Receivables and to
segregate such Collections from other property of the Servicer, the
Sub-Servicers, the Paying Agents, the Managed Servicer Providers and the
Originators.  If any payments on the Pool Receivables or other Collections are
received by the Borrower, the Servicer, a Sub-Servicer, a Paying Agent or an
Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent and the other Secured Parties and promptly (but in any
event within one (1) Business Day after receipt) remit such funds into a
Lock-Box Account.  The Borrower (or the Servicer on its behalf) will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box
Agreement.  The Borrower shall not permit funds other than Collections on Pool
Receivables and other Collateral, to be deposited into any Lock-Box Account.  If
such funds are nevertheless deposited into any Lock-Box Account, the Borrower
(or the Servicer on its behalf) will within two (2) Business Days of receipt
identify and transfer such funds to the appropriate Person entitled to such
funds.  The Borrower will not, and will not permit the Servicer, any
Sub-Servicer, any Paying Agent, any Originator or any other Person to commingle
Collections or other funds to which the Administrative Agent or any other
Secured Party is entitled, with any other funds.  The Borrower shall only add a
Lock-Box Account (or a related Lock-Box) or a Lock-Box Bank to those listed on
Schedule II to this Agreement, if the Administrative Agent has received prior
written notice of such addition and an executed and acknowledged copy of a
Lock-Box Agreement (or an amendment thereto) in form and substance acceptable to
the Administrative Agent from the applicable Lock-Box Bank.  The Borrower shall
only terminate a Lock-Box Bank or close a Lock-Box Account (or a related
Lock-Box) with the prior written consent of the Administrative Agent.
 
(i)           Sales, Liens, etc.  Except as otherwise provided herein, the
Borrower will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim (other than Permitted
Liens) upon (including, without limitation, the filing of any financing
statement) or with respect to, any Pool Receivable or other Collateral, or
assign any right to receive income in respect thereof.
 
(j)           Extension or Amendment of Pool Receivables.  Except as otherwise
permitted in Section 9.02, the Borrower will not, and will not permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract.  The Borrower shall at its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.
 
(k)           Change in Credit and Collection Policy.  The Borrower will not
make any material change in the Credit and Collection Policy without the prior
written consent of the Administrative Agent and the Majority Lenders.  Promptly
following any change in the Credit and Collection Policy, the Borrower will
deliver a copy of the updated Credit and Collection Policy to the Administrative
Agent and each Lender.
 
 
 
75

--------------------------------------------------------------------------------

 
 
(l)           Fundamental Changes.  The Borrower shall not, without the prior
written consent of the Administrative Agent and the Majority Lenders, permit
itself (i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be directly owned by any Person other than the
Parent.  The Borrower shall provide the Administrative Agent with at least 30
days’ prior written notice (or such shorter period of time as may be agreed to
by the Administrative Agent in its sole discretion) before making any change in
the Borrower’s name or location or making any other change in the Borrower’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or any other
Transaction Document “seriously misleading” as such term (or similar term) is
used in the applicable UCC; each notice to the Administrative Agent pursuant to
this sentence shall set forth the applicable change and the proposed effective
date thereof.
 
(m)           Books and Records.  The Borrower shall maintain and implement (or
cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain (or cause the Servicer to keep and maintain) all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).
 
(n)           Identifying of Records.  The Borrower shall: (i) identify (or
cause the Servicer to identify) its master data processing records relating to
Pool Receivables and related Contracts with a legend that indicates that the
Pool Receivables have been pledged in accordance with this Agreement and (ii)
cause (or cause the Servicer or Sub-Servicer to cause) each Originator, each
Paying Agent and each Managed Service Provider so to identify its master data
processing records with such a legend.
 
(o)           Change in Payment Instructions to Obligors.  The Borrower shall
not (and shall not permit the Servicer or any Sub-Servicer, Paying Agent or
Managed Service Provider to) add, replace or terminate any Lock-Box Account (or
any related Lock-Box) or make any change in its (or their) instructions to the
Obligors, Paying Agents or Managed Service Providers regarding payments to be
made to the Lock-Box Accounts (or any related Lock-Box), other than any
instruction to remit payments to a different Lock-Box Account (or any related
Lock-Box), unless the Administrative Agent shall have received (i) prior written
notice of such addition, termination or change and (ii) a signed and
acknowledged Lock-Box Agreement (or an amendment thereto) in form and substance
acceptable to the Administrative Agent from the applicable Lock-Box Bank with
respect to such added Lock-Box Accounts (or any related Lock-Box), and the
Administrative Agent shall have consented to such change in writing.
 
 
 
76

--------------------------------------------------------------------------------

 
 
(p)           Security Interest, Etc.  The Borrower shall (and shall cause the
Servicer to), at its expense, take all action necessary or reasonably desirable
to establish and maintain a valid and enforceable first priority perfected
security interest in the Collateral, in each case free and clear of any Adverse
Claim (other than Permitted Liens), in favor of the Administrative Agent (on
behalf of the Secured Parties), including taking such action to perfect, protect
or more fully evidence the security interest of the Administrative Agent (on
behalf of the Secured Parties) as the Administrative Agent or any Secured Party
may reasonably request.  In order to evidence the security interests of the
Administrative Agent under this Agreement, the Borrower shall, from time to time
take such action, or execute and deliver such instruments as may be necessary
(including, without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables, Related Security
and Collections.  If requested by the Administrative Agent, the Borrower shall,
from time to time and within the time limits established by law, prepare and
present to the Administrative Agent for the Administrative Agent’s authorization
and approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest.  The Administrative Agent’s approval of
such filings shall authorize the Borrower to file such financing statements
under the UCC without the signature of the Borrower, any Originator or the
Administrative Agent where allowed by Applicable Law.  Notwithstanding anything
else in the Transaction Documents to the contrary, the Borrower shall not have
any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.
 
(q)           Certain Agreements.  Without the prior written consent of the
Administrative Agent and the Lenders, the Borrower will not (and will not permit
any Originator, any Paying Agent, any Managed Service Provider, any Sub-Servicer
or the Servicer to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of the Borrower’s
organizational documents which requires the consent of the “Independent
Director” (as such term is used in the Borrower’s certificate of formation).
 
(r)           Restricted Payments.  (i) Except pursuant to clause (ii) below,
the Borrower will not: (A) purchase or redeem any of its membership interests,
(B) declare or pay any dividend or set aside any funds for any such purpose,
(C) prepay, purchase or redeem any Debt, (D) lend or advance any funds or
(E) repay any loans or advances to, for or from any of its Affiliates (the
amounts described in clauses (A) through (E) being referred to as “Restricted
Payments”).
 
(ii)           Subject to the limitations set forth in clause (iii) below, the
Borrower may make Restricted Payments so long as such Restricted Payments are
made only in one or more of the following ways: (A) the Borrower may make cash
payments (including prepayments) on the Subordinated Notes and the Volt
Pre-Existing Subordinated Note in accordance with their respective terms (it
being understood that the foregoing shall not restrict any adjustment to the
balance of any Subordinated Note pursuant to Sections 3.2 or 3.3 of the Sale
Agreements as a result of the issuance or expiration of any Letter of Credit)
and (B) the Borrower may declare and pay dividends if, both immediately before
and immediately after giving effect thereto, the Borrower’s Net Worth is not
less than the Required Capital Amount.
 
 
 
77

--------------------------------------------------------------------------------

 
 
(iii)           The Borrower may make Restricted Payments only out of the funds,
if any, it receives pursuant to Sections 4.01 of this Agreement; provided that
the Borrower shall not pay, make or declare any Restricted Payment (including
any dividend) if, after giving effect thereto, any Event of Default or Unmatured
Event of Default shall have occurred and be continuing.
 
(s)           Other Business.  The Borrower will not: (i) engage in any business
other than the transactions contemplated by the Transaction Documents, (ii)
create, incur or permit to exist any Debt of any kind (or cause or permit to be
issued for its account any letters of credit (excluding, for the avoidance of
doubt, Letters of Credit issued hereunder) or bankers’ acceptances other than
pursuant to this Agreement, the Subordinated Notes or the Volt Pre-Existing
Subordinated Note or (iii) form any Subsidiary or make any investments in any
other Person.
 
(t)           Use of Collections Available to the Borrower.  The Borrower shall
apply the Collections available to the Borrower to make payments in the
following order of priority: (i) the payment of its obligations under this
Agreement and each of the other Transaction Documents (other than the
Subordinated Notes) pursuant to terms of Section 4.01, (ii) the payment of
accrued and unpaid interest on the Subordinated Notes and (iii) other legal and
valid purposes.
 
(u)           Further Assurances; Change in Name or Jurisdiction of
Organization, etc. The Borrower hereby authorizes and hereby agrees from time to
time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Document.  Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.
 
(i)           The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower.
 
(ii)           The Borrower shall at all times be organized under the laws of
the State of Delaware and shall not take any action to change its jurisdiction
of organization.
 
 
 
78

--------------------------------------------------------------------------------

 
 
(iii)           The Borrower will not change its name, location, identity or
corporate structure unless (x) the Borrower, at its own expense, shall have
taken all action necessary or appropriate to perfect or maintain the perfection
of the security interest under this Agreement (including, without limitation,
the filing of all financing statements and the taking of such other action as
the Administrative Agent may request in connection with such change or
relocation) and (y) if requested by the Administrative Agent, the Borrower shall
cause to be delivered to the Administrative Agent, an opinion, in form and
substance satisfactory to the Administrative Agent as to such UCC perfection and
priority matters as the Administrative Agent may request at such time.
 
(v)           Anti-Money Laundering/International Trade Law Compliance.  No
Covered Entity will become a Sanctioned Person.  No Covered Entity, either in
its own right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law.  The funds
used to repay each Credit Extension will not be derived from any unlawful
activity.  The Borrower shall comply with all Anti-Terrorism Laws.  The Borrower
shall promptly following becoming aware of the same notify the Administrative
Agent and each Lender in writing upon the occurrence of a Reportable Compliance
Event.
 
(w)           The Borrower has not used and will not use the proceeds of any
Credit Extension to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
 
(x)           Borrower’s Net Worth.  The Borrower shall not permit the
Borrower’s Net Worth to be less than the Required Capital Amount.
 
SECTION 8.02.  Covenants of the Servicer.  At all times from the Closing Date
until the Final Payout Date:
 
(a)           Existence.  The Servicer shall keep in full force and effect its
existence and rights as corporation under the laws of the State of New York, and
shall obtain and preserve its qualification to do business in each jurisdiction
in which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and the
Collateral.
 
(b)           Financial Reporting.  The Servicer will maintain a system of
accounting established and administered in accordance with GAAP, and the
Servicer shall furnish to the Administrative Agent, the LC Bank and each Lender:
 
(i)           Compliance Certificates.(a) A compliance certificate promptly upon
completion of the annual report of the Parent and in no event later than 90 days
after the close of the Servicer’s fiscal year, in form and substance
substantially similar to Exhibit H signed by a Financial Officer of the Servicer
stating that no Event of Default or Unmatured Event of Default has occurred and
is continuing, or if any Event of Default or Unmatured Event of Default has
occurred and is continuing, stating the nature and status thereof and (b) within
45 days after the close of each fiscal quarter of the Servicer, a compliance
certificate in form and substance substantially similar to Exhibit H signed by a
Financial Officer of the Servicer stating that no Event of Default or Unmatured
Event of Default has occurred and is continuing, or if any Event of Default or
Unmatured Event of Default has occurred and is continuing, stating the nature
and status thereof.
 
 
 
79

--------------------------------------------------------------------------------

 
 
(ii)           Information Packages.  (A) As soon as available and in any event
not later than two (2) Business Days prior to each Settlement Date, an
Information Package as of the most recently completed Fiscal Month and (B) on
the date that each Loan Request, LC Request or Prepayment Notice is delivered.
 
(iii)           Interim Reports.  Upon two (2) Business Days’ notice from the
Administrative Agent, an Interim Report, signed by a Responsible Officer,
containing such information as the Administrative Agent may reasonably request
(in such form as the Administrative Agent may reasonably request), which shall
include, without limitation, with respect to the Credit Extensions (A) the
Outstanding Balances of all Pool Receivables, together with all Collections,
Deemed Collections, and other adjustments to such Pool Receivables since the
date of the last written report furnished to such parties, and an aging of all
Pool Receivables as of a date no later than the date of such notice; and (B) an
analysis and explanation of significant variances, if any, between actual
Collections of Pool Receivables during the Interest Period and historical
collections experience; provided that the Administrative Agent may specific in
such notice that such Interim Report, be furnished to the Administrative Agent
and Lenders on a more frequent basis until the Administrative Agent or Lenders
give notice otherwise.
 
(iv)           Other Information.  Such other information (including
non-financial information) as the Administrative Agent, the LC Bank or any
Lender may from time to time reasonably request, including any information
available to the Borrower, the Servicer, any Sub-Servicer, any Paying Agent or
any Originator as the Administrative Agent or any Lender may reasonably request.
 
(c)           Notices.  The Servicer will notify the Administrative Agent, the
LC Bank and each Lender in writing of any of the following events promptly upon
(but, unless otherwise noted below, in no event later than three (3) Business
Days after) a Financial Officer or other Responsible Officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:
 
(i)           Notice of Events of Default or Unmatured Events of Default.  A
statement of a Financial Officer of the Servicer setting forth details of any
Event of Default or Unmatured Event of Default that has occurred and is
continuing and the action which the Servicer proposes to take with respect
thereto.
 
(ii)           Representations and Warranties.  The failure of any
representation or warranty made or deemed made by the Servicer  (or, if
applicable, the Borrower) under this Agreement or any other Transaction Document
to be true and correct in any material respect when made.
 
 
 
80

--------------------------------------------------------------------------------

 
 
(iii)           Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding against or involving the Borrower, the
Servicer, any Sub-Servicer, the Performance Guarantor, any Paying Agent, any
Managed Service Provider or any Originator, which with respect to any Person
other than the Borrower, could reasonably be expected to have a Material Adverse
Effect.
 
(iv)           Adverse Claim.  (A) Any Person shall obtain an Adverse Claim
(other than Permitted Liens) upon the Collateral or any portion thereof, (B) any
Person other than the Borrower, the Servicer, a Sub-Servicer or the
Administrative Agent shall obtain any rights or direct any action with respect
to any Lock-Box Account (or related Lock-Box) or (C) any Obligor shall receive
any change in payment instructions with respect to Pool Receivable(s) from a
Person other than the Servicer, a Sub-Servicer  or the Administrative Agent.
 
(v)           Name Changes.  At least thirty (30) days (or such shorter period
of time as may be agreed by the Administrative Agent in its sole discretion)
before any change in any Originator’s or the Borrower’s name or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof.
 
(vi)           Change in Accountants or Accounting Policy.  Any change in (i)
the external accountants of the Borrower, the Servicer, any Originator or the
Parent, (ii) any accounting policy of the Borrower or (iii) any material
accounting policy of any Originator that is relevant to the transactions
contemplated by this Agreement or any other Transaction Document (it being
understood that any change to the manner in which any Originator accounts for
the Pool Receivables shall be deemed “material” for such purpose).
 
(vii)           Termination Event.  The occurrence of a Termination Event.
 
(viii)           Material Adverse Change.  Promptly after the occurrence
thereof, notice of any material adverse change in the business, operations,
property or financial or other condition of any Originator, any Paying Agent,
any Managed Service Provider, any Sub-Servicer, the Servicer, the Performance
Guarantor, or the Borrower.
 
(d)           Conduct of Business.  The Servicer will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted, and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
organization in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.
 
 
 
81

--------------------------------------------------------------------------------

 
 
(e)           Compliance with Laws.  The Servicer will comply with all
Applicable Laws to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.
 
(f)           Furnishing of Information and Inspection of Receivables.  The
Servicer will furnish or cause to be furnished to the Administrative Agent, the
LC Bank and each Lender from time to time such information with respect to the
Pool Receivables and the other Collateral as the Administrative Agent, the LC
Bank or any Lender may reasonably request.  The Servicer will, at the Servicer’s
expense, during regular business hours with prior written notice, (i) permit the
Administrative Agent, the LC Bank and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Servicer for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that a representative of the Servicer is present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at the Servicer’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to the Pool Receivables and other
Collateral; provided, that the Servicer shall be required to reimburse the
Administrative Agent for only one (1) such review pursuant to clause (ii) above
in any twelve-month period unless an Event of Default has occurred and is
continuing and; provided, further, that any site visit or review pursuant to
Section 8.01(g) shall be deemed a site visit or review under this subsection.
 
(g)           Payments on Receivables, Lock-Box Accounts.  The Servicer will at
all times, instruct (or cause a Sub-Servicer to instruct) all Obligors (or their
Paying Agents or Managed Service Providers) to deliver payments on the Pool
Receivables to a Lock-Box Account or a Lock-Box.  The Servicer will, at all
times, maintain such books and records necessary to identify Collections
received from time to time on Pool Receivables and to segregate such Collections
from other property of the Servicer, the Sub-Servicers, the Paying Agents, the
Managed Service Providers and the Originators.  If any payments on the Pool
Receivables or other Collections are received by the Borrower (other than into a
Lock-Box Account), the Servicer, a Sub-Servicer, a Paying Agent or an
Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent and the other Secured Parties and promptly (but in any
event within one (1) Business Days after receipt) remit such funds into a
Lock-Box Account.  The Servicer shall not permit funds other than Collections on
Pool Receivables and other Collateral, to be deposited into any Lock-Box
Account.  If such funds are nevertheless deposited into any Lock-Box Account,
the Servicer will within two (2) Business Days of receipt identify and transfer
such funds to the appropriate Person entitled to such funds.  The Servicer will
not, and will not permit the Borrower, any Originator or any other Person to
commingle Collections or other funds to which the Administrative Agent or any
other Secured Party is entitled, with any other funds.  The Servicer shall only
add a Lock-Box Account (or a related Lock-Box), or a Lock-Box Bank to those
listed on Schedule II to this Agreement, if the Administrative Agent has
received prior written notice of such addition and an executed and acknowledged
copy of a Lock-Box Agreement (or an amendment thereto) in form and substance
acceptable to the Administrative Agent from the applicable Lock-Box Bank.  The
Servicer shall only terminate a Lock-Box Bank or close a Lock-Box Account (or a
related Lock-Box) with the prior written consent of the Administrative Agent.
 
 
 
82

--------------------------------------------------------------------------------

 
 
(h)           Extension or Amendment of Pool Receivables.  Except as otherwise
permitted in Section 9.02, the Servicer will not alter the delinquency status or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract. The Servicer shall at
its expense, timely and fully perform and comply in all material respects with
all provisions, covenants and other promises required to be observed by it under
the Contracts related to the Pool Receivables, and timely and fully comply with
the Credit and Collection Policy with regard to each Pool Receivable and the
related Contract.
 
(i)           Change in Credit and Collection Policy.  The Servicer will not
make any material change in the Credit and Collection Policy without the prior
written consent of the Administrative Agent and the Majority Lenders, not to be
unreasonably withheld, conditioned or delayed.  Promptly following any change in
the Credit and Collection Policy, the Servicer will deliver a copy of the
updated Credit and Collection Policy to the Administrative Agent and each
Lender.
 
(j)           Records.  The Servicer will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Pool Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
 
(k)           Identifying of Records.  The Servicer shall identify its master
data processing records relating to Pool Receivables and related Contracts with
a legend that indicates that the Pool Receivables have been pledged in
accordance with this Agreement.
 
(l)           Change in Payment Instructions to Obligors.  The Servicer shall
not (and shall not permit any Sub-Servicer, Paying Agent or Managed Service
Provider to) add, replace or terminate any Lock-Box Account (or any related
Lock-Box) or make any change in its instructions to the Obligors, any Paying
Agent or Managed Service Provider regarding payments to be made to the Lock-Box
Accounts (or any related Lock-Box), other than any instruction to remit payments
to a different Lock-Box Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Lock-Box
Agreement (or an amendment thereto) in form and substance acceptable to the
Administrative Agent from the applicable Lock-Box Bank with respect to such
added Lock-Box Accounts (or any related Lock-Box) and the Administrative Agent
shall have consented to such change in writing.
 
 
 
83

--------------------------------------------------------------------------------

 
 
(m)           Security Interest, Etc.  The Servicer shall, at its expense, take
all action necessary or reasonably desirable to establish and maintain a valid
and enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim (other than Permitted Liens) in
favor of the Administrative Agent (on behalf of the Secured Parties), including
taking such action to perfect, protect or more fully evidence the security
interest of the Administrative Agent (on behalf of the Secured Parties) as the
Administrative Agent or any Secured Party may reasonably request.  In order to
evidence the security interests of the Administrative Agent under this
Agreement, the Servicer shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections.  If
requested by the Administrative Agent, the Servicer shall, from time to time and
within the time limits established by law, prepare and present to the
Administrative Agent for the Administrative Agent’s authorization and approval,
all financing statements, amendments, continuations or initial financing
statements in lieu of a continuation statement, or other filings necessary to
continue, maintain and perfect the Administrative Agent’s security interest as a
first-priority interest.  The Administrative Agent’s approval of such filings
shall authorize the Servicer to file such financing statements under the UCC
without the signature of the Borrower, any Originator or the Administrative
Agent where allowed by Applicable Law.  Notwithstanding anything else in the
Transaction Documents to the contrary, the Servicer shall not have any authority
to file a termination, partial termination, release, partial release, or any
amendment that deletes the name of a debtor or excludes collateral of any such
financing statements filed in connection with the Transaction Documents, without
the prior written consent of the Administrative Agent.
 
(n)           Further Assurances; Changes in Name or Jurisdiction of
Organization, etc.  The Servicer hereby authorizes and hereby agrees from time
to time, at its own expense, promptly to execute (if necessary) and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
their respective rights and remedies under this Agreement or any other
Transaction Document. Without limiting the foregoing, the Servicer hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Servicer’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrative Agent may reasonably request, to perfect, protect or evidence any
of the foregoing.
 
(o)           Anti-Money Laundering/International Trade Law Compliance.  No
Covered Entity will become a Sanctioned Person.  No Covered Entity will (a) have
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (b) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (d) use the proceeds of any Credit Extension to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law.  The Servicer shall comply with all Anti-Terrorism
Laws.  The Servicer shall promptly notify the Administrative Agent and each
Lender in writing upon the occurrence of a Reportable Compliance Event.
 
 
 
84

--------------------------------------------------------------------------------

 
 
SECTION 8.03.  Separate Existence of the Borrower.  Each of the Borrower and the
Servicer hereby acknowledges that the Secured Parties and the Administrative
Agent are entering into the transactions contemplated by this Agreement and the
other Transaction Documents in reliance upon the Borrower’s identity as a legal
entity separate from any Originator, any Paying Agent, any Sub-Servicer, the
Servicer, the Performance Guarantor and their other Affiliates.  Therefore, each
of the Borrower and Servicer shall take all steps specifically required by this
Agreement or reasonably required by the Administrative Agent or the Majority
Lenders to continue the Borrower’s identity as a separate legal entity and to
make it apparent to third Persons that the Borrower is an entity with assets and
liabilities distinct from those of the Performance Guarantor, the Originators,
the Paying Agents, the Sub-Servicers, the Servicer and any other Person, and is
not a division of the Performance Guarantor, the Originators, the Paying Agents,
the Sub-Servicers, the Servicer, its other Affiliates or any other Person.
Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, each of the Borrower and
the Servicer shall take such actions as shall be required in order that:
 
(a)           Special Purpose Entity.  The Borrower will be a special purpose
company whose primary activities are restricted in its Certificate of
Incorporation to: (i) purchasing or otherwise acquiring from any Originator,
owning, holding, collecting, granting security interests or selling interests
in, the Collateral, (ii) entering into agreements for the selling, servicing and
financing of the Receivables Pool (including the Transaction Documents) and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities.
 
(b)           No Other Business or Debt.  The Borrower shall not engage in any
business or activity except as set forth in this Agreement nor, incur any
indebtedness or liability other than as expressly permitted by the Transaction
Documents.
 
(c)           Independent Director.  Not fewer than one member of the Borrower’s
board of directors (the “Independent Director”) shall be a natural person who
(i) has never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Parent Group (as hereinafter defined) (other
than his or her service as an independent director of the Borrower or any other
bankruptcy-remote special purpose entity formed for the sole purpose of
securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (ii) is not a customer or supplier of
any member of the Parent Group (other than his or her service as an independent
director of the Borrower or any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (iii) is not
any member of the immediate family of a person described in (i) or (ii) above,
and (iv) has (x) prior experience as an independent director for a corporation
or limited liability company whose organizational or charter documents required
the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and (y)
at least three years of employment experience with one or more entities that
provide,
 
 
85

--------------------------------------------------------------------------------

 
 
in the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.  For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer, each Paying Agent, the
Performance Guarantor and each Originator, (ii) each person that directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, five percent (5%) or more of any class of capital stock of the
Parent, (iii) each person that controls, is controlled by or is under common
control with the Parent and (iv) each of such person’s officers, directors,
managers, joint venturers and partners.  For the purposes of this definition,
“control” of a person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise.  A person shall be deemed to be an “associate” of (A) a corporation
or organization of which such person is an officer, director, partner or manager
or is, directly or indirectly, the beneficial owner of ten percent (10%) or more
of any class of equity securities, (B) any trust or other estate in which such
person serves as trustee or in a similar capacity and (C) any relative or spouse
of a person described in clause (A) or (B) of this sentence, or any relative of
such spouse.
 
The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).
 
The Borrower’s Certificate of Incorporation shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.
 
The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, the Performance Guarantor, any Originator, any
Paying Agent, the Servicer or any of their respective Affiliates.
 
The effectiveness of this Agreement shall constitute a “PNC Bank Trigger” as
defined in the Restated Certificate of Incorporation of the Borrower.
 
(d)           Organizational Documents.  The Borrower shall maintain its
organizational documents in conformity with this Agreement, such that it does
not amend, restate, supplement or otherwise modify its ability to comply with
the terms and provisions of any of the Transaction Documents, including, without
limitation, Section 8.01(p).
 
 
 
86

--------------------------------------------------------------------------------

 
 
(e)           Conduct of Business.  The Borrower shall conduct its affairs
strictly in accordance with its organizational documents and observe all
necessary, appropriate and customary company formalities, including, but not
limited to, holding all regular and special stockholders’ and board of
directors’ meetings appropriate to authorize all corporate action, keeping
separate and accurate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts.
 
(f)           Compensation.  Any employee, consultant or agent of the Borrower
will be compensated from the Borrower’s funds for services provided to the
Borrower, and to the extent that Borrower shares the same officers or other
employees as the Servicer (or any other Affiliate thereof), the salaries and
expenses relating to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with such common
officers and employees.  The Borrower will not engage any agents other than its
attorneys, auditors and other professionals, and a servicer and any other agent
contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee.
 
(g)           Servicing and Costs.  The Borrower will contract with the Servicer
to perform for the Borrower all operations required on a daily basis to service
the Receivables Pool.  The Borrower will not incur any indirect or overhead
expenses for items shared with the Servicer (or any other Affiliate thereof)
that are not reflected in the Servicing Fee.  To the extent, if any, that the
Borrower (or any Affiliate thereof) shares items of expenses not reflected in
the Servicing Fee, such as legal, auditing and other professional services, such
expenses will be allocated to the extent practical on the basis of actual use or
the value of services rendered, and otherwise on a basis reasonably related to
the actual use or the value of services rendered.
 
(h)           Operating Expenses.  The Borrower’s operating expenses will not be
paid by the Servicer, the Parent, the Performance Guarantor, any Sub-Servicer,
any Paying Agent, any Originator or any Affiliate thereof.
 
(i)           Stationary.  The Borrower will have its own separate stationary.
 
(j)           Books and Records.  The Borrower’s books and records will be
maintained separately from those of the Servicer, the Parent, the Performance
Guarantor, the Paying Agents, the Sub-Servicers, the Originators and any of
their other Affiliates and in a manner such that it will not be difficult or
costly to segregate, ascertain or otherwise identify the assets and liabilities
of the Borrower.
 
(k)           Disclosure of Transactions.  All financial statements of the
Servicer, the Parent, the Performance Guarantor, the Originators, the
Sub-Servicers, the Paying Agents or any Affiliate thereof that are consolidated
to include the Borrower will disclose, in material substance, that (i) the
Borrower’s sole business consists of the purchase or acceptance through capital
contributions of the Receivables and Related Rights from the Originators and the
subsequent retransfer of or granting of a security interest in such Receivables
and Related Rights to the Administrative Agent pursuant to this Agreement, (ii)
the Borrower is a separate legal entity with its own separate creditors who will
be entitled, upon its liquidation, to be satisfied out of the Borrower’s assets
prior to any assets or value in the Borrower becoming available to the
Borrower’s equity holders and (iii) the assets of the Borrower are not available
to pay creditors of the Servicer, the Parent, the Performance Guarantor, the
Paying Agents, the Sub-Servicers, the Originators or any Affiliate thereof.
 
 
 
87

--------------------------------------------------------------------------------

 
 
(l)           Segregation of Assets.  The Borrower’s assets will be maintained
in a manner that facilitates their identification and segregation from those of
the Servicer, the Parent, the Performance Guarantor, the Paying Agents, the
Sub-Servicers, the Originators or any other Affiliates thereof.
 
(m)           Corporate Formalities.  The Borrower will strictly observe
corporate formalities in its dealings with the Servicer, the Parent, the
Performance Guarantor, the Originators, the Sub-Servicers, the Paying Agents or
any other Affiliates thereof, and funds or other assets of the Borrower will not
be commingled with those of the Servicer, the Parent, the Performance Guarantor,
the Sub-Servicers, the Paying Agents, the Originators or any other Affiliates
thereof except as permitted by this Agreement in connection with servicing the
Pool Receivables.  The Borrower shall not maintain joint bank accounts or other
depository accounts to which the Servicer, the Parent, the Performance
Guarantor, the Paying Agents, the Sub-Servicers, the Originators or any other
Affiliate thereof (other than the Servicer or Sub-Servicers solely in their
capacity as such) has independent access.  The Borrower is not named, and has
not entered into any agreement to be named, directly or indirectly, as a direct
or contingent beneficiary or loss payee on any insurance policy with respect to
any loss relating to the property of the Servicer, the Parent, the Performance
Guarantor, the Paying Agents, the Sub-Servicers, the Originators or any
Subsidiaries or other Affiliates thereof.  The Borrower will pay to the
appropriate Affiliate the marginal increase or, in the absence of such increase,
the market amount of its portion of the premium payable with respect to any
insurance policy that covers the Borrower and such Affiliate.
 
(n)           Arm’s-Length Relationships.  The Borrower will maintain
arm’s-length relationships with the Servicer, the Parent, the Performance
Guarantor, the Paying Agents, the Sub-Servicers, the Originators and any other
Affiliates thereof.  Any Person that renders or otherwise furnishes services to
the Borrower will be compensated by the Borrower in accordance with this
Agreement and the other Transaction Documents (or, if not provided herein or
therein, then at market rates) for such services it renders or otherwise
furnishes to the Borrower.  Neither the Borrower on the one hand, nor the
Servicer, the Parent, the Performance Guarantor, any Paying Agent, any
Sub-Servicer, any Originator or any Affiliate thereof, on the other hand, will
be or will hold itself out to be responsible for the debts of the other or the
decisions or actions respecting the daily business and affairs of the
other.  The Borrower, the Servicer, the Parent, the Performance Guarantor, the
Paying Agents, the Sub-Servicers, the Originators and their respective
Affiliates will immediately correct any known misrepresentation with respect to
the foregoing, and they will not operate or purport to operate as an integrated
single economic unit with respect to each other or in their dealing with any
other entity.
 
(o)           Allocation of Overhead.  To the extent that Borrower, on the one
hand, and the Servicer, the Parent, the Performance Guarantor, any Paying Agent,
any Sub-Servicer, any Originator or any other Affiliate thereof, on the other
hand, have offices in the same location, there shall be a fair and appropriate
allocation of overhead costs between them, and the Borrower shall bear its fair
share of such expenses, which may be paid through the Servicing Fee or
otherwise.
 
 
 
88

--------------------------------------------------------------------------------

 
 
SECTION 8.04.  Financial Covenants.
 
(a)           Interest Coverage Ratio.  At all times from after November 1, 2015
until the Final Payout Date, the Parent and its Subsidiaries on a consolidated
basis shall not permit the Interest Coverage Ratio as of the end of any fiscal
quarter to be less than the ratio set forth in Schedule IV.
 
(b)           Liquidity Level.  At all times from the earlier of (i) date that
the Canadian Purchase and Sale Agreement and the GBP Purchase and Sale Agreement
are executed and effective and (ii) forty-five (45) days following the Closing
Date until the Final Payout Date, the Parent and its Subsidiaries on a
consolidated basis shall not permit at any time the Liquidity Level to be less
than the amount set forth in Schedule IV.
 
ARTICLE IX

 
ADMINISTRATION AND COLLECTION
OF RECEIVABLES
 
SECTION 9.01.  Appointment of the Servicer.
 
(a)           The servicing, administering and collection of the Pool
Receivables shall be conducted by the Person so designated from time to time as
the Servicer in accordance with this Section 9.01.  Until the Administrative
Agent gives notice to Volt (in accordance with this Section 9.01) of the
designation of a new Servicer, Volt is hereby designated as, and hereby agrees
to perform the duties and obligations of, the Servicer pursuant to the terms
hereof. Upon the occurrence of an Event of Default, the Administrative Agent may
(with the consent of the Majority Lenders) and shall (at the direction of the
Majority Lenders) designate as Servicer any Person (including itself) to succeed
Volt or any successor Servicer, on the condition in each case that any such
Person so designated shall agree to perform the duties and obligations of the
Servicer pursuant to the terms hereof.
 
(b)           Upon the designation of a successor Servicer as set forth in
clause (a) above, Volt agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Volt shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including copies of
all Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.
 
(c)           Volt acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrative Agent and each Credit Party have
relied on Volt’s agreement to act as Servicer hereunder.  Accordingly, Volt
agrees that it will not voluntarily resign as Servicer without the prior written
consent of the Administrative Agent and the Majority Lenders.
 
 
 
89

--------------------------------------------------------------------------------

 
 
(d)           The Servicer may delegate its duties and obligations hereunder, in
whole or part, to one or more subservicers (each a “Sub-Servicer”); provided,
that, in each such delegation: (i) such Sub-Servicer shall agree in writing to
perform the delegated duties and obligations of the Servicer pursuant to the
terms hereof, (ii) the Servicer shall remain liable for the performance of the
duties and obligations so delegated, (iii) the Borrower, the Administrative
Agent, and each Credit Party shall have the right to look solely to the Servicer
for performance, (iv) the terms of any agreement with any Sub-Servicer shall
provide that the Administrative Agent may terminate such agreement upon the
termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to each such Sub-Servicer) and (v) if such Sub-Servicer is
not an Affiliate of the Parent, the Administrative Agent and the Majority
Lenders shall have consented in writing in advance to such delegation.
 
SECTION 9.02.  Duties of the Servicer.
 
(a)           The Servicer shall take or cause to be taken all such action as
may be necessary or reasonably advisable to service, administer and collect each
Pool Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators.  The Servicer shall set aside, for the accounts of each Credit
Party, the amount of Collections to which each such Credit Party is entitled in
accordance with Article IV hereof.  The Servicer may, in accordance with the
Credit and Collection Policy and consistent with past practices of the
Originators, take actions, including modifications, waivers or restructurings of
Pool Receivables and related Contracts, as the Servicer may reasonably determine
to be appropriate to maximize Collections thereof or reflect adjustments
expressly permitted under the Credit and Collection Policy or as expressly
required under Applicable Laws or the applicable Contract; provided, that for
purposes of this Agreement: (i) such action shall not, and shall not be deemed
to, change the number of days such Pool Receivable has remained unpaid from the
date of the original due date related to such Pool Receivable, (ii) such action
shall not alter the status of such Pool Receivable as a Delinquent Receivable or
a Defaulted Receivable or limit the rights of any Secured Party under this
Agreement or any other Transaction Document and (iii) if an Event of Default has
occurred and is continuing, the Servicer may take such action only upon the
prior written consent of the Administrative Agent.  The Borrower shall deliver
to the Servicer and the Servicer shall hold for the benefit of the
Administrative Agent (individually and for the benefit of each Credit Party), in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable. Notwithstanding
anything to the contrary contained herein, if an Event of Default has occurred
and is continuing, the Administrative Agent may direct the Servicer to commence
or settle any legal action to enforce collection of any Pool Receivable that is
a Defaulted Receivable or to foreclose upon or repossess any Related Security
with respect to any such Defaulted Receivable.
 
(b)           The Servicer shall, as soon as practicable following actual
receipt of collected funds, turn over to the Borrower the collections for
Borrower’s account of any indebtedness that is not a Pool Receivable, less, if
Volt or an Affiliate thereof is not the Servicer, all reasonable and appropriate
out-of-pocket costs and expenses of such Servicer of servicing, collecting and
administering such collections. The Servicer, if other than Volt or an Affiliate
thereof, shall, as soon as practicable upon demand, deliver to the Borrower all
records in its possession that evidence or relate to any indebtedness that is
not a Pool Receivable, and copies of records in its possession that evidence or
relate to any indebtedness that is a Pool Receivable.
 
 
 
90

--------------------------------------------------------------------------------

 
 
(c)           The Servicer’s obligations hereunder shall terminate on the Final
Payout Date.  Promptly following the Final Payout Date, the Servicer shall
deliver to the Borrower all books, records and related materials that the
Borrower previously provided to the Servicer, or that have been obtained by the
Servicer, in connection with this Agreement.
 
SECTION 9.03.  Lock-Box Account Arrangements.  On or prior to the Closing Date,
the Borrower shall have entered into Lock-Box Agreements with all of the
Lock-Box Banks and delivered executed counterparts of each to the Administrative
Agent; provided, however, that, notwithstanding anything to the contrary herein
or in the (x) Canadian Purchase and Sale Agreement with respect to any Pool
Receivables the Originator thereof is Volt Canada Inc. or (y) GBP Purchase and
Sale Agreement with respect to any Pool Receivables the Originator thereof is
Volt Europe Limited and the Obligor of which is Aston Martin, amounts receivable
from Obligors of such Pool Receivables may be paid to such Originator or into
one or more deposit accounts held in the name of such Originator (each, an
“Originator Account”) (it being understood that (1) such Person shall agree to
hold any such funds and any funds on deposit in such Originator Account in trust
for the benefit of the Borrower and its assigns, (2) any funds received from
such Obligor directly or in such Originator Account shall be required to be
remitted to a Lock-Box Account in the name of the Borrower within one (1)
Business Day of such receipt, and (3) such funds shall be applied pursuant to
this Agreement and the Canadian Purchase and Sale Agreement or GBP Purchase and
Sale Agreement, as applicable, as if such funds were remitted to a Lock-Box
Account) and, in each case, subject to the conditions that (i) on or prior to
the date of effectiveness of the Canadian Purchase and Sale Agreement or GBP
Purchase and Sale Agreement, as applicable, such Obligors shall be directed to
pay such Pool Receivables to a Lock-Box Account (in place as of the date of
effectiveness of the Canadian Purchase and Sale Agreement or GBP Purchase and
Sale Agreement, as applicable) in the name of the Borrower and subject to a
Lock-Box Agreement (executed as of the date of effectiveness of the Canadian
Purchase and Sale Agreement or GBP Purchase and Sale Agreement, as applicable),
and (ii) no later than sixty (60) days after the date of effectiveness of the
Canadian Purchase and Sale Agreement or GBP Purchase and Sale Agreement, as
applicable, such Obligors shall pay such Pool Receivables to such Lock-Box
Account in the name of the Borrower and subject to such Lock-Box
Agreement.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may (with the consent of the Majority Lenders)
and shall (upon the direction of the Majority Lenders) at any time thereafter
give notice to each Lock-Box Bank that the Administrative Agent is exercising
its rights under the Lock-Box Agreements to do any or all of the following: (a)
to have the exclusive ownership and control of the Lock-Box Accounts transferred
to the Administrative Agent (for the benefit of the Secured Parties) and to
exercise exclusive dominion and control over the funds deposited therein, (b) to
have the proceeds that are sent to the respective Lock-Box Accounts redirected
pursuant to the Administrative Agent’s instructions for application under
Section 4.01 rather than deposited in the applicable Lock-Box Account and (c) to
take any or all other actions permitted under the applicable Lock-Box
Agreement.  The Borrower hereby agrees that if the Administrative Agent at any
time takes any action set forth in the preceding sentence, the Administrative
Agent shall have exclusive control (for the benefit of the Secured Parties) of
the proceeds (including Collections) of all Pool Receivables and the Borrower
hereby further agrees to take any other action that the Administrative Agent may
reasonably request to transfer such control.  Any proceeds of Pool Receivables
received by the Borrower or the Servicer thereafter shall be sent immediately
to, or as otherwise instructed by, the Administrative Agent.
 
 
 
91

--------------------------------------------------------------------------------

 
 
SECTION 9.04.  Enforcement Rights.
 
(a)           At any time following the occurrence and during the continuation
of an Event of Default:
 
(i)           the Administrative Agent (at the Borrower’s expense) may direct
the Obligors that payment of all amounts payable under any Pool Receivable is to
be made directly to the Administrative Agent or its designee;
 
(ii)           the Administrative Agent may instruct the Borrower or the
Servicer to give notice of the Secured Parties’ interest in Pool Receivables to
each Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that if
the Borrower or the Servicer, as the case may be, fails to so notify each
Obligor within two (2) Business Days following instruction by the Administrative
Agent, the Administrative Agent (at the Borrower’s or the Servicer’s, as the
case may be, expense) may so notify the Obligors;
 
(iii)           the Administrative Agent may request the Servicer to, and upon
such request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;
 
(iv)           the Administrative Agent may assume exclusive control of each
Lock-Box Account and notify the Lock-Box Banks that the Borrower its Affiliates,
and the Servicer will no longer have any access to the Lock-Box Accounts;
 
(v)           the Administrative Agent may (or, at the direction of the Majority
Lenders shall) replace the Person then acting as Servicer; and
 
 
 
92

--------------------------------------------------------------------------------

 
 
(vi)           the Administrative Agent may collect any amounts due from an
Originator under the Sale Agreements or the Performance Guarantor under the
Performance Guaranty.
 
(b)           The Borrower hereby authorizes the Administrative Agent (on behalf
of the Secured Parties), and irrevocably appoints the Administrative Agent as
its attorney-in-fact with full power of substitution and with full authority in
the place and stead of the Borrower, which appointment is coupled with an
interest, to take any and all steps in the name of the Borrower and on behalf of
the Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such
Collateral.  Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.
 
(c)           The Servicer hereby authorizes the Administrative Agent (on behalf
of the Secured Parties), and irrevocably appoints the Administrative Agent as
its attorney-in-fact with full power of substitution and with full authority in
the place and stead of the Servicer, which appointment is coupled with an
interest, to take any and all steps in the name of the Servicer and on behalf of
the Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such
Collateral.  Notwithstanding anything to the contrary contained in this
subsection, none of the powers conferred upon such attorney-in-fact pursuant to
the preceding sentence shall subject such attorney-in-fact to any liability if
any action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.
 
SECTION 9.05.  Responsibilities of the Borrower.
 
(a)           Anything herein to the contrary notwithstanding, the Borrower
shall: (i) perform all of its obligations, if any, under the Contracts related
to the Pool Receivables to the same extent as if interests in such Pool
Receivables had not been transferred hereunder, and the exercise by the
Administrative Agent, or any other Credit Party of their respective rights
hereunder shall not relieve the Borrower from such obligations and (ii) pay when
due any taxes, including any sales taxes payable in connection with the Pool
Receivables and their creation and satisfaction. None of the Credit Parties
shall have any obligation or liability with respect to any Collateral, nor shall
any of them be obligated to perform any of the obligations of the Borrower, the
Servicer or any Originator thereunder.
 
(b)           Volt hereby irrevocably agrees that if at any time it shall cease
to be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Volt shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that Volt
conducted such data-processing functions while it acted as the Servicer.  In
connection with any such processing functions, the Borrower shall pay to Volt
its reasonable out-of-pocket costs and expenses from the Borrower’s own funds
(subject to the priority of payments set forth in Section 4.01).
 
 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 9.06.  Servicing Fee.
 
(a)           Subject to clause (b) below, the Borrower shall pay the Servicer a
fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of
the daily average aggregate Outstanding Balance of the Pool
Receivables.  Accrued Servicing Fees shall be payable from Collections to the
extent of available funds in accordance with Section 4.01.
 
(b)           If the Servicer ceases to be Volt or an Affiliate thereof,
the Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the
successor Servicer not to exceed 110% of the aggregate reasonable costs and
expenses incurred by such successor Servicer in connection with the performance
of its obligations as Servicer hereunder.
 
ARTICLE X

 
EVENTS OF DEFAULT
 
SECTION 10.01.  Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur:
 
(a)           (i) the Borrower, any Paying Agent, any Sub-Servicer, any Managed
Service Provider, any Originator, the Performance Guarantor or the Servicer
shall fail to perform or observe any term, covenant or agreement under this
Agreement or any other Transaction Document (other than any such failure which
would constitute an Event of Default under clause (ii), (iii) or (iv) of this
paragraph (a)), and such failure, solely to the extent capable of cure, shall
continue for ten (10) Business Days, (ii) the Borrower, any Sub-Servicer, any
Paying Agent, any Managed Service Provider, any Originator, the Performance
Guarantor or the Servicer shall fail to make when due (x) any payment or deposit
to be made by it under this Agreement or any other Transaction Document and such
failure shall continue unremedied for two (2) Business Days, (iii) Volt shall
resign as Servicer, and no successor Servicer reasonably satisfactory to the
Administrative Agent shall have been appointed or (iv) immediately upon the
breach of any covenant contained in Section 8.04 of this Agreement;
 
(b)           any written representation or warranty made or deemed made by the
Borrower, any Sub-Servicer, any Paying Agent, any Managed Service Provider, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any written information or report delivered by the
Borrower, any Sub-Servicer, any Paying Agent, any Managed Service Provider, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document, shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered; provided,
however, that such breach shall not constitute an Event of Default pursuant to
this clause (b) if such breach, solely to the extent capable of cure, is cured
within ten (10) Business Days (or two (2) Business Days with respect to a breach
in the information set forth in an Interim Report) following the date that a
Financial Officer or other Responsible Officer has knowledge or has received
notice of such breach;
 
 
 
94

--------------------------------------------------------------------------------

 
 
(c)           the Borrower or the Servicer shall fail to deliver an Information
Package or Interim Report pursuant to this Agreement, and such failure shall
remain unremedied for two (2) Business Days;
 
(d)           this Agreement or any security interest granted pursuant to this
Agreement or any other Transaction Document shall for any reason cease to
create, or for any reason cease to be, a valid and enforceable first priority
(or equivalent status for Canadian Receivables and GBP Receivables) perfected
security interest in favor of the Administrative Agent with respect to the
Collateral, free and clear of any Adverse Claim (other than Permitted Liens);
 
(e)           the Borrower, any Sub-Servicer, any Paying Agent, any Originator,
the Performance Guarantor or the Servicer shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any Insolvency Proceeding shall be instituted by or against the Borrower, any
Sub-Servicer, any Paying Agent, any Originator, the Performance Guarantor or the
Servicer and, in the case of any such proceeding instituted against such Person
(but not instituted by such Person), either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) consecutive days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Borrower, any Sub-Servicer, any Paying Agent, any Originator, the
Performance Guarantor or the Servicer shall take any corporate or organizational
action to authorize any of the actions set forth above in this paragraph;
 
(f)           (i) the average for three consecutive Accounting Periods
of:  (A) the Default Ratio shall exceed 3.0%, (B) the Delinquency Ratio shall
exceed 2.0% or (C) the Dilution Ratio shall exceed 1.5% or (ii) the Rate of
Collections shall be less than 40.0%;
 
(g)           a Change in Control shall occur;
 
(h)           a Borrowing Base Deficit shall occur, and shall not have been
cured within two (2) Business Days;
 
(i)           (i) the Borrower shall fail to pay any principal of or premium or
interest on any of its Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period (not to exceed
thirty (30) days), if any, specified in the agreement, mortgage, indenture or
instrument relating to such Debt (whether or not such failure shall have been
waived under the related agreement); (ii) any Originator, any Sub-Servicer, any
Paying Agent, the Performance Guarantor or the Servicer, or any of their
respective Subsidiaries, individually or in the aggregate, shall fail to pay any
principal of or premium or interest on any of its Debt that is outstanding in a
principal amount in excess of $5,000,000 in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period (not to exceed thirty (30) days), if any, specified in
the agreement, mortgage, indenture or instrument relating to such Debt (whether
or not such failure shall have been waived under the related agreement);
 
 
95

--------------------------------------------------------------------------------

 
 
(iii) any other event shall occur or condition shall exist under any agreement,
mortgage, indenture or instrument relating to any such Debt (as referred to in
clause (i) or (ii) of this paragraph and shall continue after the applicable
grace period (not to exceed thirty (30) days), if any, specified in such
agreement, mortgage, indenture or instrument (whether or not such failure shall
have been waived under the related agreement), if the effect of such event or
condition is to give the applicable debtholders the right (whether acted upon or
not) to accelerate the maturity of such Debt (as referred to in clause (i) or
(ii) of this paragraph) or to terminate the commitment of any lender thereunder,
or (iv) any such Debt (as referred to in clause (i) or (ii) of this paragraph)
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to repay, redeem, purchase or defease such Debt shall be required to
be made or the commitment of any lender thereunder terminated, in each case
before the stated maturity thereof;
 
(j)           the Performance Guarantor shall fail to perform any of its
obligations under the Performance Guaranty;
 
(k)           the Borrower shall fail (x) at any time (other than for ten (10)
Business Days following notice of the death or resignation of any Independent
Director) to have an Independent Director who satisfies each requirement and
qualification specified in Section 8.03(c) of this Agreement for Independent
Directors, on the Borrower’s board of directors or (y) to timely notify the
Administrative Agent of any replacement or appointment of any director that is
to serve as an Independent Director on the Borrower’s board of directors as
required pursuant to Section 8.03(c) of this Agreement;
 
(l)           there shall have occurred any event which materially adversely
impairs, in the reasonable discretion of Administrative Agent, the
collectibility of the Pool Receivables generally or any material portion
thereof;
 
(m)           any Letter of Credit is drawn upon and is not fully reimbursed by
the Borrower within two (2) Business Days;
 
(n)           either (i) the Internal Revenue Service shall file notice of a
lien pursuant to Section 6323 of the Code with regard to any assets of the
Borrower, any Sub-Servicer, any Paying Agent, any Originator or the Parent or
(ii) the PBGC shall file notice of a lien pursuant to Section 4068 of ERISA with
regard to any of the assets of the Borrower, the Servicer, any Originator, any
Sub-Servicer, any Paying Agent or the Parent;
 
(o)           (i) the occurrence of a Reportable Event; (ii) the adoption of an
amendment to a Pension Plan that would require the provision of security
pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the
existence with respect to any Multiemployer Plan of an “accumulated funding
deficiency” (as defined in Section 431 of the Code or Section 304 of ERISA),
whether or not waived; (iv) the failure to satisfy the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA with respect to any
Pension Plan, including, without limitation, the failure to make on or before
its due date a required installment under Section 430(j) of the Code or Section
303(j) of ERISA,
 
 
 
96

--------------------------------------------------------------------------------

 
 
(v) the incurrence of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan or the withdrawal or partial withdrawal of any
of the Borrower, any Originator, any Sub-Servicer, any Paying Agent, the
Servicer, the Parent or any of their respective ERISA Affiliates from any
Multiemployer Plan; (vi) the receipt by any of the Borrower, any Originator, any
Sub-Servicer, any Paying Agent, the Servicer, the Parent or any of their
respective ERISA Affiliates  from  the PBGC or any plan administrator of any
notice relating to the intention to terminate any Pension Plan or Multiemployer
Plan or to appoint a trustee to administer any Pension Plan or Multiemployer
Plan; (vii) the receipt by the Borrower, any Originator, any Sub-Servicer, any
Paying Agent, the Servicer, the Parent or any of their respective ERISA
Affiliates of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (viii) any of the
Borrower, any Originator, any Sub-Servicer, any Paying Agent, the Servicer, the
Parent or any of their respective ERISA Affiliates engages in a non-exempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA); (ix) the occurrence or existence of any other similar
event or condition with respect to a Pension Plan or a Multiemployer Plan, with
respect to each of clause (i) through (ix), either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
 
(p)           a Termination Event shall occur under any Sale Agreement;
 
(q)           the Borrower shall be required to register as an “investment
company” within the meaning of the Investment Company Act;
 
(r)           any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any of the Borrower, any
Sub-Servicer, any Paying Agent, any Originator, the Performance Guarantor or the
Servicer (or any of their respective Affiliates) shall so state in writing;
 
(s)           one or more judgments or decrees shall be entered against the
Borrower, any Originator, any Sub-Servicer, any Paying Agent, the Performance
Guarantor or the Servicer, or any Affiliate of any of the foregoing involving in
the aggregate a liability (not paid or to the extent not covered by a reputable
and solvent insurance company) and such judgments and decrees either shall be
final and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 45 consecutive days, and the aggregate amount
of all such judgments equals or exceeds $5,000,000 (or solely with respect to
the Borrower, $10,000);
 
(t)           a Material Adverse Effect shall occur with respect to the
Borrower, the Servicer, all Sub-Servicers, all Paying Agents, all Managed
Service Providers, all Originators or the Performance Guarantor, and their
Subsidiaries taken as a whole; or
 
(u)           the Borrower transfers or sells substantially all of its assets,
other than with respect to (i) any payment required pursuant to the Sale
Agreements or (ii) any transfer of funds that have been distributed to the
Borrower pursuant to Section 4.1 of this Agreement;
 
 
 
97

--------------------------------------------------------------------------------

 
 
then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Lenders shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and (z)
declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (e) of this Section 10.01 with respect
to the Borrower, the Termination Date shall occur and the Aggregate Capital and
all other Borrower Obligations shall be immediately due and payable.  Upon any
such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative.  Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.
 
ARTICLE XI

 
THE ADMINISTRATIVE AGENT
 
SECTION 11.01.  Authorization and Action.  Each Credit Party hereby appoints and
authorizes the Administrative Agent to act as its agent for purposes of creating
or perfecting any security interest or other lien in or to all or any part of
the Collateral, and to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto.  The Administrative Agent shall not have any duties other than those
expressly set forth in the Transaction Documents, and no implied obligations or
liabilities shall be read into any Transaction Document, or otherwise exist,
against the Administrative Agent.  The Administrative Agent does not assume, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with, the Borrower or any Affiliate thereof or any Credit Party except
for any obligations expressly set forth herein.  Notwithstanding any provision
of this Agreement or any other Transaction Document, in no event shall the
Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or Applicable Law.
 
SECTION 11.02.  Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including,
without limitation, the Administrative Agent’s servicing, administering or
collecting Pool Receivables in the event it replaces the Servicer in such
capacity pursuant to Section 9.01), in the absence of its or their own gross
negligence or willful misconduct.  Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Credit Party or the Servicer), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts;
 
 
 
98

--------------------------------------------------------------------------------

 
 
(b) makes no warranty or representation to any Credit Party (whether written or
oral) and shall not be responsible to any Credit Party for any statements,
warranties or representations (whether written or oral) made by any other party
in or in connection with this Agreement; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of any Credit Party or to
inspect the property (including the books and records) of any Credit Party; (d)
shall not be responsible to any Credit Party for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.
 
SECTION 11.03.  Administrative Agent and Affiliates.  With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent.  The Administrative Agent and any
of its Affiliates may generally engage in any kind of business with the Borrower
or any Affiliate thereof and any Person who may do business with or own
securities of the Borrower or any Affiliate thereof, all as if the
Administrative Agent were not the Administrative Agent hereunder and without any
duty to account therefor to any other Secured Party.
 
SECTION 11.04.  Indemnification of Administrative Agent.  Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or any Affiliate thereof), ratably according to the respective Lender Percentage
of such Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct.
 
SECTION 11.05.  Delegation of Duties.  The Administrative Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.
 
SECTION 11.06.  Action or Inaction by Administrative Agent.  The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Majority Lenders and assurance of its indemnification by
the Lenders, as it deems appropriate.  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Majority Lenders, and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon all Credit
Parties.  The Credit Parties and the Administrative Agent agree that unless any
action to be taken by the Administrative Agent under a Transaction Document (i)
specifically requires the advice or concurrence of the Majority Lenders or (ii)
may be taken by the Administrative Agent alone or without any advice or
concurrence of a Lender, then the Administrative Agent may take action based
upon the advice or concurrence of the Majority Lenders.
 
 
 
99

--------------------------------------------------------------------------------

 
 
SECTION 11.07.  Notice of Events of Default; Action by Administrative
Agent.  The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Unmatured Event of Default or Event of Default unless
the Administrative Agent has received notice from any Credit Party or from (or
on behalf of) the Borrower stating that an Unmatured Event of Default or Event
of Default has occurred hereunder and describing such Unmatured Event of Default
or Event of Default.  If the Administrative Agent receives such a notice, it
shall promptly give notice thereof to each Credit Party.  The Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, concerning an Unmatured Event of Default or Event of Default
or any other matter hereunder as the Administrative Agent deems advisable and in
the best interests of the Secured Parties.
 
SECTION 11.08.  Non-Reliance on Administrative Agent and Other Parties.  Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent.  Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, each Sub-Servicer, each Paying Agent, each Managed Service
Provider, the Performance Guarantor or the Servicer and the Pool Receivables and
its own decision to enter into this Agreement and to take, or omit, action under
any Transaction Document.  Except for items expressly required to be delivered
under any Transaction Document by the Administrative Agent to any Credit Party,
the Administrative Agent shall not have any duty or responsibility to provide
any Credit Party with any information concerning the Borrower, any Originator,
any Sub-Servicer, any Paying Agent, any Managed Service Provider, the
Performance Guarantor or the Servicer that comes into the possession of the
Administrative Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.
 
SECTION 11.09.  Successor Administrative Agent.
 
(a)           The Administrative Agent may, upon at least thirty (30) days’
notice to the Borrower, the Servicer and each Credit Party, resign as
Administrative Agent.  Except as provided below, such resignation shall not
become effective until a successor Administrative Agent is appointed by the
Majority Lenders as a successor Administrative Agent and has accepted such
appointment.  If no successor Administrative Agent shall have been so appointed
by the Majority Lenders, within thirty (30) days after the departing
Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent as successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Majority Lenders within
sixty (60) days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may, on behalf of the Secured
Parties, petition a court of competent jurisdiction to appoint a successor
Administrative Agent.
 
 
 
100

--------------------------------------------------------------------------------

 
 
(b)           Upon such acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights and duties of the
resigning Administrative Agent, and the resigning Administrative Agent shall be
discharged from its duties and obligations under the Transaction
Documents.  After any resigning Administrative Agent’s resignation hereunder,
the provisions of this Article XI and Article XIII shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent.
 
ARTICLE XII

 
[RESERVED]
 
 
 
ARTICLE XIII

 
INDEMNIFICATION
 
SECTION 13.01.  Indemnities by the Borrower.
 
(a)           Without limiting any other rights that the Administrative Agent,
the Credit Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Borrower Indemnified Party”) may have
hereunder or under Applicable Law, the Borrower hereby agrees to indemnify each
Borrower Indemnified Party from and against any and all claims, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Borrower Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Credit Extensions or the security interest in respect of any Pool Receivable or
any other Collateral; excluding, however, (a) Borrower Indemnified Amounts to
the extent a final judgment of a court of competent jurisdiction holds that such
Borrower Indemnified Amounts resulted from the gross negligence or willful
misconduct by the Borrower Indemnified Party seeking indemnification and (b)
Taxes that are covered by Section 5.03.  Without limiting or being limited by
the foregoing, the Borrower shall pay on demand (it being understood that if any
portion of such payment obligation is made from Collections, such payment will
be made at the time and in the order of priority set forth in Section 4.01), to
each Borrower Indemnified Party any and all amounts necessary to indemnify such
Borrower Indemnified Party from and against any and all Borrower Indemnified
Amounts relating to or resulting from any of the following (but excluding
Borrower Indemnified Amounts and Taxes described in clauses (a) and (b) above):
 
(i)           any Pool Receivable which the Borrower or the Servicer includes as
an Eligible Receivable as part of the Net Receivables Pool Balance but which is
not an Eligible Receivable at such time;
 
 
 
101

--------------------------------------------------------------------------------

 
 
(ii)           any representation, warranty or statement made or deemed made by
the Borrower (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Information Package,
any Interim Report or any other information or report delivered by or on behalf
of the Borrower pursuant hereto which shall have been untrue or incorrect when
made or deemed made;
 
(iii)           the failure by the Borrower to comply with any Transaction
Document or with Applicable Law with respect to any Pool Receivable or the
related Contract; or the failure of any Pool Receivable or the related Contract
to conform to any such Applicable Law;
 
(iv)           the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Adverse Claim;
 
(v)           the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Pool Receivable and the other
Collateral and Collections in respect thereof, whether at the time of any Credit
Extension or at any subsequent time;
 
(vi)           any dispute, claim or defense (other than discharge in
bankruptcy) of an Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable;
 
(vii)           any failure of the Borrower to perform any its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document related to Pool Receivables or to timely and fully comply
with the Credit and Collection Policy in regard to each Pool Receivable;
 
(viii)           any products liability, environmental or other suit or claim
arising out of or in connection with any Pool Receivable or other merchandise,
goods or services which are the subject of or related to any Pool Receivable;
 
(ix)           the commingling of Collections of Pool Receivables at any time
with other funds;
 
(x)           any investigation, litigation or proceeding (actual or threatened)
related to this Agreement or any other Transaction Document or the use of
proceeds of any Credit Extensions or in respect of any Pool Receivable or other
Collateral or any related Contract;
 
 
 
102

--------------------------------------------------------------------------------

 
 
(xi)           any failure of the Borrower to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;
 
(xii)           any setoff with respect to any Pool Receivable;
 
(xiii)           any claim brought by any Person other than a Borrower
Indemnified Party arising from any activity by the Borrower or any Affiliate of
the Borrower in servicing, administering or collecting any Pool Receivable;
 
(xiv)           the failure by the Borrower to pay when due any taxes,
including, without limitation, sales, excise or personal property taxes;
 
(xv)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivable
(including, without limitation, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;
 
(xvi)           any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Agreement or any amounts payable by the Administrative Agent
to a Lock-Box Bank under any Lock-Box Agreement;
 
(xvii)           any action taken by the Administrative Agent as
attorney-in-fact for the Borrower, any Originator, any Sub-Servicer, any Paying
Agent or the Servicer, if taken pursuant to and in accordance with this
Agreement or any other Transaction Document;
 
(xviii)           the use of proceeds of any Credit Extension or the usage of
any Letter of Credit; or
 
(xix)           any reduction in Capital as a result of the distribution of
Collections if all or a portion of such distributions shall thereafter be
rescinded or otherwise must be returned for any reason.
 
(b)           Notwithstanding anything to the contrary in this Agreement, solely
for purposes of the Borrower’s indemnification obligations in clauses (ii),
(iii), (vii) and (xi) of this Article XIII, any representation, warranty or
covenant qualified by the occurrence or non-occurrence of a material adverse
effect or similar concepts of materiality shall be deemed to be not so
qualified.
 
(c)           If for any reason the foregoing indemnification is unavailable to
any Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations.  
 
 
 
103

--------------------------------------------------------------------------------

 
 
The reimbursement, indemnity and contribution obligations of the Borrower under
this Section shall be in addition to any liability which the Borrower may
otherwise have, shall extend upon the same terms and conditions to each Borrower
Indemnified Party, and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Borrower and the
Borrower Indemnified Parties.
 
(d)           Any indemnification or contribution under this Section shall
survive the termination of this Agreement.
 
SECTION 13.02.  Indemnification by the Servicer.
 
(a)           The Servicer hereby agrees to indemnify and hold harmless the
Borrower, the Administrative Agent, the Credit Parties, the Affected Persons and
their respective assigns, officers, directors, agents and employees (each, a
“Servicer Indemnified Party”), from and against any loss, liability, expense,
damage or injury suffered or sustained by reason of any acts, omissions or
alleged acts or omissions arising out of activities of the Servicer pursuant to
this Agreement or any other Transaction Document, including any judgment, award,
settlement, Attorney Costs and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim (all of
the foregoing being collectively referred to as, “Servicer Indemnified
Amounts”); excluding (i) Servicer Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Servicer
Indemnified Amounts resulted from the gross negligence or willful misconduct by
the Servicer Indemnified Party seeking indemnification, (ii) Taxes that are
covered by Section 5.03 and (iii) Servicer Indemnified Amounts to the extent the
same includes losses in respect of Pool Receivables that are uncollectible on
account of the insolvency, bankruptcy, lack of creditworthiness or other
financial inability to pay of the related Obligor.  Without limiting or being
limited by the foregoing, the Servicer shall pay on demand, to each Servicer
Indemnified Party any and all amounts necessary to indemnify such Servicer
Indemnified Party from and against any and all Servicer Indemnified Amounts
relating to or resulting from any of the following (but excluding Servicer
Indemnified Amounts described in clauses (i), (ii) and (iii) above):
 
(i)           any representation, warranty or statement made or deemed made by
the Servicer (or any of its respective officers) under or in connection with
this Agreement, any of the other Transaction Documents, any Information Package,
any Interim Report or any other information or report delivered by or on behalf
of the Servicer pursuant hereto which shall have been untrue or incorrect when
made or deemed made;
 
(ii)           the failure by the Servicer to comply with any Applicable Law
with respect to any Pool Receivable or the related Contract;
 
 
 
104

--------------------------------------------------------------------------------

 
 
(iii)           the Servicer’s commingling of Collections of Pool Receivables at
any time with other funds; or
 
(iv)           any failure of the Servicer to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document.
 
(b)           If for any reason the foregoing indemnification is unavailable to
any Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of the Servicer under this Section shall be in addition
to any liability which the Servicer may otherwise have, shall extend upon the
same terms and conditions to Servicer Indemnified Party, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Servicer and the Servicer Indemnified Parties.
 
(c)           Any indemnification or contribution under this Section shall
survive the termination of this Agreement.
 
ARTICLE XIV

 
MISCELLANEOUS
 
SECTION 14.01.  Amendments, Etc.
 
(a)           No failure on the part of any Credit Party to exercise, and no
delay in exercising, any power or right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any power or right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.  No notice to or demand on the Borrower, the Servicer, any
Sub-Servicer, any Managed Service Provider or any Paying Agent, any Originator
or the Performance Guarantor in any case shall entitle it to any notice or
demand in similar or other circumstances.  No amendment or waiver of any
provision of this Agreement or consent to any departure by any of the Borrower
or any Affiliate thereof shall be effective unless in a writing signed by the
Administrative Agent, the LC Bank and the Majority Lenders (and, in the case of
any amendment or waiver, also signed by the Borrower), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (A) no amendment,
waiver or consent shall, unless in writing and signed by the Servicer, affect
the rights or duties of the Servicer under this Agreement; (B) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent, Borrower and each Credit Party:
 
(i)           change (directly or indirectly) the definitions of, Borrowing Base
Deficit, Defaulted Receivable, Delinquent Receivable, Eligible Receivable,
Facility Limit, Final Maturity Date, Net Receivables Pool Balance or Total
Reserves contained in this Agreement, or increase the then existing
Concentration Percentage for any Obligor or change the calculation of the
Borrowing Base;
 
 
 
105

--------------------------------------------------------------------------------

 
 
(ii)           reduce the amount of Capital or Interest that is payable on
account of any Loan or with respect to any other Credit Extension or delay any
scheduled date for payment thereof;
 
(iii)           change any Event of Default;
 
(iv)           release all or a material portion of the Collateral from the
Administrative Agent’s security interest created hereunder;
 
(v)           release the Performance Guarantor from any of its obligations
under the Performance Guaranty or terminate the Performance Guaranty;
 
(vi)           change any of the provisions of this Section 14.01 or the
definition of “Majority Lenders”; or
 
(vii)           change the order of priority in which Collections are applied
pursuant to Section 4.01.
 
Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s or LC Participant’s Commitment hereunder without the
consent of such Lender or LC Participant, as applicable and (B) no amendment,
waiver or consent shall reduce any Fees payable by the Borrower to any Credit
Party or delay the dates on which any such Fees are payable, in either case,
without the consent of such Credit Party.
 
SECTION 14.02.  Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule III hereof or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto.  All such notices and communications shall be effective (i) if
delivered by overnight mail, when received, and (ii) if transmitted by facsimile
or electronic mail, when sent, receipt confirmed by telephone or electronic
means.
 
SECTION 14.03.  Assignability; Addition of Lenders.
 
(a)           Assignment by Lenders.  Each Lender may assign to any Eligible
Assignee all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and any Loan
or interests therein owned by it); provided, however that
 
(i)           except for an assignment by a Lender to an Eligible Assignee, each
such assignment shall require the prior written consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that such consent shall not be required if an Event of Default has
occurred and is continuing;
 
 
 
106

--------------------------------------------------------------------------------

 
 
(ii)           each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;
 
(iii)           the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance Agreement with
respect to such assignment) shall in no event be less than the lesser of (x)
$5,000,000 and (y) all of the assigning Lender’s Commitment; and
 
(iv)           the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.
 
Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder and (y) the assigning Lender shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
 
(b)           Register.  The Administrative Agent shall, acting solely for this
purpose as an agent of the Borrower, maintain at its address referred to on
Schedule III of this Agreement (or such other address of the Administrative
Agent notified by the Administrative Agent to the other parties hereto) a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
a register for the recordation of the names and addresses of the Lenders, the
Commitment of each Lender and the aggregate outstanding Capital (and stated
interest) of the Loans of each Lender from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Servicer, the Administrative Agent, and
the other Credit Parties may treat each Person whose name is recorded in the
Register as a Lender under this Agreement for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower, the
LC Bank, or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(c)           Procedure.  Upon its receipt of an Assignment and Acceptance
Agreement executed and delivered by an assigning Lender and an Eligible Assignee
in accordance with Section 14.03(a), the Administrative Agent shall, if such
Assignment and Acceptance Agreement has been duly completed, (i) accept such
Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
the Servicer.
 
(d)           Participations.  Each Lender may sell participations to one or
more Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided, however, that
 
 
 
107

--------------------------------------------------------------------------------

 
 
(i)           such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
and
 
(ii)           such Lender shall remain solely responsible to the other parties
to this Agreement for the performance of such obligations.
 
The Administrative Agent, the LC Bank, the LC Participants, the Lenders, the
Borrower and the Servicer shall have the right to continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
(e)           Participant Register.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(f)           Assignments by Administrative Agent.  This Agreement and the
rights and obligations of the Administrative Agent herein shall be assignable by
the Administrative Agent and its successors and assigns; provided that in the
case of an assignment to a Person that is neither an Affiliate of the
Administrative Agent nor a Lender hereunder, so long as no Event of Default or
Unmatured Event of Default has occurred and is continuing, such assignment shall
require the Borrower’s consent (not to be unreasonably withheld, conditioned or
delayed).
 
(g)           Assignments by the Borrower or the Servicer.  Neither the Borrower
nor, except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent, the LC Bank and each Lender
(such consent to be provided or withheld in the sole discretion of such Person).
 
(h)           Addition of New Lenders and LC Participants.  Subject to
Section 2.02(c), the Borrower may, with the prior written consent of the
Administrative Agent and the LC Bank, add additional Persons as Lenders and LC
Participants.  Each new Lender and LC Participant shall become a party hereto,
by executing and delivering to the Administrative Agent, the LC Bank and the
Borrower, an assumption agreement (each, an “Assumption Agreement”) in the form
of Exhibit C hereto.
 
 
 
108

--------------------------------------------------------------------------------

 
 
(i)           Pledge to a Federal Reserve Bank. Notwithstanding anything to the
contrary set forth herein, (i) any Credit Party or any of their respective
Affiliates may at any time pledge or grant a security interest in all or any
portion of its interest in, to and under this Agreement (including, without
limitation, rights to payment of Capital and Interest) and any other Transaction
Document to secure its obligations to a Federal Reserve Bank, without notice to
or the consent of the Borrower, the Servicer, any Affiliate thereof or any
Credit Party; provided, however, that that no such pledge shall relieve such
assignor of its obligations under this Agreement.
 
SECTION 14.04.  Costs and Expenses.  In addition to the rights of
indemnification granted under Section 13.01 hereof and except as otherwise
provided within this Agreement, the Borrower agrees to pay promptly on demand
all reasonable out-of-pocket costs and expenses in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Transaction Documents (together with all amendments,
restatements, supplements, consents and waivers, if any, from time to time
hereto and thereto), including, without limitation, (i) the Attorney Costs for
the Administrative Agent and the other Credit Parties and any of their
respective Affiliates with respect thereto and with respect to advising the
Administrative Agent and the other Credit Parties and their respective
Affiliates as to their rights and remedies under this Agreement and the other
Transaction Documents and (ii) accountants’, auditors’ and consultants’
reasonable fees and expenses for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Credit Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document.  In addition, the Borrower agrees to pay
promptly on demand all reasonable out-of-pocket costs and expenses (including
Attorney Costs), of the Administrative Agent and the other Credit Parties and
their respective Affiliates, incurred in connection with the enforcement of any
of their respective rights or remedies under the provisions of this Agreement
and the other Transaction Documents.
 
SECTION 14.05.  No Proceedings.  The Servicer hereby covenants and agrees that
it will not institute against, or join any other Person in instituting against,
the Borrower any Insolvency Proceeding until one year and one day after the
Final Payout Date.
 
SECTION 14.06.  Confidentiality.
 
(a)           Each of the Borrower and the Servicer covenants and agrees to hold
in confidence, and not disclose to any Person, either (i) the terms of this
Agreement, Fee Letter or any of the contents thereof or (ii) any fees, interest,
costs or expenses paid or payable in connection with this Agreement or any other
Transaction Document, except as the Administrative Agent and each Lender may
have consented to in writing prior to any proposed disclosure; provided,
however, that it may disclose such information (i) to its Advisors and
Representatives, (ii) to the extent such information has become available to the
public other than as a result of a disclosure by or through the Borrower, the
Servicer or their Advisors and Representatives or (iii) to the extent it or its
Affiliates should be (A) required by Applicable Law, the rules of any securities
exchange, or in connection with any legal or regulatory proceeding or (B)
requested by any Governmental Authority to disclose such information; provided,
that, in the case of clause (iii) above, the Borrower and the Servicer will use
reasonable efforts to maintain confidentiality and will (unless otherwise
prohibited by Applicable Law) notify the Administrative Agent and the affected
Credit Party of its intention to make any such disclosure prior to making such
disclosure.  
 
 
 
109

--------------------------------------------------------------------------------

 
 
Each of the Borrower and the Servicer agrees to be responsible for any breach of
this Section by its Representatives and Advisors and agrees that its
Representatives and Advisors will be advised by it of the confidential nature of
such information and shall agree to comply with this Section.  Notwithstanding
the foregoing, it is expressly agreed that each of the Borrower, the Servicer
and their respective Affiliates may publish a press release or otherwise
publicly announce, including by filing of this Agreement as an exhibit to
registration statements and periodic reports filed with the SEC, the existence
and principal amount of the Commitments under this Agreement and the
transactions contemplated hereby; provided that the Administrative Agent shall
be provided a reasonable opportunity to review such press release or other
public announcement prior to its release and provide comment thereon; and
provided, further, that no such press release shall name or otherwise identify
the Administrative Agent, any other Credit Party or any of their respective
Affiliates without such Person’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed).  Notwithstanding the foregoing,
the Borrower consents to the publication by the Administrative Agent or any
other Credit Party of a tombstone or similar advertising material relating to
the financing transactions contemplated by this Agreement.
 
(b)           Each of the Administrative Agent and each other Credit Party,
severally and with respect to itself only, agrees to hold in confidence, and not
disclose to any Person, any confidential and proprietary information concerning
the Borrower, the Servicer and their respective Affiliates and their businesses
or the terms of this Agreement (including any fees payable in connection with
this Agreement or the other Transaction Documents), except as the Borrower or
the Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives, (ii) to its assignees and Participants and potential assignees
and Participants and their respective counsel if they agree in writing to hold
it confidential, (iii) to the extent such information has become available to
the public other than as a result of a disclosure by or through it or its
Representatives or Advisors, (iv) at the request of a bank examiner or other
regulatory authority or in connection with an examination of any of the
Administrative Agent or any Lender or their respective Affiliates or (v) to the
extent it should be (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (v) above, the
Administrative Agent and each Lender will use reasonable efforts to maintain
confidentiality and will (unless otherwise prohibited by Applicable Law) notify
the Borrower and the Servicer of its making any such disclosure as promptly as
reasonably practicable thereafter.  Each of the Administrative Agent and each
Lender, severally and with respect to itself only, agrees to be responsible for
any breach of this Section by its Representatives and Advisors and agrees that
its Representatives and Advisors will be advised by it of the confidential
nature of such information and shall agree to comply with this Section.
 
(c)           As used in this Section, (i) “Advisors” means, with respect to any
Person, such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Persons shall not be deemed to be Representatives
of a Person unless (and solely to the extent that) confidential information is
furnished to such Person.
 
 
 
110

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.
 
SECTION 14.07.  GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).
 
SECTION 14.08.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart hereof by facsimile or
other electronic means shall be equally effective as delivery of an originally
executed counterpart.
 
SECTION 14.09.  Integration; Binding Effect; Survival of Termination.  This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 3.08, 3.09, 3.10, 5.01, 5.02, 5.03, 11.04, 11.06,
13.01, 13.02, 14.04, 14.05, 14.06, 14.07, 14.09, 14.10, 14.11 and 14.12 shall
survive any termination of this Agreement.
 
SECTION 14.10.  CONSENT TO JURISDICTION.     (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER OR ANY
AFFILIATE THEREOF, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF
THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY
NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
 
 
 
111

--------------------------------------------------------------------------------

 
 
AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY
AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY
OTHER PARTY TO THIS AGREEMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN
SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT.  NOTHING IN THIS SECTION 14.10 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING
AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS.EACH OF THE BORROWER AND THE SERVICER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(b)           EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF
ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF
SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02.  NOTHING IN THIS
SECTION 14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
SECTION 14.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
 
SECTION 14.12.  Ratable Payments.  If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.
 
SECTION 14.13.  Limitation of Liability.
 
(a)           No claim may be made by the Borrower or any Affiliate thereof or
any other Person against any Credit Party or their respective Affiliates,
members, directors, officers, employees, incorporators, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any other
Transaction Document, or any act, omission or event occurring in connection
herewith or therewith; and each of the Borrower and the Servicer hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.  
 
 
 
112

--------------------------------------------------------------------------------

 
 
None of the Credit Parties and their respective Affiliates shall have any
liability to the Borrower or any Affiliate thereof or any other Person asserting
claims on behalf of or in right of the Borrower or any Affiliate thereof in
connection with or as a result of this Agreement or any other Transaction
Document or the transactions contemplated hereby or thereby, except to the
extent that any losses, claims, damages, liabilities or expenses incurred by the
Borrower or any Affiliate thereof result from the breach of contract, gross
negligence or willful misconduct of such Credit Party in performing its duties
and obligations hereunder and under the other Transaction Documents to which it
is a party.
 
(b)           The obligations of the Administrative Agent and each of the other
Credit Parties under this Agreement and each of the Transaction Documents are
solely the corporate obligations of such Person.  No recourse shall be had for
any obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.
 
SECTION 14.14.  Intent of the Parties.  The Borrower has structured this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”).  The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by law.  Each assignee and each Participant acquiring
an interest in a Credit Extension, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence.
 
SECTION 14.15.  USA Patriot Act.  Each of the Administrative Agent and each of
the other Credit Parties hereby notifies the Borrower and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Credit Parties may be required to obtain, verify and record
information that identifies the Borrower, the Sub-Servicers, the Paying Agents,
the Originators, the Servicer and the Performance Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Borrower, the Sub-Servicers, the Paying Agents, the Originators,
the Servicer and the Performance Guarantor that will allow the Administrative
Agent and the other Credit Parties to identify the Borrower, the Sub-Servicers,
the Paying Agents, the Originators, the Servicer and the Performance Guarantor
in accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act.  Each of the Borrower and the Servicer agrees
to provide the Administrative Agent and each other Credit Parties, from time to
time, with all documentation and other information required by bank regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the PATRIOT Act.
 
 
 
113

--------------------------------------------------------------------------------

 
 
SECTION 14.16.  Right of Setoff.  Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to set off, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower against amounts owing by the Borrower hereunder (even if contingent or
unmatured) or to, or for the account of, the Servicer against amounts owing by
the Servicer hereunder (even if contingent or unmatured); provided that such
Credit Party shall notify the Borrower or the Servicer, as applicable, promptly
following such setoff.
 
SECTION 14.17.  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 14.18.  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
 
SECTION 14.19.  Captions and Cross References.  The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.  Unless otherwise indicated, references in this Agreement to any
Article, Section, Schedule, Exhibit or Annex are to such Section Schedule or
Exhibit to this Agreement, as the case may be, and references in any Section,
subsection, or clause to any subsection, clause or subclause are to such
subsection, clause or subclause of such Section, subsection or clause.
 
[Signature Pages Follow]
 
 
 
 
 
 
 
 
114

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 

  VOLT FUNDING CORP.
as the Borrower               By:  /s/ Kevin Hannon   Name:  Kevin Hannon  
Title:  Treasurer      

 
 
 
 

  VOLT INFORMATION SCIENCES, INC.,
as the Servicer               By:  /s/ Paul Tomkins   Name:  Paul Tomkins  
Title:  SVP and Chief Financial Officer      

 
 
 
 
 
 
 
 
 
 
 
 

 
S-1
Receivables Financing Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
              By:  /s/ Eric Bruno   Name:  Eric Bruno   Title:  Senior Vice 
President      

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank and as an LC Participant
              By:  /s/ Eric Bruno   Name:  Eric Bruno   Title:  Senior Vice
President      

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
              By:  /s/ Eric Bruno   Name:  Eric Bruno   Title:  Senior Vice
President      

 
 


 

 
S-2
Receivables Financing Agreement


 
 

--------------------------------------------------------------------------------

 




Accepted and Acknowledged solely with
respect to Section 2.02(j) of the Receivables
Purchase Agreement,


PNC BANK, NATIONAL ASSOCIATION,
as Administrator
             
By:
 /s/ Eric Bruno  
Name:
 Eric Bruno  
Title:
 Senior Vice President  


 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
S-3
Receivables Financing Agreement


 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
Form of [Loan Request] [LC Request]

 
[Letterhead of Borrower]
 
[Date]

 
[Administrative Agent]
 
Re:           [Loan Request] [LC Request]
 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Receivables Financing Agreement, dated
as of July 30, 2015 among Volt Funding Corp. (the “Borrower”), Volt Information
Sciences, Inc., as Servicer (the “Servicer”), the Lenders party thereto, the LC
Participants party thereto and PNC Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as the LC Bank (as
amended, supplemented or otherwise modified from time to time, the
“Agreement”).  Capitalized terms used in this [Loan Request] [LC Request] and
not otherwise defined herein shall have the meanings assigned thereto in the
Agreement.
 
[This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement.  The Borrower hereby request a Loan in the amount of
[$][C$][£][_______] to be made on [_____, 20__] (of which [$][C$][£] [___] will
be funded by PNC and [$][C$][£] [___] will be funded by the [___].  The proceeds
of such Loan should be deposited to [Account number], at [Name, Address and ABA
Number of Bank].  After giving effect to such Loan, the Aggregate Capital will
be [$_______].  [The Borrower request that the Loan bear Interest at a rate
based on [Adjusted LIBOR][LMIR].  [The Borrower request a Tranche Period of
[one][two][three] or [six] months].]
 
[This letter constitutes an LC Request pursuant to Section 3.02(a) of the
Agreement.  The Borrower hereby request that the LC Bank issue a Letter of
Credit with a face amount of [$_______] on [_____, 20__].  After giving effect
to such issuance, the LC Participation Amount will be [$_______].
 
The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:
 
(i)           the representations and warranties of the Borrower and the
Servicer contained in Sections 7.01 and 7.02 of the Agreement are true and
correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation and
warranty shall be true and correct as made) on and as of the date of such Credit
Extension, with same effect as though made on and as of such date (except for
representations and warranties which apply to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date);
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
(ii)           no Event of Default or Unmatured Event of Default has occurred
and is continuing, and no Event of Default or Unmatured Event of Default would
result from such Credit Extension;
 
(iii)           no Borrowing Base Deficit exists or would exist after giving
effect to such Credit Extension; and
 
(iv)           the Termination Date has not occurred.
 
 
 
 
Exhibit A-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.



  Very truly yours,      
VOLT FUNDING CORP.
             
By:
    Name:   Title:



 
 
 
 
 
 

 
 
Exhibit A-3

--------------------------------------------------------------------------------

 
 
EXHIBIT B
Form of Assignment and Acceptance Agreement
 
 
Dated as of ___________, 20__
 
Section 1.
 
Commitment assigned:
$[_____]
Assignor’s remaining Commitment:
$[_____]
Capital allocable to Commitment assigned:
$[_____]
Assignor’s remaining Capital:
$[_____]
Interest (if any) allocable to Capital assigned:
$[_____]
Interest (if any) allocable to Assignor’s remaining Capital:
$[_____]



Section 2.
 
Effective Date of this Assignment and Acceptance Agreement:   [__________]
 
Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under that certain Receivables Financing
Agreement, dated as of July 30, 2015 among Volt Funding Corp., Volt Information
Sciences, Inc., as Servicer, the Lenders party thereto, the LC Participants
party thereto and PNC Bank, National Association, as Administrative Agent and as
the LC Bank (as amended, supplemented or otherwise modified from time to time,
the “Agreement”).
 
(Signature Pages Follow)
 
 
 
 
Exhibit B-1

--------------------------------------------------------------------------------

 
 



ASSIGNOR: [_________]              
By:
    Name:   Title






ASSIGNEE: [_________]              
By:
    Name:   Title      
[Address]




Accepted as of date first above
written:
 
 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
       
By:
   
Name:
   
Title:
   



 
VOLT FUNDING CORP.,
as Borrower
             
By:
   
Name:
   
Title:
   




 
 
Exhibit B-2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Form of Assumption Agreement
 
THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [______ __, ____], is
between VOLT FUNDING CORP. (the “Borrower”) and [________], as lender (the
“Lender”).
 
BACKGROUND
 
The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of July 30, 2015 (as amended through the date hereof and as
the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”).  Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.   This letter constitutes an Assumption Agreement pursuant to Section
14.03(h) of the Receivables Financing Agreement.  The Borrower desires the
Lender to [become a party to] [increase its existing Commitment under] the
Receivables Financing Agreement, and upon the terms and subject to the
conditions set forth in the Receivables Financing Agreement, the [[________]
Lenders] agree[s] to [become Lenders thereunder] [increase its Commitment to the
amount set forth as its “Commitment” under the signature of such [______] Lender
hereto].
 
The Borrower hereby represents and warrants to the [________] Lenders and the
[_________] Administrative Agent as of the date hereof, as follows:
 
(i)           the representations and warranties of the Borrower contained in
Section 7.01 of the Receivables Financing Agreement are true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) on and as of such day, with the same effect as though made
on and as of such day (except for representations and warranties which apply to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation and
warranty shall be true and correct as made) as of such earlier date);
 
(ii)           no Event of Default or Unmatured Event of Default has occurred
and is continuing, or would result from the assumption contemplated hereby; and
 
(iii)           the Termination Date shall not have occurred.
 
SECTION 2.  Upon execution and delivery of this Agreement by the Borrower and
[______] (including the written consent of the Administrative Agent and the LC
Bank) and receipt by the Administrative Agent of counterparts of this Agreement
(whether by facsimile or otherwise) executed by each of the parties hereto, [the
[_____] Lender shall become a party to, and have the rights and obligations of a
Lender under, the Receivables Financing Agreement and a “Commitment” as shall be
as set forth under the signature of each such Lender hereto].
 
 
 
Exhibit C-1

--------------------------------------------------------------------------------

 
 
SECTION 3.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF.  This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged.  This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.
 
(Signature Pages Follow)
 
 
 
 
 
 
 
Exhibit C-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
 
 

 
VOLT FUNDING CORP.
          By:     Name Printed:     Title:        

 
 

 
[___________], as a Lender
              By:     Name Printed:     Title:     [Address]  

 
 
 
Exhibit C-3

--------------------------------------------------------------------------------

 
 
EXHIBIT D
Form of Letter of Credit Application
(Attached)
 
 
 
 
 
 
 
Exhibit D-1

--------------------------------------------------------------------------------

 
 
[image02.jpg]
 
 
Exhibit D-2

--------------------------------------------------------------------------------

 
 
[image03.jpg]
 
 
Exhibit D-3

--------------------------------------------------------------------------------

 
 
EXHIBIT E
Credit and Collection Policy
 
 
(Attached)
 
 
 
 
 
 
Exhibit E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F
Form of Information Package
 
(Attached)
 
 
 
 
 
 
 
Exhibit F-1

--------------------------------------------------------------------------------

 
 
 
[image04.jpg]
 
 
Exhibit F-2

--------------------------------------------------------------------------------

 
 
 
[image05.jpg]
 
 
 
Exhibit F-3

--------------------------------------------------------------------------------

 
 
 
[image06.jpg]
 
 
 
 
 
Exhibit F-4

--------------------------------------------------------------------------------

 
 
EXHIBIT G
Form of Interim Report
 
(Attached)
 
 
 
 
 
Exhibit G-1

--------------------------------------------------------------------------------

 
 
 
[image07.jpg]
 
 
 
Exhibit G-2

--------------------------------------------------------------------------------

 
 
EXHIBIT H
Form of Compliance Certificate
 
To: PNC Bank, National Association, as Administrative Agent
 
This Compliance Certificate is furnished pursuant to Section 8.02(b)(i) of that
certain Receivables Financing Agreement, dated as of July 30, 2015 among Volt
Funding Corp. (the “Borrower”), Volt Information Sciences, Inc., as Servicer
(the “Servicer”), the Lenders party thereto, the LC Participants party thereto
and PNC Bank, National Association, as Administrative Agent (in such capacity,
the “Administrative Agent”) and as the LC Bank (as amended, supplemented or
otherwise modified from time to time, the “Agreement”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected ________________of the Servicer.
 
2.           I have reviewed the terms of the Agreement and each of the other
Transaction Documents and I have made, or have caused to be made under my
supervision, a detailed review of the transactions and condition of the Borrower
during the accounting period covered by the attached financial statements.
 
3.           The examinations described in paragraph 2 above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or an Unmatured Event of Default, as each such
term is defined under the Agreement, during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 6 below].
 
4.           Schedule I attached hereto sets forth financial statements of the
Parent and its Subsidiaries for the period referenced on such Schedule I.
 
5.           Schedule II attached hereto sets forth the calculations of the
Interest Coverage Ratio.
 
[6.           Described below are the exceptions, if any, to paragraph 3 above
by listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:]
 
 
 
 
 
 
Exhibit H-1

--------------------------------------------------------------------------------

 
 
The foregoing certifications are made and delivered this ______ day of
___________________, 20___.
                                         
 
VOLT INFORMATION SCIENCES, INC.
             
By:
   
Name:
   
Title:
   



 
 
 
 
 

 
 
Exhibit H-2

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO COMPLIANCE CERTIFICATE
 
A.           Schedule of Compliance as of ___________________, 20__ with Section
8.02(b) of the Agreement.  Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Agreement.
 
This schedule relates to the month ended: __________________.
 
B.           The following financial statements of the Parent and its
Subsidiaries for the period ending on ______________, 20__, are attached hereto:
 
 
 
 
 
 
 
Exhibit H-3

--------------------------------------------------------------------------------

 
 
SCHEDULE II TO COMPLIANCE CERTIFICATE
 
 
[image08.jpg]
 
 
 
Exhibit H-4

--------------------------------------------------------------------------------

 
 
EXHIBIT I
Closing Memorandum
 
(Attached)
 
 
 
 
 
 
Exhibit I-1

--------------------------------------------------------------------------------

 
 
SCHEDULE I
Commitments
 


 
Party
Capacity
Commitment
PNC
Lender
$150,000,000
PNC
LC Participant
$50,000,000
PNC
LC Bank
$50,000,000

 
 
 
 
 
 
 
Schedule I-1

--------------------------------------------------------------------------------

 
 
SCHEDULE III
Notice Addresses
 
(A)           in the case of the Borrower, at the following address:
 
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
Attention:  Chief Executive Officer
Telephone:  (212) 704-2400
Facsimile:  (212) 704-2417


With respect to any email notifications to the entity above include:
 
Email: ptomkins@volt.com
Email: bberndt@volt.com
Email: sstern@volt.com
Email: khannon@volt.com
 
 (B)           in the case of the Servicer, at the following address:
 
1065 Avenue of the Americas, 20th Floor
New York, New York 10018
Attention:  Chief Executive Officer
Telephone:  (212) 704-2400
Facsimile:  (212) 704-2417


With respect to any email notifications to the entity above include:
 
Email: ptomkins@volt.com
Email: bberndt@volt.com
Email: sstern@volt.com
Email: khannon@volt.com
 
 (C)          in the case of the Administrative Agent, at the following address:
 
PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222
Attention:  Robyn Reeher
Telephone:  (412) 768-3090
Facsimile:  (412) 762-9184
Email:  robyn.reeher@pnc.com
 
 
 
Schedule III-1

--------------------------------------------------------------------------------

 
 
(D)           in the case of the LC Bank, at the following address:
 
PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222
Attention:  Robyn Reeher
Telephone:  (412) 768-3090
Facsimile:  (412) 762-9184
Email:  robyn.reeher@pnc.com
 
(E)           in the case of any other Person, at the address for such Person
specified in the other Transaction Documents; in each case, or at such other
address as shall be designated by such Person in a written notice to the other
parties to this Agreement.
 
 
 
 

 
 
Schedule III-2

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
Financial Covenants
 
Financial Covenant Definitions.
 
“Consolidated EBIT” means, as of any fiscal quarterly period, (a) the sum of net
income (excluding the net income or loss attributable to any discontinued
operations or divested operations), extraordinary or nonrecurring expenses to
net income, interest expense and income tax expense minus (b) extraordinary or
nonrecurring gains to net income, in each case, for the Parent and its
Subsidiaries on a consolidated basis, for such period determined and
consolidated in accordance with GAAP.  For the avoidance of doubt, nonrecurring
expenses include, and are not limited to, restructuring, severance, restatement
and remediation, noncash impairment, foreign exchange loss, noncash equity
compensation expense, non-recurring litigation settlements and other special
items.  The Borrower may make a request to the Administrative Agent in writing
requesting that an item be added to or deleted from the definition of
Consolidated EBIT and such request shall not be effective unless the
Administrative Agent agrees to any such request in its sole and absolute
discretion.
 
“Consolidated Interest Expense” means, as of any fiscal quarterly period, all
interest expense (including capitalized interest cost, the interest component
under Capital Leases, and all other fees treated under GAAP as interest expense
and excluding any part of origination fees and legal fees) for the Parent and
its Subsidiaries on a consolidated basis, for such period determined in
accordance with GAAP.  For the avoidance of doubt, any make-whole or early
payment penalty charge on other debt that is treated under GAAP as interest
expense is expressly excluded.
 
“Interest Coverage Ratio” means, for the financial statements as of (a) November
1, 2015, the ratio of (i) Consolidated EBIT for the period of the one (1) prior
fiscal quarter ending on such date to (ii) Consolidated Interest Expense for
such one (1) prior fiscal quarter, (b) January 31, 2016, the ratio of (i)
Consolidated EBIT for period of the two (2) prior fiscal quarters ending on such
date to (ii) Consolidated Interest Expense for such two (2) prior fiscal
quarters, (c) May 1, 2016, the ratio of (i) Consolidated EBIT for period of the
three (3) prior fiscal quarters ending on such date to (ii) Consolidated
Interest Expense for such three (3) prior fiscal quarters,   and (d) July 31,
2016 and any other date of determination thereafter, the ratio of (i)
Consolidated EBIT for the period of the four (4) prior fiscal quarters ending on
such date to (ii) Consolidated Interest Expense for such four (4) prior fiscal
quarters.
 
“Liquidity Level” means, at any particular time, an amount equal to the sum of
the (a) aggregate available amount to the Borrower under and pursuant to the
terms of this Agreement, (b) the value of all unmatured Marketable Securities
held by the Parent and its consolidated Subsidiaries  and (c) unrestricted cash
and cash equivalents on hand at such time, as determined for the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP.
 
Financial Covenant Thresholds.
 
 
 
Schedule IV-1

--------------------------------------------------------------------------------

 
 
Interest Coverage Ratio.
 
The Interest Coverage Ratio as of the last day of any fiscal quarter, beginning
November 1, 2015 shall not be less than 1.50 to 1.0.  For the end of each fiscal
quarter thereafter the Interest Coverage Ratio shall not be not be less than the
Coverage Rate corresponding to the Consolidated EBIT Amount set forth in the
chart below; provided, however, that the Coverage Rate shall only increase from
the then current Coverage Rate if the Consolidated EBIT Amount shall increase
from the then current Consolidated EBIT Amount to a succeeding Consolidated EBIT
Amount for two consecutive fiscal quarters; provided, further, if such then
current Consolidated EBIT Amount shall so increase the resulting new Coverage
Rate shall the Coverage Rate corresponding to the lowest increased Consolidated
EBIT Amount and the Coverage Ratio shall only increase and never decrease.
 
Coverage
Rate
1.50
1.75
2.00
2.25
2.50
2.75
3.00
Consolidated
EBIT
Amount
< $9,000,000
≥ $9,000,000
 
but
 
< $10,000,000
≥ $10,000,000
 
but
 
< $11,000,000
 
≥ $11,000,000
 
but
 
< $12,000,000
 
≥ $12,000,000
 
but
 
< $13,000,000
≥ $13,000,000
 
but
 
< $14,000,000
≥ $14,000,000
 



 
Liquidity Level Amount.  For the purposes of Section 8.04(b) the amount referred
to therein is $20,000,000.
 
 
 
 
 

 
 
Schedule IV-2

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
 
Managed Service Providers
 
 
1.
Acro Service Corp.



 
2.
Adecco



 
3.
Agile 1



 
4.
Allegis Global Solutions, Inc.



 
5.
Allegis Group Services Inc.



 
6.
Atrium Staffing



 
7.
Bartech



 
8.
Comsys



 
9.
Contrax



 
10.
DCR Workforce



 
11.
Experis



 
12.
Guidesoft



 
13.
Hays



 
14.
HireGenics



 
15.
IC Compliance LLC



 
16.
IQ Navigator



 
17.
Kelly Outsourcing and Consulting Group



 
18.
Manpower



 
19.
Manpower Services (Canada), Ltd./TAPFIN Division



 
20.
Monument Consulting



 
21.
PeopleFluent

 
 
 
Schedule V-1

--------------------------------------------------------------------------------

 
 
 
22.
PeopleShare



 
23.
Pontoon



 
24.
Pro Unlimited



 
25.
Randstad



 
26.
Staff Management



 
27.
Superior Staff Resources



 
28.
Superior Staffing



 
29.
The Computer Merchant



 
30.
Top Tempo Future Personnel Agency



 
31.
Workforce Logic



 
32.
Yoh Services



 
33.
Zerochaos

 
 
 
 Schedule V-2

--------------------------------------------------------------------------------

 
 
 
 
 